Exhibit 10.2

 

Executive Version

 

 

SUPERPRIORITY

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

 

 

dated as of August 8, 2014

 

by and among

 

 

 

EAGLE BULK SHIPPING INC.,

 

a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

 

as Borrower,

 

 

 

the Guarantors from time to time party hereto,

 

 

 

the DIP Lenders from time to time party hereto,

 

 

 

WILMINGTON TRUST (LONDON) LIMITED,

 

as DIP Agent and Security Trustee,

 

 

 

___________________________________________

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Sole Bookrunner and Sole Lead Arranger

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

CONTENTS

CLAUSE

 

 PAGE

SECTION 1

 

INTERPRETATION

1

DEFINITIONS AND INTERPRETATION

2

SECTION 2

 

THE FACILITIES

2

THE FACILITIES

27

3

PURPOSE

28

4

CONDITIONS OF EFFECTIVENESS AND BORROWING

28

SECTION 3

 

BORROWING

5

BORROWING

34

SECTION 4

 

REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION

6

REDUCTION AND REPAYMENT

36

7

PREPAYMENT AND CANCELLATION

36

SECTION 5

 

COSTS OF BORROWING

8

INTEREST

40

9

INTEREST PERIODS

41

10

CHANGES TO THE CALCULATION OF INTEREST

42

11

FEES

43

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

12

TAX GROSS UP AND INDEMNITIES

44

  

 
i 

--------------------------------------------------------------------------------

 

 

13

INCREASED COSTS

47

14

OTHER INDEMNITIES

49

15

MITIGATION BY THE DIP LENDERS

50

16

COSTS AND EXPENSES

51

SECTION 7

 

GUARANTEE

17

GUARANTEE AND INDEMNITY

53

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

18

REPRESENTATIONS

59

19

INFORMATION UNDERTAKINGS

71

20

FINANCIAL COVENANTS

77

21

[RESERVED.]

78

22

GENERAL UNDERTAKINGS

78

23

INSURANCE

90

24

SHIP COVENANTS

95

25

APPLICATION OF EARNINGS

101

26

EVENTS OF DEFAULT

101

SECTION 9

 

CHANGES TO PARTIES

27

CHANGES TO THE DIP LENDERS

110

28

CHANGES TO THE OBLIGORS

115

29

[Reserved.]

116

SECTION 10

 

THE FINANCE PARTIES

30

ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER

117

31

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

126

  

 
ii 

--------------------------------------------------------------------------------

 

 

32

SHARING AMONG THE FINANCE PARTIES

127

SECTION 11

 

ADMINISTRATION

33

PAYMENT MECHANICS

129

34

SET-OFF

131

35

NOTICES

131

36

CALCULATIONS AND CERTIFICATES

133

37

PARTIAL INVALIDITY

133

38

REMEDIES AND WAIVERS

133

39

AMENDMENTS AND WAIVERS

134

40

COUNTERPARTS

135

41

ENTIRE AGREEMENT

135

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

42

GOVERNING LAW

136

43

ENFORCEMENT

136

 

 SCHEDULES

 

SCHEDULE 1: ORIGINAL PARTIES

SCHEDULE 2: CONDITIONS PRECEDENT TO EFFECTIVENESS

SCHEDULE 3: REQUESTS

SCHEDULE 4: MANDATORY COST FORMULA

SCHEDULE 5: FORM OF TRANSFER CERTIFICATE

SCHEDULE 6: FORM OF RESIGNATION LETTER

SCHEDULE 7: FORM OF COMPLIANCE CERTIFICATE

SCHEDULE 8: FORM OF CONFIDENTIALITY UNDERTAKING

SCHEDULE 9: [RESERVED]

SCHEDULE 10: TIMETABLES

SCHEDULE 11: DETAILS OF EXISTING SHIPS AND APPROVED CHARTERS

SCHEDULE 12: ERISA

SCHEDULE 13: INACTIVE SUBSIDIARIES

SCHEDULE 14: BANK ACCOUNTS

SCHEDULE 15: MATERIAL CONTRACTS

SCHEDULE 16: INSURANCE

 

 
iii 

--------------------------------------------------------------------------------

 

 

SCHEDULE 17: REAL ESTATE ASSETS

SCHEDULE 18: INSTRUMENTS, TANGIBLE CHATTEL PAPER AND DOCUMENTS.
SCHEDULE 19: POST-CLOSING OBLIGATIONS

 

 

 

EXHIBITS

 

EXHIBIT A – INTERIM DIP ORDER

EXHIBIT B – FORM OF NOTE

 

 
iv 

--------------------------------------------------------------------------------

 

  

THIS SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) is
dated as of August 8, 2014 among:

 

(1)

EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands, a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, as borrower (the “Borrower” or the “Debtor”);

 

(2)

THE SUBSIDIARIES of the Borrower and Eagle Shipping International (USA) LLC
listed in Part II of Schedule 1 as guarantors;

 

(3)

THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 as lenders;

 

(4)

Wilmington Trust (London) Limited as agent of the other Finance Parties (the
“DIP Agent”).

 

(5)

Wilmington Trust (London) Limited as trustee for the other Finance Parties (the
“Security Trustee”); and

 

(6)

Goldman Sachs Lending Partners LLC as mandated lead arranger (the “Arranger”)
and as bookrunner (the “Bookrunner”).

 

PRELIMINARY STATEMENTS:

 

(A)

WHEREAS, on August 6, 2014 (the “Petition Date”), Borrower filed a voluntary
petition with the Bankruptcy Court initiating its case under chapter 11 of the
Bankruptcy Code and continues in the possession of its assets and in the
management of its businesses as debtor-in-possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

 

(B)

WHEREAS, the Borrower has requested that the DIP Lenders provide a senior
secured debtor-in-possession term loan facility, and the DIP Lenders are willing
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

 
1

--------------------------------------------------------------------------------

 

  

SECTION 1

INTERPRETATION

 

1

DEFINITIONS AND INTERPRETATION

 

 

1.1

Definitions

 

In this Agreement:

 

“Account Charge” means a deed containing, among other things, a first priority
account charge made or to be made by a Guarantor in favor of the Security
Trustee in respect of such Guarantor’s Operating Account.

 

“Accounting Information” means the monthly financial statements, the quarterly
financial statements and/or the annual audited financial statements to be
provided by the Borrower to the DIP Lenders in accordance with Clause 19.1
(Financial Statements).

 

“Accounting Period” means each consecutive period of approximately three months
(ending on the last day in March, June, September and December of each year) for
which quarterly Accounting Information is required to be delivered in accordance
with Clause 19.1 (Financial Statements).

 

“Adequate Protection Obligations” has the meaning given to it in the DIP Order.

 

“Adequate Protection Payments” means any and all payments on account of Adequate
Protection Obligations.

 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formula).

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the voting stock, membership or
partnership interests, or other similar interests of such person or to direct or
cause direction of the management and policies of such person, whether through
the ownership of voting stock, membership or partnership interests, or other
similar interests, by contract or otherwise.

 

“Agreement” has the meaning specified in the recital hereto.

 

 
2

--------------------------------------------------------------------------------

 

  

“Alternative Approved Flag” means, in relation to a Ship, such flag (other than
the flag of the Republic of the Marshall Islands) as may be approved in writing
by the Required DIP Lenders.

 

“Approved Charter” means, collectively, (i) the time charters described in Part
II of Schedule 11 (Details of Existing Ships and Approved Charters), and
(ii) any other time or consecutive voyage charter in respect of a Ship for a
term which exceeds, or which by virtue of any optional extensions may exceed,
24 months and has been approved by the DIP Agent.

 

“Approved Manager” means, as the context may require, Eagle Shipping
International (USA) LLC, a Marshall Islands limited liability company with
offices currently at 477 Madison Avenue, New York, New York, or any other person
approved by the DIP Agent from time to time as the commercial manager of a Ship,
which approval shall not unreasonably be withheld, and (i) V Ships Management
Ltd., an Isle of Man company with offices at Eaglehurst, Belmont Hill, Douglas,
Isle of Man, (ii) Wilhelmsen Ship Management (formerly Barber International
Ltd.), a Hong Kong company with offices at West Tower, Shun Tak Centre, 168-200
Connaught Road Central, Hong Kong, (iii) Anglo-Eastern International (Macau
Commercial Offshore) Limited, Avenida Sir Anders Ljungstetd No. 160, Edf. Jardim
Brilhantismo, No. 12 Andar “L”, Macau, (iv) any Subsidiary of the Borrower,
(v) any Affiliate of any of the foregoing or (vi) any other person approved by
the DIP Agent from time to time as the technical manager of a Ship, which
approval shall not unreasonably be withheld.

 

“Approved Manager’s Undertaking” means each of the undertakings made or to be
made by an Approved Manager in favor of the Security Trustee in respect of a
Ship.

 

“Arranger” has the meaning specified in the recital hereof.

 

“Assignment of Earnings” means a first priority assignment of Earnings made or
to be made by a Guarantor in favor of the Security Trustee in respect of a Ship.

 

“Assignment of Insurances” means a first priority assignment of Insurances made
or to be made by a Guarantor in favor of the Security Trustee in respect of a
Ship.

 

“Assignment of Shipbuilding Contract and Refund Guarantee” means a first
priority assignment made by a Guarantor in favor of the Security Trustee in
respect of a Shipbuilding Contract and related refund guarantee.

 

“Authorization” means an authorization, consent, approval, resolution, permit,
license, exemption, filing or registration.

 

“Bankruptcy Code” means title 11 of the United States Code, entitled
“Bankruptcy” as in effect from time to time (or any similar or equivalent
legislation as in effect in any applicable jurisdiction), or any successor
statutes.

 

 
3

--------------------------------------------------------------------------------

 

  

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Case from
time to time.

 

“Bookrunner” has the meaning specified in the recital hereof.

 

“Borrower” has the meaning specified in the recital hereof.

 

“Break Costs” means the amount (if any) by which:

 

 

(a)

the interest which a DIP Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan to the last
day of the current Interest Period in respect of that Loan, had the principal
amount of that Loan been paid on the last day of that Interest Period

 

exceeds

 

 

(b)

the amount which that DIP Lender would be able to obtain by placing an amount
equal to the principal amount received by it on deposit with a leading bank in
the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 

“Budget” has the meaning specified in Clause 19.8(a).

 

“Budget Covenant” means the covenant in Clause 20.3.

 

“Business Day” means a day of the year on which dealings are carried on in the
London interbank market and banks are open for business in London and not
required or authorized to close in New York City.

 

“Carve-Out” has the meaning set forth in the DIP Order.

 

“Cash Collateral” has the meaning set forth in the DIP Order.

 

“Cash Flash Report” has the meaning specified in Clause 19.8(v).

 

“Cash Flow Forecast” means, as at any date, a consolidated Group cash flow
forecast of cash receipts and disbursements for the immediately succeeding 13
week period that is certified by the chief financial officer of the Borrower as
being true and correct in all material respects and based upon good faith
estimates and assumptions believed to be reasonable at the time made, in form
and detail acceptable to the DIP Agent, to be reviewed by the DIP Agent’s
advisors in the DIP Agent’s discretion.

 

“Cash Pooling Deed” means a deed containing, among other things, instructions
regarding an Operating Account made or to be made by the Borrower and the
relevant Guarantor in favor of the DIP Agent.

 

 
4

--------------------------------------------------------------------------------

 

  

“Change of Control” means the occurrence of any of the following: (a) a person
or group (as such term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic equity interests of the Borrower, or (b) the
board of directors of the Borrower ceases to consist of a majority of the
existing directors who constitute the board of directors as of the date of this
Agreement or directors nominated by such existing directors, or (c) Sophocles
Zoullas shall cease to be the chief executive officer of the Borrower.

 

“Chapter 11 Case” means the voluntary case of the Debtor under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, titled In re Eagle Bulk Shipping Inc.,
14-bk-12303, U.S. Bankruptcy Court, Southern District of New York (Manhattan).

 

“Classification Society” means in respect of any Ship, Bureau Veritas, Dct
Norske Veritas, Nippon Kaiji Kyokai, American Bureau of Shipping, Lloyd’s
Register of Shipping or, in any case, such other classification society as is
selected by the Borrower with the prior consent of the DIP Agent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including capital stock) in which Security is granted pursuant to the Finance
Documents to secure the obligations under the DIP Facility.

 

“Collection Account” means an account in the name of the Borrower with RBS in
London, England designated “EAGBUSH USD1”, or any other account which is
designated as the Collection Account for the purposes of this Agreement.

 

“Commitment” means, in relation to a DIP Lender, the Dollar amount set opposite
its name under the heading “Commitment” in Part III of Schedule 1 and the amount
of any other Commitment transferred to it under this Agreement. The aggregate
amount of the Commitments as of the Effective Date is $50,000,000.

 

“Commitment Fee” shall have the meaning assigned to such term in Clause 11.1.

 

“Commitment Letter” means the letter agreement dated as of August 5. 2014 among
the Borrower, the Arranger and the DIP Lenders party thereto.

 

“Compliance Certificate” means a certificate of the chief financial officer and
chief executive officer of the Borrower in the form set out in Schedule 7 (Form
of Compliance Certificate) or in any other form agreed between the Borrower and
the DIP Agent.

 

 
5

--------------------------------------------------------------------------------

 

  

“Confidentiality Undertaking” means a confidentiality undertaking in the form
set out in Schedule 8 (Form of Confidentiality Undertaking) or in any other form
agreed between the Borrower and the DIP Agent.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment (including the portion of liabilities
under any Capital Lease that is or should be capitalized in accordance with
GAAP) or which otherwise should be capitalized” or similar items reflected in
the consolidated statement of cash flows of the Borrower and its Subsidiaries.

 

“DBS Bank Ltd. Account” means the consolidated account listed in Part II of
Schedule 14 (Bank Accounts), the aggregate balance of which, as at the date of
this Agreement, is approximately US$133,373.71 or such replacement account as
Eagle Chartering shall open and maintain in accordance with Clause 22.14(d)
(Accounts).

 

“Debt” means in relation to any member of the Group (the “debtor”):

 

 

(a)

Financial Indebtedness of the debtor;

 

 

(b)

liability for any credit to the debtor from a supplier of goods or services or
under any installment purchase or payment plan or other similar arrangement;

 

 

(c)

contingent liabilities of the debtor (including without limitation any taxes or
other payments under dispute) which have been or, under GAAP, should be recorded
in the notes to the Accounting Information, but excluding any contingent
liabilities in respect of Deferred Revenue and Fair Value Below Contract Value
from charters of Ships;

 

 

(d)

deferred tax of the debtor; and

 

 

(e)

liability under a guarantee, indemnity or similar obligation entered into by the
debtor in respect of a liability of another person who is not a member of the
Group which would fall within (a) to (d) if the references to the debtor
referred to the other person.

 

“Debtor” shall have the meaning assigned to such term in the recitals hereto.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

 
6

--------------------------------------------------------------------------------

 

  

“Deferred Revenue” means, in relation to any charter of a Ship where the
charterer agrees to pay in advance a portion of charter hire payable for the
duration of such charter based on the difference between the daily hire rate
under such charter and the daily hire rate prevailing in the market for similar
vessels at the time of such agreement, the amount so paid in advance (as such
amount may be reduced from time to time as it is recognized ratably as charter
revenue).

 

“Delphin Group” means Delphin Shipping LLC and each of its Affiliates.

 

“DIP Account” shall have the meaning assigned to such term in Clause 22.14(f).

 

“DIP Agent” has the meaning specified in the recital hereof, and shall include
any successor thereto.

 

“DIP Facility” means the DIP facility described in clause 2 (The Facilities).

 

“DIP Lender” means:

 

 

(a)

Each financial institution listed on the signature pages hereto as a DIP Lender;
and

 

 

(b)

any person which has become a Party as a DIP Lender in accordance with Clause 27
(Changes to the DIP Lenders),

 

which in each case has not ceased to be a Party in accordance with this
Agreement.

 

“DIP Monthly Budget” shall have the meaning assigned to such term in Clause 
19.8(ii).

 

“DIP Obligations” means all obligations of any of the Obligors from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest on the Loans and any other loans
outstanding under this Agreement, as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct or contingent, fixed or otherwise.

 

“DIP Order” means the Interim DIP Order, unless the Final DIP Order shall have
been entered, in which case it shall mean the Final DIP Order.

 

“Dollars” and “$” mean the lawful currency, for the time being, of the United
States of America.

 

“Eagle Chartering” means Eagle Bulk Pte. Ltd., a Singapore company and a direct
Wholly-Owned Subsidiary of the Borrower.

 

 
7

--------------------------------------------------------------------------------

 

  

“Earnings” means, in relation to any Ship:

 

 

(a)

all freights, hire and any other moneys earned and to be earned, due or to
become due, or paid or payable to, or for the account of, the Obligor that owns
such Ship, of whatsoever nature, arising out of or as a result of the ownership
and operation by such Obligor or its agents of such Ship,

 

 

(b)

all moneys and claims for moneys due and to become due to such Obligor, and all
claims for damages, arising out of the breach of any and all present and future
charter parties, bills of lading, contracts and other engagements of
affreightment or for the carriage or transportation of cargo, mail and/or
passengers, and operations of every kind whatsoever of such Ship and in and to
any and all claims and causes of action for money, loss or damages that may
accrue or belong to such Obligor arising out of or in any way connected with the
present or future use, operation or management of such Ship or arising out of or
in any way connected with any and all present and future requisitions, charter
parties, bills of lading, contracts and other engagements of affreightment or
for the carriage or transportation of cargo, mail and/or passengers, and other
operations of such Ship, including, if and whenever such Ship is employed on
terms whereby any or all of such moneys as aforesaid are pooled or shared with
any other person, that proportion of the net receipts of the relevant pooling or
sharing arrangement which is attributable to such Ship,

 

 

(c)

all moneys and claims due and to become due to such Obligor, and all claims for
damages, in respect of the actual or constructive total loss of or requisition
of use of or title to such Ship, and

 

 

(d)

any proceeds of any of the foregoing, including, without limitation, any
proceeds of the sale of shares of Korea Line Corporation received in settlement
of claims under chartering contracts pursuant to any settlement agreement
entered into or which may be entered into between the joint receivers of Korea
Line Corporation and certain of the Obligors.

 

“Effective Date” has the meaning specified in Clause 4.1 (Conditions Precedent
to Effectiveness and post-Effective Date obligations).

 

“Environmental Claim” means:

 

 

(a)

any claim by any governmental, judicial or regulatory authority which arises out
of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

 

 

(b)

any claim by any other person which relates to an Environmental Incident or to
an alleged Environmental Incident or which relates to any Environmental Law,

 

and a “claim” includes a claim, demand, order, decree or action for damages,
compensation, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an injunction, order or direction to take, or not to
take, certain action or to desist from or suspend certain action; and any form
of judgment, settlement, enforcement or regulatory action, including the arrest
or attachment of any asset.

 

 
8

--------------------------------------------------------------------------------

 

  

“Environmental Incident” means any incident, accident, fact, circumstance or
condition that could reasonably be expected to have an adverse impact on the
environment, natural resources, or human or animal health or safety, including
but not limited to:

 

 

(a)

any release of Environmentally Sensitive Material from a Ship; or

 

 

(b)

any incident in which Environmentally Sensitive Material is released from a
vessel other than a Ship and which involves a collision between a Ship and such
other vessel or some other incident of navigation or operation, in either case,
in connection with which a Ship is actually or potentially liable to be
arrested, attached, detained or injuncted and/or a Ship and/or any Obligor
and/or any operator or manager of a Ship is at fault or allegedly at fault or
otherwise liable to any legal or administrative action; or

 

 

(c)

any other incident in which Environmentally Sensitive Material is released
otherwise than from a Ship and in connection with which a Ship is actually or
potentially liable to be arrested and/or where any Obligor and/or any operator
or manager of a Ship is at fault or allegedly at fault or otherwise liable to
any legal or administrative action.

 

“Environmental Law” means federal, state, local or international law, statute,
rule, regulation, order, notice, directive, requirement, Authorization, code,
ordinance, administrative ruling, judgment, decree or treaty relating to
pollution, protection, investigation, reclamation or restoration of, or
prevention of harm to, the environment, natural resources, or human health or
safety, to the carriage, handling, management, use, transport, storage, disposal
or presence of Environmentally Sensitive Material or waste or to actual or
threatened releases of or exposure to Environmentally Sensitive Material or
waste.

 

“Environmentally Sensitive Material” means oil, oil products, byproducts,
components or derivatives, and any other substance, material, mixture or waste
(including any chemical, gas or other hazardous or noxious substance) which is
(or is capable of being or becoming) polluting, toxic, dangerous, harmful or
hazardous, or with respect to which any law or governmental, judicial or
regulatory authority requires investigation, reporting or remedial action.

 

“Equity” means the net cash proceeds (after deducting costs and expenses) from
the issuance of common or preferred stock of the Borrower, including any net
cash proceeds from the issuance by the Borrower of instruments convertible into
stock.

 

 
9

--------------------------------------------------------------------------------

 

  

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“ESI” means Eagle Shipping International (USA) LLC, a limited liability company
organized under the laws of the Republic of the Marshall Islands.

 

“Event of Default” means any event or circumstance specified as such in
Clause 26 (Events of Default).

 

“Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1(a)
(Gross up for Taxes).

 

“Existing DIP Lender” has the meaning specified in Clause 27.1 (Assignments and
transfers by the DIP Lenders).

 

“Existing Ships” means collectively, the ships described in Part I of
Schedule 11 (Details of Existing Ships and Approved Charters).

 

“Facility Office” means the office or offices notified by a DIP Lender to the
DIP Agent in writing on or before the date it becomes a DIP Lender (or,
following that date, by not less than 5 Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

“Fair Value Below Contract Value” means, in relation to any Ship acquired
subject to an existing charter where the daily hire rate prevailing in the
market for similar vessels at the time of such acquisition is greater than the
daily hire rate under such charter, the amount equal to the difference between
the charter hire payable at such daily hire rate prevailing in the market and
the daily hire rate under such charter, for the duration of such charter (as
such amount may be amortized for the duration of such charter as increases to
charter revenue).

 

“FATCA” means Sections 1471, 1472, 1473 or 1474 of the Code, any U.S. Treasury
regulations or authoritative guidance promulgated thereunder, and any law or
agreement implementing an intergovernmental approach thereto.

 

“FATCA Agreement” means any agreement made by a person (or an affiliate of that
person) with the U.S. Internal Revenue Service or applicable taxing or
governmental authority pursuant to FATCA.

 

 
10

--------------------------------------------------------------------------------

 

  

“FATCA Exempt Party” means, in respect of a payment to be made pursuant to any
Finance Document, a Finance Party that is able to receive such payment without
the need for FATCA Withholding by either an Obligor or the DIP Agent.

 

“FATCA Withholding” means any withholding or Tax deduction under FATCA or
pursuant to a FATCA Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the DIP Agent and the Borrower setting out any of the fees
referred to in Clause 11 (Fees).

 

“Final DIP Order” means a Final Order entered by the Bankruptcy Court in
substantially the form of the Interim DIP Order or otherwise in form and
substance satisfactory to the DIP Agent and the Required DIP Lenders, which
approves the DIP Facility on a final basis (as such order may be amended,
modified or extended in a manner reasonably satisfactory to the DIP Agent and
the Required DIP Lenders).

 

“Final Funding” shall have the meaning assigned to such term in Clause 
2.1(a)(ii).

 

“Final Funding Date” means a Business Day following the Business Day on which
the Final DIP Order is entered by the Bankruptcy Court and prior to the Maturity
Date, and on which Business Day all of the conditions set forth in Section 4.3
shall have been satisfied or duly waived (but in no event later than the
Maturity Date).

 

“Final Order” means an order as to which the time to appeal, petition for
certiorari, or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari or other proceedings for reargument or rehearing
shall then be pending or as to which any right to appeal, to petition for
certiorari, to reargue, to rehear or to reconsider shall have been waived in
writing by the person possessing such right, or, in the event that an appeal,
writ of certiorari, or reargument, rehearing or reconsideration thereof has been
sought, such order shall have been affirmed by the highest court to which such
order was appealed, or certiorari has been denied or from which reargument,
rehearing or reconsideration was sought, and the time to take any further
appeal, petition for certiorari, or move for reargument, rehearing or
reconsideration shall have expired, and no such further appeal, petition for
certiorari, or motion for reargument, rehearing or reconsideration shall have
been filed.

 

“Finance Document” means:

 

 

(a)

this Agreement;

 

 

(b)

the DIP Order(s);

 

 

(c)

the Intercreditor Agreement;

  

 
11

--------------------------------------------------------------------------------

 

 

 

(d)

any Fee Letter;

 

 

(e)

any Note;

 

 

(f)

any Account Charge;

 

 

(g)

the Security Interest Deed;

 

 

(h)

any Mortgage;

 

 

(i)

any Assignment of Earnings;

 

 

(j)

any Assignment of Insurances;

 

 

(k)

any Pledge Agreement;

 

 

(l)

any Security Agreement;

 

 

(m)

any General Account Charge;

 

 

(n)

any Approved Manager’s Undertaking;

 

 

(o)

any Assignment of Shipbuilding Contract and Refund Guarantee;

 

 

(p)

any Resignation Letter;

 

 

(q)

any Letter Agreement; and

 

 

(r)

any other document designated as such by the DIP Agent and the Borrower.

 

“Finance Party” means the DIP Agent, the Security Trustee, the Arranger, the
Bookrunner or a DIP Lender.

 

“Financial Indebtedness” means, in relation to any member of the Group (the
“debtor”), a liability of the debtor:

 

 

(a)

for principal, interest or any other sum payable in respect of any moneys
borrowed by the debtor;

 

 

(b)

under any loan stock, bond, note or other security issued by the debtor;

 

 

(c)

under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 

 

(d)

under a financial lease, a deferred purchase consideration arrangement (in each
case, other than in respect of assets or services obtained on normal commercial
terms in the ordinary course of business) or any other agreement having the
commercial effect of a borrowing or raising of money by the debtor;

  

 
12

--------------------------------------------------------------------------------

 

 

 

(e)

under any foreign exchange transaction, interest or currency swap or any other
kind of derivative transaction entered into by the debtor or, if the agreement
under which any such transaction is entered into requires netting of mutual
liabilities, the liability of the debtor for the net amount; or

 

 

(f)

under a guarantee, indemnity or similar obligation entered into by the debtor in
respect of a liability of another person which would fall within paragraphs
(a) to (e) above if the references to the debtor referred to the other person.

 

“Financial Plan” shall have the meaning assigned to such term in Clause 19.4(f)
(Information: Miscellaneous).

 

“Fleet Reports” shall have the meaning assigned to such term in Clause 
19.8(a)(iv).

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“GAAP” means accounting principles, concepts, bases and policies generally
adopted and accepted in the United States of America consistently applied.

 

“General Account Charge” means a deed containing, among other things, a first
priority account charge made or to be made by the Borrower or a Guarantor in
favor of the Security Trustee in respect of any account held by the Borrower or
that Guarantor (other than a Guarantor’s Operating Account or the DBS Bank Ltd.
Account).

 

“Group” means the Borrower and its Subsidiaries (whether direct or indirect and
including, but not limited to, the Guarantors) from time to time and “member of
the Group” shall be construed accordingly.

 

“Guaranteed Obligations” has the meaning specified in Clause 17.1 (Guarantee and
indemnity).

 

“Guarantor” means the Subsidiaries of the Borrower listed in Part II of Schedule
1 hereof.

 

 
13

--------------------------------------------------------------------------------

 

  

“Inactive Subsidiary” means a Subsidiary of the Borrower listed in Schedule 13
(Inactive Subsidiaries).

 

“Insurances” means, in relation to any Ship:

 

 

(a)

all policies and contracts of insurance, including entries of that Ship in any
protection and indemnity or war risks association, which are effected in respect
of that Ship, its Earnings or otherwise in relation to it; and

 

 

(b)

all rights and other assets relating to, or derived from, any of the foregoing,
including any rights to a return of a premium.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, between the Prepetition Agent, the DIP Agent, the Borrower
and its Subsidiaries which shall be in form and substance satisfactory to the
Required DIP Lenders.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods).

 

“Interim DIP Order” means an order entered by the Bankruptcy Court approving the
DIP Facility on an interim basis under the Code, in substantially the form
attached hereto as Exhibit A or which is otherwise in form and substance
reasonably satisfactory to the DIP Agent and the Required DIP Lenders (as such
order may be amended, modified or extended in a manner satisfactory to the DIP
Agent and the Required DIP Lenders).

 

“Investment” shall have the meaning assigned to such term in Clause 22.11
(Loans; Investments).

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended, updated or supplemented from time to time (and the terms “Safety
Management System”, “Safety Management Certificate” and “Document of Compliance”
have the same meanings as are given to them in the ISM Code).

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on December 13, 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended).

 

“Lease” means any lease or sublease of real property under which an Obligor is
the lessee or sublessee.

 

 
14

--------------------------------------------------------------------------------

 

  

“Letter Agreement” means a deed made or to be made by the Borrower and a
Guarantor providing for the joinder of such Guarantor as a party to the Security
Interest Deed.

 

“LIBOR” means, in relation to any Interest Period for any Loan:

 

 

(a)

the rate per annum equal to the offered quotation for deposits in Dollars for a
period equal to, or as near as possible equal to, the relevant Interest Period
which appears on REUTERS Screen LIBOR 01 at or about the Specified Time on the
Quotation Day for that Interest Period (and, for the purposes of this Agreement,
“REUTERS Screen LIBOR 01” means the display designated as “REUTERS Screen
LIBOR 01” on the Reuters Money News Service or such other page as may replace
REUTERS Screen LIBOR 01 on that service for the purpose of displaying rates
comparable to that rate or on such other service as may be nominated by the
Intercontinental Exchange Benchmark Administration Ltd. as the information
vendor for the purpose of displaying Intercontinental Exchange Benchmark
Administration Ltd.’s Interest Settlement Rates for Dollars); or

 

 

(b)

if no rate is quoted on REUTERS Screen LIBOR 01, the rate per annum determined
by the DIP Agent to be the arithmetic mean (rounded upwards, if necessary, to
the nearest one-sixteenth of one percent) of the rates per annum notified to the
DIP Agent by each Reference Bank as the rate at which deposits in Dollars are
offered to that Reference Bank by leading banks in the Relevant Interbank Market
at that Reference Bank’s request at or about the Specified Time on the Quotation
Day for that Interest Period for a period equal to that Interest Period and for
delivery on the first Business Day of it.

 

Notwithstanding the foregoing, LIBOR in respect of any applicable Interest
Period will be deemed to be 1.00% per annum if LIBOR for such Interest Period
calculated pursuant to the foregoing provisions would otherwise be less than
1.00% per annum.

 

“Loan” means a term loan made by a DIP Lender to Borrower pursuant to the terms
hereof.

 

“Major Casualty” means, in relation to any Ship, any casualty to that Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency.

 

“Manager” means a Guarantor that manages a vessel or vessels owned by a member
of the Delphin Group or a Third Party Ship Owner.

 

“Mandatory Cost” means the percentage rate per annum calculated by the DIP Agent
in accordance with Schedule 4 (Mandatory Cost formula).

 

 
15

--------------------------------------------------------------------------------

 

  

“Margin” means 5.00%; provided that from and after the exercise of the Extension
Option, “Margin” means 7.00%.

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System and any successor regulations thereto,
as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on:

 

 

(a)

the business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower, the other Obligors and their respective subsidiaries, taken as a
whole, except for the commencement of the Chapter 11 Case and the effects that
may customarily result, directly or indirectly, from the commencement of chapter
11 cases;

 

 

(b)

the ability of any Obligor to perform any of its material obligations under any
Finance Document; or

 

 

(c)

the rights and remedies of any Finance Party under any Finance Document or the
perfection, validity or priority of the Finance Parties’ security interests in
the Finance Documents on any of the Collateral with an aggregate value in excess
of $500,000 since the date hereof;

 

provided that, events, developments and circumstances disclosed in any of the
following filings by the Borrower: (i) the annual report on Form 10-K for the
year ended December 31, 2013, (ii) any filings on Form 8-K made through the date
hereof or (iii) any disclosure statement related to any plan of reorganization
of the Borrower filed in connection with the Chapter 11 Case or provided to the
DIP Agent, in each case prior to the date hereof, shall not, in any case, in and
of itself and based solely on facts as disclosed therein (without giving effect
to any developments not disclosed therein) be considered to have such a Material
Adverse Effect under clause (a) of this definition.

 

“Material Contract” means any contract or other arrangement to which any member
of the Group is a party (other than the Finance Documents or the Prepetition
Documents and any contract for the charter of the Ships) for which breach,
nonperformance, cancellation or failure to renew could have a Material Adverse
Effect, including, without limitation, any contract with a member of the Delphin
Group and any contract with DBS Bank Ltd. or any of its Affiliates.

 

“Maturity Date” means the earliest to occur of:

 

 

(i)

the 43rd day following the Petition Date, if, as of such date, the Bankruptcy
Court shall not have entered the Final DIP Order;

 

 

(ii)

Nine (9) months from the Petition Date, provided that it may be extended for an
additional three (3) months at the option of the Borrower (the “Extension
Option”) so long as (x) no Default or Event of Default shall have occurred and
be continuing at such time, (y) the Borrower shall have delivered to the DIP
Agent in writing, by not more than one month and not fewer than five (5)
Business Days prior to such Maturity Date, an irrevocable notice of election to
exercise the Extension Option and (z) the Borrower shall have paid in
immediately available funds an extension fee in an amount equal to 0.75% of the
Commitments payable to the DIP Agent for distribution to each DIP Lender;

  

 
16

--------------------------------------------------------------------------------

 

 

 

(iii)

the effective date of any chapter 11 plan for the Debtor filed in the Chapter 11
Case and confirmed pursuant to an order entered by the Bankruptcy Court;

 

 

(iv)

the date of consummation of a sale of all or substantially all of the Debtor’s
assets or stock pursuant to Section 363 of the Bankruptcy Code; or

 

 

(v)

the acceleration of the Loans and the termination of the Commitments by the DIP
Lenders pursuant to Clause 26.15(a).

 

“Milestones” has the meaning specified in Clause 26.14(a).

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

 

(a)

if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

 

(b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

 

The above rules will only apply to the last Month of any period.

 

“Mortgage” means (i) a first preferred Marshall Islands ship mortgage made or to
be made by a Guarantor in favor of the Security Trustee in respect of a Ship, as
the same may be amended from time to time, or (ii) a first priority Alternative
Approved Flag ship mortgage in form and substance satisfactory to the DIP Agent.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA.

 

“New Lender” has the meaning specified in Clause 27.1 (Assignments and transfers
by the DIP Lenders).

 

 
17

--------------------------------------------------------------------------------

 

  

“Non-Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1
(Gross up for Taxes).

 

“Note” has the meaning specified in Clause 5.5 (Notes).

 

“Obligor” means the Borrower or a Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Operating Account” means, in relation to any Ship, an account in the name of
the Guarantor which owns that Ship with RBS in London, England designated “[•] –
Operating Account”, or any other account which is designated as the Operating
Account in relation to that Ship for the purposes of this Agreement.

 

“Party” means a party to this Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Security” means:

 

 

(a)

Security in favor of the DIP Agent for the benefit of the Finance Parties
created by the Finance Documents;

 

 

(b)

Security existing on the Petition Date (including replacement Security granted
under the DIP Order) in favor of the Prepetition Agent for the benefit of the
Prepetition Finance Parties, so long as the applicable assets are also subject
to Security in favor of the DIP Agent for the benefit of the Finance Parties,
subject to the terms and conditions set forth in the DIP Order and the
Intercreditor Agreement.

 

 

(c)

liens for current crew wages and salvage;

 

 

(d)

liens imposed by any governmental authority for taxes, assessments or charges
not yet due (after giving effect to any applicable grace period) or which are
being contested in good faith and by appropriate proceedings or, with respect to
the Borrower, as to which payment and enforcement is stayed under the Bankruptcy
Code or pursuant to orders of the Bankruptcy Court if adequate reserves with
respect thereto are maintained on the books of the relevant Obligor in
accordance with generally accepted accounting principles;

 

 

(e)

liens securing claims which are completely covered by insurance and the
deductible applicable thereto, so long as there has not been any action by the
lienholder to enforce such lien;

  

 
18

--------------------------------------------------------------------------------

 

 

 

(f)

liens arising from the supply of goods and/or services to any Ship in the
ordinary course of business, so long as such obligations are not overdue for
more than sixty (60) days or are being contested in good faith by appropriate
proceedings and there has not been any action by the lienholder to enforce such
lien; and

 

 

(g)

liens arising under charters entered into in the ordinary course of business.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

 

“Pledge Agreement” means a first priority pledge and security agreement made or
to be made by the Borrower and ESI of their interests in each Guarantor that is
the owner of a Ship.

 

“Preliminary Statements” means the Preliminary Statements following the recital
hereof.

 

“Prepetition Agent” means Wilmington Trust (London) Limited, as successor to The
Royal Bank of Scotland PLC.

 

“Prepetition Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of June 12, 2012, by and among Eagle Bulk Shipping
Inc., as borrower, the subsidiary guarantors party thereto, the lenders from
time to time party thereto, and Wilmington Trust (London) Limited, as successor
agent and security trustee, as amended and modified through the date hereof,
including without limitation the Prepetition Facility Amendment..

 

“Prepetition Documents” means the “Financing Documents” as defined in the
Prepetition Credit Agreement.

 

“Prepetition Facility” means the credit facility provided pursuant to the
Prepetition Credit Agreement.

 

“Prepetition Facility Amendment” means the Consent and Amendment No. 1 to Fourth
Amended Credit Agreement, dated as of August 6, 2014, by and among Eagle Bulk
Shipping Inc., as borrower, the subsidiary guarantors party thereto, the lenders
party thereto, and Wilmington Trust (London) Limited, as successor agent and
security trustee.

 

“Prepetition Finance Parties” means the “Finance Parties” as defined in the
Prepetition Credit Agreement.

 

 
19

--------------------------------------------------------------------------------

 

  

“Prepetition Lenders” means the lenders from time to time party to the
Prepetition Credit Agreement.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, 2 Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the DIP Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

 

“RBS” means The Royal Bank of Scotland plc.

 

“Real Estate Asset” means, at any time of determination, (i) the leasehold
interest created by any Lease or (ii) any fee interest in real property then
owned by any Obligor.

 

“Reference Banks” means the principal London offices of the DIP Agent and
any two other DIP Lenders as may be appointed by the DIP Agent from time to time
in its sole discretion in consultation with the Borrower.

 

“Released Guarantor” means an Inactive Subsidiary listed beneath the column
heading “Released Guarantors” as set forth in Schedule 13 (Inactive
Subsidiaries).

 

“Relevant Interbank Market” means the London interbank market.

 

“Repeating Representations” means each of the representations set out in
Clauses 18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority). 18.5 (Validity and admissibility in
evidence), 18.6 (Governing law and enforcement), 18.9 (No default), 18.11
(Financial statements), 18.12 (Pari passu ranking), Clause 18.28 (Sanctions) and
Clause 18.29 (No prohibited payments).

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required DIP Lenders” means a DIP Lender or DIP Lenders whose Loans and
unutilized Commitments aggregate more than 66⅔% of the aggregate Loans and
utilized Total Commitments.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).

 

 
20

--------------------------------------------------------------------------------

 

  

“Restricted Party” means any person that is:

 

 

(a)

listed on, or owned or controlled by a person listed on, or acting on behalf of
a person listed on the “Specially Designated Nationals and Blocked Persons” list
maintained by OFAC or any similar list maintained by, or any public announcement
of Sanctions designation made by, the United States Department of State or any
other U.S. government entity, the United Nations, the European Union or any of
its Member States including, without limitation, the United Kingdom and Her
Majesty’s Treasury;

 

 

(b)

located in, incorporated under the laws of, or owned by, controlled by or acting
on behalf of a person located in or organized under the laws of, any country or
territory that is the target of country-or territory-wide Sanctions; or

 

 

(c)

otherwise a target of Sanctions (“target of Sanctions” signifying that a
U.S. person or national from the sanctioning jurisdiction would be restricted
from doing business with that person).

 

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of August 5, 2014, among the Debtor and certain of the Prepetition
Lenders.

 

“Sanctions” means the economic sanctions laws, regulations, rules or restrictive
measures administered, enacted or enforced by OFAC, the United States Department
of State, any other U.S. government entity, the United Nations, or the European
Union and its Member States, including, without limitation, the United Kingdom
and Her Majesty’s Treasury.

 

“Securities and Exchange Commission” shall mean the United States Securities and
Exchange Commission or any other governmental authority of the United States of
America at the time administrating the Securities Act of 1933, as amended, the
Investment Company Act of 1940, as amended, or the Securities Exchange Act
of 1934, as amended.

 

“Security” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
of any relevant jurisdiction or any other similar recording or notice statute,
and any lease having substantially the same effect as any of the foregoing).

 

“Security Agreement” means a first priority general security agreement made or
to be made by the Borrower or a Guarantor in favor of the Security Trustee in
respect of the personal property of the Borrower or such Guarantor.

 

 
21

--------------------------------------------------------------------------------

 

  

“Security Interest Deed” means the Security Interest Deed among the Borrower,
certain Guarantors and The Royal Bank of Scotland, plc containing, among other
things, a charge in respect of the Collection Account.

 

“Security Period” means the period starting on the Effective Date and ending on
the date on which the DIP Agent is satisfied that all amounts outstanding under
the Finance Documents have been irrevocably paid and discharged in full (both
dates inclusive).

 

“Security Trustee” has the meaning specified in the recital hereto, and shall
include any successor thereto.

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).

 

“Servicing Bank” means the DIP Agent or the Security Trustee.

 

“Ships” means the Existing Ships.

 

“Shipbuilding Contract” means a shipbuilding contract made between the shipyard
undertaking to build a Ship and a Guarantor, as buyer, providing for the
purchase by such Guarantor of such Ship.

 

“Singapore Companies Act” means the Companies Act (Chapter 50) of Singapore.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such person, (b) the present fair saleable value of the assets of such person is
not less than the amount that will be required to pay the probable liability of
such person on its debts as they become absolute and matured, (c) such person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person’s ability to pay as such debts and liabilities
mature and (d) such person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).

 

“Subsidiary” of any person means any corporation, limited liability company,
partnership, joint venture, trust or estate or other entity of which (or in
which) more than 50% of (a) the voting stock or membership interests of such
corporation or company, (b) the interest in the capital or profits of such
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such person,
by such person and one or more of its other Subsidiaries or by one or more of
such person’s other Subsidiaries.

 

 
22

--------------------------------------------------------------------------------

 

  

“Tax” means any tax, levy, impost, duty or other charge, assessment or
withholding of a similar nature and all liabilities in respect thereof
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same).

 

“Term Facility” means the term loan facility described in Clause 2 (The
Facilities).

 

“Third Party Ship Owner” has the meaning specified in Clause 22.6(c) (Change of
business).

 

“Total Commitments” means the aggregate of the Commitments.

 

“Total Loss” means, in relation to any Ship:

 

 

(a)

actual, constructive, compromised, agreed or arranged total loss of that Ship;

 

 

(b)

any expropriation, confiscation, requisition or acquisition of that Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority (excluding a requisition for
hire for a fixed period not exceeding 90 days without any right to an extension)
unless it is within 30 days redelivered to the full control of the Guarantor
which owns that Ship; and

 

 

(c)

any arrest, capture, seizure or detention of that Ship (including any hijacking
or theft) unless it is within 30 days redelivered to the full control of the
Guarantor which owns that Ship.

 

“Total Loss Date” means, in relation to the Total Loss of any Ship:

 

 

(a)

in the case of an actual loss of that Ship, at noon Greenwich Mean Time on the
date on which it occurred or, if that is unknown, the date when that Ship was
last heard of;

 

 

(b)

in the case of a constructive, compromised, agreed or arranged total loss of
that Ship, the earlier of:

 

 

(i)

at noon Greenwich Mean Time on the date on which a notice of abandonment is
given to the insurers; and

  

 
23

--------------------------------------------------------------------------------

 

 

 

(ii)

at noon Greenwich Mean Time on the date of any compromise, arrangement or
agreement made by or on behalf of the Guarantor which owns that Ship with that
Ship’s insurers in which the insurers agree to treat that Ship as a total loss;
and

 

 

(c)

in the case of any other type of total loss, at noon Greenwich Mean Time on the
date (or the most likely date) on which it appears to the DIP Agent, acting
reasonably, that the event constituting the total loss occurred.

 

“Transfer Certificate” means a certificate in the form set out in Schedule 5
(Form of Transfer Certificate) or any other form agreed between the DIP Agent
and the Borrower.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

 

(a)

the proposed Transfer Date specified in the Transfer Certificate; and

 

 

(b)

the date on which the DIP Agent executes the Transfer Certificate.

 

“Trust Property” means:

 

 

(a)

all Security and other rights granted to, or held or exercisable by, the
Security Trustee under or by virtue of the Finance Documents, except rights
intended for the sole benefit or protection of the Security Trustee;

 

 

(b)

all moneys or other assets which are received or recovered by or on behalf of
the Security Trustee under or by virtue of any Security or right covered by
paragraph (a) above, including any moneys or other assets which are received or
recovered by it as a result of the enforcement or exercise by it of such a
Security or right; and

 

 

(c)

all moneys or other assets which may accrue in respect of, or be derived from,
any moneys or other assets covered by paragraph (b) above,

 

except any moneys or other assets which the Security Trustee has transferred to
the DIP Agent or (being entitled to do so) has retained in accordance with the
provisions of Clause 30 (Role of the Servicing Banks, the Arranger and the
Bookrunner).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Variance Reports” shall have the meaning assigned to such term in Clause 
19.8(a)(iii).

 

 
24

--------------------------------------------------------------------------------

 

  

“Wholly-Owned Subsidiary” of any person means any corporation, limited liability
company, partnership, joint venture, trust or estate or other entity of
which 100% of (a) the voting stock or membership interests of such corporation
or company, (b) the interest in the capital or profits of such partnership or
joint venture or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such person, by such person
and one or more of its other Wholly-Owned Subsidiaries or by one or more of such
person’s other Wholly-Owned Subsidiaries.

 

 

1.2

Construction

 

 

(a)

Unless a contrary indication appears, any reference in this Agreement to:

 

 

(i)

any “Finance Party”, any “Obligor” or any other “person” shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees;

 

 

(ii)

“assets” includes present and future properties, revenues and rights of every
description;

 

 

(iii)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, restated,
supplemented, extended or novated;

 

 

(iv)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

 

(v)

a “person” includes an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof;

 

 

(vi)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;

 

 

(vii)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

 

(viii)

a time of day is a reference to London time.

  

 
25

--------------------------------------------------------------------------------

 

 

 

(b)

Section, Clause, Schedule and Exhibit headings are for ease of reference only
and are not to be used for the purposes of construction or interpretation of the
Finance Documents.

 

 

(c)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under, or in connection with, any Finance Document has
the same meaning in that Finance Document or notice as in this Agreement.

 

 

(d)

When used in this Agreement, (i) the words “herein”, “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the words “Section”, “Clause”, “Schedule”
and “Exhibit” shall refer to Sections and Clauses of, and Schedules and Exhibits
to, this Agreement unless otherwise specified and (ii) whenever the context so
requires, the neuter gender includes the masculine or feminine, the masculine
gender includes the feminine, and the singular number includes the plural, and
vice versa.

 

 

(e)

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

 

 

(f)

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

 

(g)

A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
remedied or waived.

 

 

1.3

Third party rights

 

The agreements of each Finance Party under this Agreement are made solely for
the benefit of the Borrower and may not be relied upon or enforced by any other
person.

 

 
26

--------------------------------------------------------------------------------

 

  

SECTION 2

THE FACILITIES

 

2

THE FACILITIES

 

 

2.1

The Facilities

 

 

(a)

On the Effective Date:

 

 

(i)

Subject to the terms of this Agreement and of the DIP Order, each DIP Lender
severally agrees to make Loans to Borrower in an amount equal to such DIP
Lender’s Commitment. Subject to the terms and conditions hereof and the Interim
DIP Order, the Borrower may make, in a single draw, the first borrowing under
the Commitments, in an amount of up to $25,000,000 (the “Initial Funding”) upon
the entry of the Interim DIP Order, which shall occur no later than five
Business Days following the Petition Date (the “Initial Maturity Date”) and upon
the satisfaction (or waiver by DIP Agent, in its sole discretion) of the
conditions precedent set forth in Section 4.2 (the “Initial Drawing Date”),
which shall occur no later than five Business Days following the entry of the
Interim DIP Order. The Total Commitment shall be reduced immediately and without
further action on the earlier of the Initial Drawing Date (after the making of
the Initial Funding) or the Initial Maturity Date.

 

 

(ii)

Borrower may make, in a single draw, on the Final Funding Date and upon
satisfaction (or waiver by DIP Agent, in its sole discretion) of the conditions
precedent set forth in Section 4.3, the final borrowing hereunder in an
aggregate principal amount not to exceed the lesser of $25,000,000 and the
remaining amount of the Commitments (the “Final Funding”). Each DIP Lender’s
Commitment shall terminate immediately and without further action on the earlier
to occur of (1) the Final Funding Date after giving effect to the funding (if
any) of such DIP Lender’s Loan on such date and (2) the Maturity Date.

 

 

(iii)

any amount borrowed under this Section 2.1(b) and subsequently repaid or prepaid
may not be reborrowed.

 

2.2     Finance Parties’ rights and obligations

 

 

(a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

  

 
27

--------------------------------------------------------------------------------

 

 

 

(b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

 

(c)

No Finance Party may commence proceedings against any Obligor in connection with
a Finance Document without the prior consent of the DIP Agent and the Required
DIP Lenders.

 

3

PURPOSE

 

 

3.1

Purpose

 

 

(a)

The proceeds of the Loans shall be applied by Borrower for uses solely to the
extent that any such application of proceeds shall be in compliance with the
Budget Covenant, with Clause 22.17 hereof and otherwise in compliance with this
Agreement.

 

 

(b)

Subject to clause (a) above, the proceeds of the Loans shall be used during the
Chapter 11 Case for working capital and general corporate purposes, to pay
restructuring costs, fees and expenses (including all professional fees) and
other administration costs incurred in connection with the Chapter 11 Case, and
to provide liquidity to the Borrower’s Subsidiaries. The proceeds of the Loans
may not be loaned or advanced to, or invested in (in each case directly or
indirectly) any entity that is not an Obligor.

 

 

3.2

Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4

CONDITIONS OF EFFECTIVENESS AND BORROWING

 

 

4.1

Conditions precedent to Effectiveness and post-Effective Date obligations

 

This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the DIP Agent has received all of the documents and
other evidence listed in Part I of Schedule 2 in form and substance satisfactory
to the DIP Agent.

 

 

4.2

Conditions precedent to the Initial Funding

 

The extension of Initial Funding on the Initial Drawing Date shall be subject to
the satisfaction (or waiver by the DIP Agent and the Required DIP Lenders) of
the following conditions on or before the Initial Drawing Date:

 

 
28

--------------------------------------------------------------------------------

 

  

 

(a)

First Day Orders. The Chapter 11 Case shall have been commenced by the Borrower
and the same shall be a debtor and a debtor-in-possession. All “first day”
orders and pleadings of the Borrower shall (i) have been entered by the
Bankruptcy Court, and all motions and documents in connection with such orders
shall have been filed with, or submitted to, the Bankruptcy Court, in each case
in form and substance (including the amounts of any monetary relief requested
therein) reasonably satisfactory to the DIP Agent and the Required DIP Lenders
and in each case providing the relief requested therein, (ii) the DIP Agent and
the Required DIP Lenders shall have had reasonable opportunity to review all
such “first day” orders and pleadings prior to their filing or submission and in
any event no later than three Business Days prior to such filing or submission,
and (iii) none of such orders shall have been appealed, stayed, reversed,
vacated, amended or modified.

 

 

(b)

Interim DIP Order. The Interim DIP Order shall have been entered by the
Bankruptcy Court, and such order shall not have been appealed, stayed, reversed,
vacated, amended or modified.

 

 

(c)

Budget and Other Reporting. The DIP Agent shall have received (i) a DIP Monthly
Budget; (ii) a Budget; (iii) Fleet Reports and (iv) Cash Flash Reports, in the
case of each report commencing with the month during which the Petition Date
occurs and in form and substance reasonably satisfactory to the DIP Agent and
the Required DIP Lenders.

 

 

(d)

Fees and Expenses. The Borrower shall have paid all accrued and unpaid fees,
expenses and premiums owed to the DIP Lenders (including reasonable fees, costs
and expenses of counsel) under or relating to the Finance Documents and the
Commitment Letter (without duplication) required to be paid on or prior to the
Initial Drawing Date, including, without limitation, the Commitment Fee.

 

 

(e)

Financial Statements. The DIP Agent shall have received and be satisfied with
(i) the audited annual consolidated financial statements of the Borrower’s for
the year ended December 31, 2013, (ii) interim unaudited quarterly consolidated
financial statements of the Borrower since the date of its last audited
financial statements through March 31, 2014, (iii) monthly projections for the
12 months after the Initial Drawing Date, (iv) weekly cash flow forecasts for 13
weeks after the Initial Drawing Date and (v) a financial plan and forecast of
the Borrower prepared by Borrower’s management which is filed with any
disclosure statement related to any plan of reorganization of the Borrower filed
in connection with the Chapter 11 Case.

  

 
29

--------------------------------------------------------------------------------

 

 

 

(f)

No Conflict. The DIP Agent shall be satisfied in its reasonable judgment that
(a) except as authorized by the Interim DIP Order, there shall not occur as a
result of, and after giving effect to, the drawing on the Initial Drawing Date,
a default (or any event which with the giving of notice or lapse of time or both
would be a default) under the Borrower’s, any other Obligors’ or their
respective subsidiaries’ material debt instruments and other material agreements
which, (i) in the case of the Borrower’s or any other Obligors’ material debt
instruments and other material agreements, would permit the counterparty thereto
to exercise remedies thereunder on a postpetition basis or (ii) in the case of
any other subsidiary, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and (b) the making of the Loan
on the Initial Drawing Date shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently.

 

 

(g)

Legal Opinions. The DIP Agent and DIP Lenders shall have received customary
satisfactory opinions of counsel to the Loan Parties, addressing such matters as
the DIP Agent and the Required DIP Lenders shall reasonably request.

 

 

(h)

No Material Adverse Change. Since March 31, 2014, the absence of a material
adverse change, or any event or occurrence (other than the commencement of the
Chapter 11 Case) which could reasonably be expected to result in a Material
Adverse Effect.

 

 

(i)

No Material Litigation. There shall exist no action, suit, investigation,
litigation or proceeding pending or (to the knowledge of the Obligors)
threatened in any court, tribunal, or similar entity, or before any arbitrator
or governmental instrumentality, whether in the United States or otherwise
(other than the Chapter 11 Case and any action, suit, investigation or
proceeding arising from the commencement and continuation of the Chapter 11 Case
or the consequences that would normally result from the commencement and
continuation of the Chapter 11 Case) that is not stayed or could reasonably be
expected to result in a Material Adverse Effect.

 

 

(j)

Consents. All necessary governmental and third-party consents and approvals
necessary in connection with the DIP Facility and the transactions contemplated
thereby shall have been obtained (without the imposition of any adverse
conditions that are not acceptable to the DIP Agent) and shall remain in effect;
and no law or regulation shall be applicable (in the DIP Agent’s judgment) that
restrains, prevents or imposes materially adverse conditions upon the DIP
Facility or the transactions contemplated thereby.

 

 

(k)

“Know Your Customer” Information. The DIP Agent shall have received all
documentation and other information required by it or any DIP Lender that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

  

 
30

--------------------------------------------------------------------------------

 

 

 

(l)

Security Interest. The DIP Agent, on behalf of the DIP Lenders, shall have a
valid and perfected first priority lien on and security interest in the
Collateral of the Obligors consistent with the Interim DIP Order; the DIP
Account(s) shall have been established; the Obligors shall have delivered
Uniform Commercial Code financing statements, an account control agreement for
the DIP Account, in each case in suitable form for filing; and provisions
reasonably satisfactory to the DIP Agent for the payment of all fees and taxes
for such filings shall have been duly made. The DIP Agent, on behalf of the DIP
Lenders, shall also have a valid and perfected first priority lien on and
security interest in the equity interests of each Guarantor under the laws of
the jurisdiction in which such Guarantor is organized.

 

 

(m)

Lien Searches. The DIP Agent shall have received the results of lien searches
(including searches as to judgments, pending litigation, tax and intellectual
property matters) for the jurisdiction of organization for each Obligor, the
jurisdiction of the chief executive office of each Obligor and all jurisdictions
in which assets of Obligor are located, or in the case of any entity organized
outside of the United States, the applicable filing jurisdiction under the
Uniform Commercial Code in effect in the State of New York, which search results
shall be in form and substance reasonably satisfactory to the DIP Agent.

 

 

(n)

Notice of Borrowing. The DIP Agent shall have received a fully executed and
delivered notice of borrowing.

 

 

(o)

Corporate Structure. The DIP Agent shall have completed its review of all
corporate documentation and other legal, tax, accounting, business and other
matters in scope and results reasonably satisfactory to the DIP Agent. The pro
forma capital and ownership structure and the shareholding and cash management
arrangements of the Debtor and its subsidiaries (and all agreements relating
thereto) after giving effect to the DIP Facility and the transactions
contemplated thereby shall be reasonably satisfactory to the DIP Agent and the
Required DIP Lenders. The DIP Agent and the Required DIP Lenders shall be
satisfied with the terms and amounts of any intercompany loans among the
Obligors and their subsidiaries and affiliates and the flow of funds in
connection with the Loans drawn on the Initial Drawing Date.

 

 

(p)

Representations and Warranties. The representations and warranties set forth in
the Finance Documents shall be true and correct in all material respects (except
such representations and warranties that by their terms are qualified by
“materiality”, which representations and warranties shall be true and correct in
all respects) on and as of the Initial Drawing Date.

  

 
31

--------------------------------------------------------------------------------

 

 

 

(q)

No Default. As of the Initial Drawing Date, no Default or Event of Default shall
have occurred and be continuing or would result from the making of the Loans on
the Initial Drawing Date.

 

 

(r)

Guarantors. The DIP Agent, on behalf of the DIP Lenders, shall have received
guarantees duly executed by each Guarantor (included in this Agreement) and
shall have a valid and perfected first priority lien on and security interest in
the equity interests of each Guarantor under the laws of the jurisdiction in
which such Guarantor is organized, and valid and perfected first priority liens
on and security interests in the assets of such Guarantor, including evidence of
the recordation of each Preferred Marshall Islands Mortgage in respect of each
Ship owned by an Obligor in accordance with the law of the Marshall Islands
(including any Mortgages, Assignment of Earnings, Assignment of Insurances,
Approved Managers Undertaking (except as set forth on Schedule 19) and Memoranda
of Particulars for each vessel), together with satisfactory opinions of counsel
to the Obligors, addressing such matters as the DIP Agent and the Required DIP
Lenders shall request with respect to such guaranties, security documents and
liens and security interests and other customary matters.

 

 

(s)

Other Security Documents. Evidence that all other actions necessary or, in the
reasonable opinion of the DIP Agent, desirable to create, maintain, effect,
perfect, preserve, maintain and protect the security interests purported to be
created by the Finance Documents have been taken or arrangements with the DIP
Agent have been made with respect thereto.

 

 

(t)

Closing Date Certificate. The Debtor shall have delivered to the DIP Agent an
originally executed officer’s certificate certifying that all applicable
conditions to the Initial Drawing Date have been satisfied as of such date and
such other matters as the DIP Agent may request.

 

 

4.3

Conditions precedent to the Final Funding

 

The extension of credit on the Final Funding Date shall be subject to the
satisfaction (or waiver by the DIP Agent and the Required DIP Lenders) of the
following conditions on or before the Final Funding Date:

 

 

(a)

Final DIP Order. The Final DIP Order shall have been entered by the Bankruptcy
Court, and such order shall not have been appealed, stayed, reversed, vacated,
amended or modified.

 

 

(b)

Liquidity Threshold Trigger. The cash balance levels of the Obligors (on a
consolidated basis) shall be below $15,000,000 on such date.

 

 

(c)

Notice of Borrowing. The DIP Agent shall have received a fully executed and
delivered notice of borrowing.

  

 
32

--------------------------------------------------------------------------------

 

 

 

(d)

Fees and Expenses. The Debtor shall have paid all invoiced accrued and unpaid
fees, expenses and premiums owed to the DIP Agent, and the DIP Lenders
(including reasonable and documented fees, costs and expenses of counsel) under
or relating to the Finance Documents and the Commitment Letter required to be
paid on or prior to the Final Funding Date.

 

 

(e)

Representations and Warranties. The representations and warranties set forth in
the Finance Documents shall be true and correct in all material respects (except
such representations and warranties that by their terms are qualified by
“materiality”, which representations and warranties shall be true and correct in
all respects) on and as of the Final Funding Date.

 

 

(f)

No Default. As of the Final Funding Date, no Default or Event of Default shall
have occurred and be continuing or would result from the making of the Loans on
the Final Funding Date.

 

 

(g)

Consents. The making of the Loans on the Final Funding Date (a) shall not
violate any requirement of law, or shall not be enjoined, temporarily,
preliminarily, or permanently, and (b) all necessary consents shall have been
obtained as of the Final Funding Date.

 

 

(h)

Material Adverse Change. Since the Petition Date, the absence of a material
adverse change, or any event or occurrence which could reasonably be expected to
result in a Material Adverse Effect

 

 

(i)

No Conflict. The DIP Agent and the Required DIP Lenders shall be satisfied in
their reasonable judgment that except as authorized by the Final DIP Order,
there shall not occur as a result of, and after giving effect to, the drawing on
the Final Funding Date, a default (or any event which with the giving of notice
or lapse of time or both would be a default) under the Debtor’s, any other
Obligors’ or their respective subsidiaries’ debt instruments and other material
agreements which, (i) in the case of the Debtor’s or any other Obligors’
material debt instruments and other material agreements, would permit the
counterparty thereto to exercise remedies thereunder on a postpetition basis or
(ii) in the case of any other subsidiary, could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

 

(j)

Closing Date Certificate. The Debtor shall have delivered to the DIP Agent an
originally executed officer’s certificate certifying that all applicable
conditions to the Final Funding Date have been satisfied as of such date and
such other matters as the DIP Agent may request.

  

 
33

--------------------------------------------------------------------------------

 

 

SECTION 3

BORROWING

 

5

BORROWING

 

 

5.1

Delivery of a Notice of Borrowing

 

The Borrower may utilize the DIP Facility, on the Initial Funding Date and the
Final Funding Date only, by delivery to the DIP Agent of a duly completed notice
of borrowing not later than the Specified Time.

 

 

5.2

Completion of a Notice of Borrowing

 

 

(a)

Each notice of borrowing is irrevocable and will not be regarded as having been
duly completed unless:

 

 

(i)

the proposed borrowing date is a Business Day;

 

 

(ii)

the currency and amount of the borrowing comply with Clause 5.3 (Currency and
amount);

 

 

(iii)

the proposed Interest Period complies with Clause 9 (Interest Periods); and

 

 

(iv)

it specifies the purpose of the proposed Loan.

 

 

(b)

Only one (1) Loan may be requested in each notice of borrowing.

 

 

5.3

Currency and amount

 

 

(a)

The currency specified in a notice of borrowing must be Dollars.

 

 

(b)

The amount of the proposed borrowing shall not exceed the amount of the Initial
Funding on the Initial Funding Date and the amount of the Final Funding on the
Final Funding Date.

 

 

5.4

DIP Lenders’ participation

 

 

(a)

If the conditions set out in this Agreement have been met, each DIP Lender shall
make its participation in each Loan available by the borrowing date through its
Facility Office.

 

 

(b)

The DIP Agent shall notify each DIP Lender of the amount of each Loan and the
amount of its participation in that Loan by the Specified Time.

  

 
34

--------------------------------------------------------------------------------

 

 

 

5.5

Notes

 

 

(a)

The Borrower’s obligation to pay the principal of, and interest on, the Loans
made by each DIP Lender shall, if requested by such DIP Lender, be evidenced by
a promissory note duly executed and delivered by the Borrower substantially in
the form of Exhibit A with blanks appropriately completed in conformity herewith
(each, a “Note”).

 

 

(b)

Each Note shall (i) be executed by the Borrower, (ii) be payable to the order of
such DIP Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount (together with the principal amount of any other Note
held by such DIP Lender) equal to the Commitment of such DIP Lender on the date
of issuance thereof, (iv) mature on the Maturity Date, (v) bear interest as
provided in Clause 8 (Costs of Borrowing), (vi) be subject to voluntary
prepayment and mandatory repayment as provided in Section 4 (Reduction,
Repayment, Prepayment and Cancellation) and (vii) be entitled to the benefits of
this Agreement and the other Finance Documents.

 

 

(c)

Each DIP Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will, prior to any transfer of its
Note, endorse on the reverse side thereof the outstanding principal amount of
Loans evidenced thereby. Failure to make any such notation or any error in any
such notation or endorsement shall not affect the Borrower’s obligations in
respect of such Loans.

 

 

(d)

Notwithstanding anything to the contrary contained above in this Clause 5.5 or
elsewhere in this Agreement, a Note shall be delivered only to DIP Lenders that
at any time specifically request the delivery of such Notes. No failure of any
DIP Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Finance Documents. Any DIP Lender that does not have a
Note evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding paragraph (c). At any time
(including, without limitation, to replace any Note that has been destroyed or
lost) when any DIP Lender requests the delivery of a Note to evidence its Loans,
the Borrower shall promptly execute and deliver to such DIP Lender the requested
Note in the appropriate amount provided that, in the case of a substitute or
replacement Note, the Borrower shall have received from such requesting DIP
Lender (i) an affidavit of loss or destruction and (ii) a customary
lost/destroyed Note indemnity, in each case in form and substance reasonably
acceptable to the Borrower and such requesting DIP Lender, and duly executed by
such requesting DIP Lender.

  

 
35

--------------------------------------------------------------------------------

 

 

SECTION 4

REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION

 

6

REDUCTION AND REPAYMENT

 

 

6.1

Cancellation of Total Commitments

 

The Total Commitments shall be reduced to zero and cancelled on the Maturity
Date.

 

 

6.2

Repayment of Loans

 

The Borrower shall repay the Loans on the Maturity Date.

 

 

6.3

Maturity Date

 

On the Maturity Date, the Borrower shall additionally pay to the DIP Agent for
the account of the Finance Parties all other sums then accrued and owing under
the Finance Documents.

 

7

PREPAYMENT AND CANCELLATION

 

 

7.1

Illegality

 

If it becomes unlawful in any applicable jurisdiction for a DIP Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan:

 

 

(a)

that DIP Lender shall promptly notify the DIP Agent upon becoming aware of that
event;

 

 

(b)

upon the DIP Agent notifying the Borrower, the Commitment of that DIP Lender
will be immediately cancelled; and

 

 

(c)

the Borrower shall repay that DIP Lender’s participation in the Loans on the
last day of the Interest Period for each Loan occurring after the DIP Agent has
notified the Borrower or, if earlier, the date specified by the DIP Lender in
the notice delivered to the DIP Agent (being no earlier than the day following
the date on which the notice was given by the DIP Lender to the DIP Agent or, if
later, the last day of any applicable grace period permitted by law).

 

 

7.2

[Reserved.]

 

 

7.3

[Reserved.]

  

 
36

--------------------------------------------------------------------------------

 

 

 

7.4

Voluntary prepayment of Loans

 

The Borrower may, upon not less than 3 Business Days’ (or such shorter period as
the Required DIP Lenders may agree) prior written notice to the DIP Agent,
prepay any Loan, in whole or in part.

 

 

7.5

Mandatory prepayment

 

The Loans shall be prepaid and/or the Commitments shall be permanently reduced
in the amounts and under the circumstances set forth below, all such prepayments
and/or reductions to be applied as set forth below:

 

 

(a)

The Borrower shall prepay the Loans in an amount equal to 100% of the net cash
proceeds of the sale, transfer, disposition or loss of any asset, including the
Total Loss or sale of a Ship. Such repayment shall be made:

 

 

(i)

in the case of a sale of a Ship, on or before the date on which the sale is
completed;

 

 

(ii)

in the case of a Total Loss of a Ship, on the earlier of the date
falling 150 days after the Total Loss Date and the date of receipt by the
Security Trustee of the proceeds of insurance or other compensation relating to
such Total Loss; and

 

 

(iii)

in any other case, on the date of receipt of such proceeds.

 

 

(b)

On the date of receipt thereof, the Borrower shall repay the Loans in an amount
equal to 100% of the net proceeds from the issuance of any Financial
Indebtedness of any Obligor other than Financial Indebtedness that is permitted
under Clause 22.9.

 

 

(c)

On the date of receipt thereof, the Borrower shall repay the Loans in an amount
equal to one hundred percent (100%) of the aggregate amount of any Equity
received by the Borrower.

 

 

(d)

[Reserved.]

 

 

(e)

All amounts prepaid under paragraphs (a), (b) or (c) shall be applied first
towards payment pro rata of any Loans then outstanding, until the Loans have
been repaid in full, and, second, to reduce pro rata any Commitments then
outstanding.

 

 

7.6

Right of repayment and cancellation in relation to a single DIP Lender

 

 

(a)

If:

 

 

(i)

any sum payable to any DIP Lender by an Obligor is required to be increased
under Clause 12.1 (Gross-up for Taxes); or

  

 
37

--------------------------------------------------------------------------------

 

 

 

(ii)

any DIP Lender claims indemnification from the Borrower under Clause 12.2 (Tax
Indemnity) or Clause 13.1 (Increased costs);

 

the Borrower may, so long as the circumstance giving rise to the requirement or
indemnification continues, give the DIP Agent notice of cancellation of the
Commitment of that DIP Lender and its intention to procure the repayment of that
DIP Lender’s participation in the Loans.

 

 

(b)

On receipt of a notice referred to in paragraph (a) above, the Commitment of
that DIP Lender shall immediately be reduced to zero.

 

 

(c)

On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that DIP Lender’s
participation in that Loan.

 

 

7.7

Restrictions

 

 

(a)

Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

 

(b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and all other sums payable under the terms of this
Agreement (including any sums pursuant to Clause 14.2 (Other Indemnities)) but
otherwise without premium or penalty.

 

 

(c)

The Borrower may not reborrow any part of the Term Facility which is prepaid.

 

 

(d)

[Reserved.]

 

 

(e)

The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

 

(f)

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

 

(g)

If the DIP Agent receives a notice under this Clause 7 it shall promptly forward
a copy of that notice to either the Borrower or the affected DIP Lender, as
appropriate.

  

 
38

--------------------------------------------------------------------------------

 

 

 

7.8

Replacement of DIP Lender

 

 

(a)

If any event described in paragraphs (i) or (ii) of Clause 7.6(a) (Right of
repayment and cancellation in relation to a single DIP Lender) shall occur, the
Borrower may, as an alternative to exercising its rights under Clause 7.6, on 15
Business Days’ prior written notice to the DIP Agent and the relevant DIP
Lender, replace such DIP Lender by requiring such DIP Lender to (and such DIP
Lender shall) transfer pursuant to Clause 27 (Changes to the DIP Lenders) all
(and not part only) of its rights and obligations under this Agreement to
another DIP Lender or other Prepetition Lender or affiliate thereof (a
“Replacement Lender”) selected by the Borrower, and which is acceptable to the
DIP Agent (acting reasonably), which confirms its willingness to assume and does
assume all the obligations of the transferring DIP Lender’s participations on
the same basis as the transferring DIP Lender, for a purchase price in cash
payable at the time of transfer equal to the outstanding principal amount of
such DIP Lender’s participation in the outstanding Loans and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

 

(b)

The replacement of a DIP Lender pursuant to this Clause 7.8 shall be subject to
the following:

 

 

(i)

the Borrower shall have no rights to replace the DIP Agent or the Security
Trustee;

 

 

(ii)

neither the DIP Agent nor any DIP Lender shall have any obligation to the
Borrower to find a Replacement Lender; and

 

 

(iii)

in no event shall the DIP Lender replaced under this Clause 7.8 be required to
pay or surrender to the Replacement Lender any of the fees received by such DIP
Lender pursuant to the Finance Documents.

  

 
39

--------------------------------------------------------------------------------

 

  

SECTION 5

COSTS OF BORROWING

 

8

INTEREST

 

 

8.1

Calculation of interest

 

 

(a)

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of:

 

 

(i)

the Margin;

 

 

(ii)

LIBOR; and

 

 

(iii)

the Mandatory Cost, if any.

 

 

8.2

Payment of interest

 

Interest shall be payable monthly in arrears in cash.

 

 

8.3

Default interest

 

If an Event of Default shall have occurred and be continuing, all DIP
Obligations shall bear interest at an additional 2.0% per annum above the per
annum rate otherwise applicable thereunder. Any interest accruing under this
Clause 8.3 shall be immediately payable by the Obligor on demand by the DIP
Agent.

 

 

8.4

[Reserved.]

 

 

8.5

[Reserved.]

 

 

8.6

Notification of rates of interest

 

The DIP Agent shall promptly notify the DIP Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

 
40

--------------------------------------------------------------------------------

 

  

9

INTEREST PERIODS

 

 

9.1

Selection of Interest Periods

 

 

(a)

The Borrower may select an Interest Period for a Loan in the notice of borrowing
for that Loan or (if that Loan has already been borrowed) in a Selection Notice.

 

 

(b)

Each Selection Notice for a Loan is irrevocable and must be delivered to the DIP
Agent by the Borrower not later than the Specified Time.

 

 

(c)

If the Borrower fails to deliver a Selection Notice to the DIP Agent in
accordance with paragraph (b) above, the relevant Interest Period will
be 1 Month.

 

 

(d)

Subject to this Clause 9, the Borrower may select an Interest Period of 1 Month
or any other period agreed between the Borrower and the DIP Agent; provided that
such Interest Period may be shorter than 1 Month if such period ends on the
Maturity Date.

 

 

(e)

The Borrower may not select any Interest Period for a Loan that ends after the
Maturity Date.

 

 

(f)

Each Interest Period for a Loan shall start on the borrowing date or (if already
made) on the last day of its preceding Interest Period.

 

 

9.2

Non-Business Days

 

Except as otherwise provided in this Agreement, if an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 

9.3

Consolidation and division of Loans

 

 

(a)

Subject to paragraph (b) below, if two (2) or more Interest Periods:

 

 

(i)

relate to Loans; and

 

 

(ii)

end on the same date,

 

those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of that Interest Period.

 

 

(b)

Subject to Clause 5.3 (Currency and amount), if the Borrower requests in a
Selection Notice that a Loan be divided into two (2) or more Loans, that Loan
will, on the last day of its Interest Period, be so divided into the amounts
specified in that Selection Notice, being an aggregate amount equal to the
amount of the Loan immediately before its division.

  

 
41

--------------------------------------------------------------------------------

 

 

10

CHANGES TO THE CALCULATION OF INTEREST

 

 

10.1

Absence of quotations

 

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

 

10.2

Market disruption

 

 

(a)

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each DIP Lender’s share of that Loan for
the Interest Period shall be the rate per annum which is the sum of:

 

 

(i)

the Margin;

 

 

(ii)

the rate notified to the DIP Agent by that DIP Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that DIP Lender of funding its participation in that Loan from whatever source
it may reasonably select; and

 

 

(iii)

the Mandatory Cost, if any, applicable to that DIP Lender’s participation in the
Loan.

 

 

(b)

In this Agreement “Market Disruption Event” means:

 

 

(i)

at or about noon Greenwich Mean Time on the Quotation Day for the relevant
Interest Period, REUTERS Screen LIBOR 01 is not available and none or only one
of the Reference Banks supplies a rate to the DIP Agent to determine LIBOR for
the relevant Interest Period; or

 

 

(ii)

before close of business in London on the Quotation Day for the relevant
Interest Period, the DIP Agent receives notifications from a DIP Lender or DIP
Lenders (whose participations in a Loan exceed thirty five percent (35%) of that
Loan) that the cost to it or them of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

  

 
42

--------------------------------------------------------------------------------

 

 

 

10.3

Substitute basis of interest

 

 

(a)

If a Market Disruption Event occurs and the DIP Agent or the Borrower so
requires, the DIP Agent and the Borrower shall enter into negotiations (for a
period of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

 

(b)

Any substitute basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the DIP Lenders and the Borrower, be binding on all
Parties.

 

 

10.4

Break Costs

 

 

(a)

The Borrower shall, within 3 Business Days of demand by a Finance Party, pay to
that Finance Party its Break Costs attributable to all or any part of a Loan
being paid by the Borrower on a day other than the last day of an Interest
Period for that Loan.

 

 

(b)

Each DIP Lender shall, as soon as reasonably practicable after a demand by the
DIP Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

 

11

FEES

 

 

11.1

Commitment Fee

 

The Borrower will pay to the DIP Agent (for the account of each DIP Lender) a
non-refundable fee (the “Commitment Fee”) in an amount equal to 1.50% of the
Commitment that such DIP Lender holds, which shall be due and payable to such
DIP Lender in cash in immediately available funds on the Initial Drawing Date
(or, if agreed to by such DIP Lender, shall be netted out of the proceeds of the
Loans made on the Initial Drawing Date).

 

 

11.2

Undrawn Commitment

 

The Borrower will pay to the DIP Agent (for the account of each DIP Lender) a
fee equal to 2.50% per annum of the undrawn amount of the Commitment calculated
on a monthly basis, payable monthly in arrears in cash and accruing during the
period from and including the day on which the Interim DIP Order is entered to
but excluding the date on which the Commitment is fully drawn or has been
terminated.

 

 

11.3

Agency fee

 

The Borrower shall pay to the DIP Agent (for its own account) an agency fee in
the amount and at the times agreed in a Fee Letter.

 

 
43

--------------------------------------------------------------------------------

 

  

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

12

TAX GROSS UP AND INDEMNITIES

 

 

12.1

Gross Up for Taxes

 

 

(a)

All payments made by the Borrower or any other Obligor (or, with respect to
FATCA, the DIP Agent) hereunder and under any Note will be made without setoff,
counterclaim or other defense. Except as provided in Clause 12.4 (Marshall
Islands Taxation), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in Clause 12.1(b), any tax imposed on or measured by the net income or
net profits of a DIP Lender pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such DIP Lender is located or any subdivision of any such
jurisdiction (such taxes being referred to collectively as “Excluded Taxes”))
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively, as “Non-Excluded Taxes”). If any
Non-Excluded Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Non-Excluded Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Note, after withholding or deduction for or on account of any Non-Excluded
Taxes, will not be less than the amount provided for herein or in such Note.

 

 

(b)

If any amounts are payable by an Obligor (or, with respect to FATCA, the DIP
Agent) in respect of Non-Excluded Taxes pursuant to Clause 12.1(a), the Borrower
agrees to reimburse each DIP Lender, upon the written request of such DIP
Lender, for taxes imposed on or measured by the net income or net profits of
such DIP Lender pursuant to the laws of the jurisdiction in which such DIP
Lender is organized or in which the principal office or applicable lending
office of such DIP Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which such DIP
Lender is organized or in which the principal office or applicable lending
office of such DIP Lender is located arising as a result of the payment of such
Non-Excluded Taxes by the Borrower to such DIP Lender and for any withholding of
taxes as such DIP Lender shall determine are payable by, or withheld from, such
DIP Lender, in respect of such amounts so paid to or on behalf of such DIP
Lender pursuant to Clause 12.1(a) and in respect of any amounts paid to or on
behalf of such DIP Lender pursuant to this Clause 12.1(b).

  

 
44

--------------------------------------------------------------------------------

 

 

 

(c)

The Borrower will furnish to the DIP Agent within 45 days after the date the
payment of any Non-Excluded Taxes is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the Borrower.

 

 

12.2

Tax Indemnity

 

Each of the Obligors agrees to indemnify and hold harmless each DIP Lender, and
reimburse such DIP Lender upon its written request, for the amount of any
Non-Excluded Taxes levied or imposed on and paid by such DIP Lender in respect
of the transactions contemplated by the Finance Documents.

 

 

12.3

Stamp Taxes

 

Each of the Obligors agrees that it shall pay and hold each Finance Party
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the Finance Documents or the transactions contemplated thereby and
save each Finance Party harmless from and against any and all costs, losses or
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Finance Party) to pay such taxes.

 

 

12.4

Marshall Islands Taxation

 

In the event that withholding taxes are imposed under the laws of the Republic
of the Marshall Islands or any other jurisdiction in respect of payments on the
Loan or other amounts due under this Agreement and if certain documentation
provided by certain qualifying DIP Lenders could reduce or eliminate such
withholding taxes under the laws of the Republic of the Marshall Islands or such
other jurisdiction or any treaty to which the Republic of the Marshall Islands
or such other jurisdiction is a party, then, upon request by the Borrower, a DIP
Lender that is entitled to an exemption from, or reduction of, such withholding
taxes shall deliver to the Borrower (with a copy to the DIP Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation requested by the Borrower, if any, as will permit such payments to
be made without withholding or at a reduced rate; provided that such DIP Lender
is legally entitled to complete, execute and deliver such documentation and in
such DIP Lender’s reasonable judgment such completion, execution or delivery
would not materially prejudice the legal position of such DIP Lender.
Notwithstanding the foregoing, nothing in this Clause 12.4 shall require a DIP
Lender to disclose any confidential information (including, without limitation,
its tax returns or its calculations); provided, however, that information
equivalent to that required by current versions of U.S. IRS Forms W-8 and W-9
shall not be treated as confidential.

 

 
45

--------------------------------------------------------------------------------

 

  

 

12.5

Tax Benefit Reimbursement

 

If the Borrower or any other Obligor pays any additional amount under this
Clause 12 to a DIP Lender and such DIP Lender determines in its sole discretion
that it has actually received or realized in connection therewith any refund or
any reduction of, or credit against, its Tax liabilities in or with respect to
the taxable year in which the additional amount is paid (a “Tax Benefit”), such
DIP Lender shall pay to Borrower an amount that the DIP Lender shall, in its
sole discretion, determine is equal to the net benefit, after tax, which was
obtained by the DIP Lender in such year as a consequence of such Tax Benefit;
provided, however, that (i) any DIP Lender may determine, in its sole discretion
consistent with the policies of such DIP Lender, whether to seek a Tax Benefit;
(ii) any Taxes that are imposed on a DIP Lender as a result of a disallowance or
reduction (including through the expiration of any tax credit carryover or
carryback of such DIP Lender that otherwise would not have expired) of any Tax
Benefit with respect to which such DIP Lender has made a payment to the Borrower
pursuant to this Clause 12.5 shall be treated as a Non-Excluded Tax for which
the Borrower is obligated to indemnify such DIP Lender pursuant to this
Clause 12 without any exclusions or defenses; (iii) nothing in this Clause 12.5
shall require the DIP Lender to disclose any confidential information to the
Borrower (including, without limitation, its tax returns); and (iv) no DIP
Lender shall be required to pay any amounts pursuant to this Clause 12.5 at any
time which a Default or Event of Default is continuing.

 

 

12.6

FATCA Withholding

 

Notwithstanding anything to the contrary in this Agreement:

 

 

(a)

if an Obligor, the DIP Agent or any other Party is required to make a FATCA
Withholding then that Obligor, DIP Agent or other Party may make such FATCA
Withholding; and

 

 

(b)

the DIP Agent shall not be required to increase any payment made by it under or
in connection with a Finance Document in the event the DIP Agent is required to
make a FATCA Withholding in respect of such payment.

  

 
46

--------------------------------------------------------------------------------

 

 

 

12.7

FATCA Compliance and Information

 

 

(a)

If any Obligor or the DIP Agent reasonably believes that, in order to comply
with FATCA or a FATCA Agreement or to determine whether it or an Obligor may be
required to make a Tax payment which may be attributable (directly or
indirectly) to a FATCA Withholding, it requires information as to the status
under FATCA of any Finance Party then the Obligor or the DIP Agent may (acting
reasonably) request that Finance Party to provide that information and that
Finance Party must comply with that request or advise that it does not consider
that it is a FATCA Exempt Party within 20 Business Days of receipt of that
request, provided that compliance with the request would not involve that
Finance Party in any unlawful activity or any activity that is contrary to any
request, guidance or directive of any competent authority (whether or not having
the force of law, but if not having the force of law being of a type with which
that Finance Party is accustomed to comply) and would not breach any contractual
confidentiality or data protection obligations it is subject to.

 

 

(b)

If the DIP Agent receives any information in accordance with paragraph (a) above
it shall provide copies of that information to the relevant Obligor and the DIP
Lenders hereby agree to such information being sent to the relevant Obligor.

 

 

(c)

If a DIP Lender reasonably believes that, in order to comply with FATCA or a
FATCA Agreement, it requires information as to the status under FATCA of an
Obligor then that DIP Lender may (acting reasonably) request that Obligor to
provide that information and that Obligor must comply with that request
within 20 Business Days of receipt of that request, provided that compliance
with the request would not involve such Obligor in any unlawful activity or any
activity that is contrary to any request, guidance or directive of any competent
authority (whether or not having the force of law, but if not having the force
of law being of a type with which such Obligor is accustomed to comply) and
would not breach any contractual confidentiality or data protection obligations
it is subject to.

 

13

INCREASED COSTS

 

 

13.1

Increased costs

 

 

(a)

Subject to Clause 13.3 (Exceptions), the Borrower shall, within 3 Business Days
of a demand by the DIP Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation or application of) any law or regulation or (ii) compliance by
that Finance Party with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) made after the
date of this Agreement provided that, notwithstanding anything to the contrary
herein, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities of competent jurisdiction, in each case pursuant
to Basel III, shall in each case be deemed to be a change in law for the
purposes of this 13.1, regardless of the date enacted, adopted or issued.

  

 
47

--------------------------------------------------------------------------------

 

 

 

(b)

In this Agreement, “Increased Costs” means:

 

 

(i)

a reduction in the rate of return from the Facilities or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

 

(ii)

an additional or increased cost; or

 

 

(iii)

a reduction of any amount receivable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

 

13.2

Increased cost claims

 

 

(a)

A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the DIP Agent of the event giving rise to the claim,
following which the DIP Agent shall promptly notify the Borrower.

 

 

(b)

Each Finance Party shall, as soon as practicable after a demand by the DIP
Agent, provide a certificate confirming the amount of its Increased Costs.

 

 

13.3

Exceptions

 

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

 

(a)

attributable to a deduction or withholding required by law to be made by an
Obligor for or on account of Tax from a payment under a Finance Document;

 

 

(b)

compensated for by Clause 12.2 (Tax Indemnity) (or would have been compensated
for under Clause 12.2 (Tax Indemnity) but was not so compensated solely because
of the exclusions in the definition of Excluded Tax);

 

 

(c)

compensated for by the payment of the Mandatory Cost; or

 

 

(d)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

  

 
48

--------------------------------------------------------------------------------

 

 

14

OTHER INDEMNITIES

 

 

14.1

Currency indemnity

 

 

(a)

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

 

(i)

making or filing a claim or proof against that Obligor;

 

 

(ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

that Obligor shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to which that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

 

(b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

 

14.2

Other indemnities

 

The Borrower shall (or shall procure that an Obligor will), within 3 Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:

 

 

(a)

the occurrence of any Event of Default;

 

 

(b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);

 

 

(c)

funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a notice of borrowing but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that DIP Lender alone); or

 

 

(d)

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

  

 
49

--------------------------------------------------------------------------------

 

 

In circumstances where a Finance Party receives all or any part of a Loan
otherwise than on the last day of an Interest Period the Borrower shall pay to
such Finance Party in addition to Break Costs an amount equal to the Margin
which would, but for receipt of the relevant part of the Loan, have accrued on
the relevant part of such Loan from the date of such receipt to the earlier of
(i) the end of the then current Interest Period relating thereto, and
(ii) the 90th day following the date of such receipt.

 

 

14.3

Indemnity to the DIP Agent and the Security Trustee

 

The Borrower shall promptly indemnify the DIP Agent and the Security Trustee
against any cost, loss or liability incurred by the DIP Agent or the Security
Trustee (acting reasonably) as a result of:

 

 

(a)

investigating any event which it reasonably believes is a Default; or

 

 

(b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized.

 

 

14.4

Environmental Indemnity

 

The Borrower shall indemnify, defend and hold harmless each Finance Party and
their respective directors, officers, employees, representatives, agents,
subsidiaries, Affiliates, successors and assigns (each, an “Indemnified Party”)
on demand against all costs, expenses (including reasonable professionals’ fees
and expenses), damages, obligations, commitments, liabilities and losses
sustained or incurred in connection with or in respect of the Loan or any
Finance Documents as a result of, or in connection with, Environmental Claims
being made against the Borrower, any other member of the Group, any Indemnified
Party or any Affiliate, successor or assign of the foregoing, or otherwise
howsoever arising out of any Environmental Incident.

 

 

14.5

Additional Indemnity

 

The Obligors shall, jointly and severally, indemnify and hold harmless each
Finance Party, and each of their respective affiliates, officers, directors,
fiduciaries, employees, agents, advisors, attorneys and representatives from and
against all losses, claims, liabilities, damages, and expenses (including,
without limitation, costs, fees and expenses of counsel) in connection with any
investigation, litigation or proceeding (including the preparation of any
defense with respect thereto) arising out of or relating to the DIP Facility or
the transactions contemplated hereunder.

 

 
50

--------------------------------------------------------------------------------

 

  

15

MITIGATION BY THE DIP LENDERS

 

 

15.1

Mitigation

 

 

(a)

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 12 (Tax gross-up and indemnities), Clause 13 (Increased
Costs) or paragraph 3 of Schedule 4 (Mandatory Cost Formula) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

 

(b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

 

15.2

Limitation of liability

 

 

(a)

The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

 

 

(b)

A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

16

COSTS AND EXPENSES

 

 

16.1

Transaction expenses

 

The Borrower shall promptly on demand pay the DIP Agent, the Security Trustee,
the Arranger and the Bookrunner the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:

 

 

(a)

this Agreement and any other documents referred to in this Agreement; and

 

 

(b)

any other Finance Documents executed after the date of this Agreement.

 

 

16.2

Amendment costs

 

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 3 Business Days of demand, reimburse the DIP Agent and the Security
Trustee for the amount of all costs and expenses (including legal fees)
reasonably incurred by the DIP Agent or the Security Trustee in responding to,
evaluating, negotiating or complying with that request or requirement.

 

 

16.3

Enforcement costs

 

The Borrower shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 

 
51

--------------------------------------------------------------------------------

 

  

 

16.4

Authority to debit Collection Account

 

Upon the occurrence and during the continuance of a Default, the DIP Agent
shall, without prejudice to any other of the provisions of this Agreement, be
entitled (but not obliged) at any time and from time to time (without prior
notice) to debit the DIP Account or the Collection Account in order to satisfy
amounts payable by the Borrower to any Finance Party pursuant to this Clause 16.
The DIP Agent shall promptly notify the Borrower after any such debit to the DIP
Account or the Collection Account, provided that the failure to give such notice
shall not affect the validity of such debit.

 

 
52

--------------------------------------------------------------------------------

 

  

SECTION 7

GUARANTEE

 

17

GUARANTEE AND INDEMNITY

 

 

17.1

Guarantee and indemnity

 

 

(a)

Each Guarantor irrevocably and unconditionally jointly and severally:

 

 

(i)

guarantees, as primary guarantor and not as surety merely, to each Finance Party
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, by each Obligor of all the Obligors’ obligations
under the Finance Documents whether for principal, interest, fees, expenses,
indemnity payments or obligations or otherwise (collectively, the “Guaranteed
Obligations”);

 

 

(ii)

undertakes with each Finance Party that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document, such Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

 

 

(iii)

indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party (i) if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, or (ii) by operation of law as
a consequence of the transactions contemplated by the Finance Documents. The
amount of the cost, loss or liability shall be equal to the amount which that
Finance Party would otherwise have been entitled to recover.

 

 

17.2

Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

 

17.3

Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency,
liquidation, judicial management or any similar event:

 

 

(a)

the liability of each Obligor shall continue or be reinstated, as the case may
be, as if the payment, discharge, avoidance or reduction had not occurred; and

  

 
53

--------------------------------------------------------------------------------

 

 

 

(b)

each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

 

17.4

Waiver of defenses

 

 

(a)

The obligations of each Guarantor under this Clause 17 will not be affected by,
and each Guarantor irrevocably waives any defense it might have by virtue of,
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or any Finance Party) including:

 

 

(i)

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 

(ii)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

 

(iii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realize the full value of any security;

 

 

(iv)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 

(v)

any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 

 

(vi)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

 

 

(vii)

any bankruptcy, insolvency, liquidation, judicial management or similar
proceedings; or

 

 

(viii)

any other circumstance whatsoever that might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor.

  

 
54

--------------------------------------------------------------------------------

 

 

 

(b)

Each Guarantor unconditionally and irrevocably waives:

 

 

(i)

diligence, presentment, demand for performance, notice of nonperformance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Obligors to the Finance
Parties, notice of acceptance of this Guarantee, and notices of any other kind
whatsoever;

 

 

(ii)

the filing of any claim with any court in the event of a receivership,
insolvency, bankruptcy, liquidation or judicial management;

 

 

(iii)

the benefit of any statute of limitations affecting any Obligor’s obligations
under the Finance Documents or the Guarantor’s obligations under this Guarantee
or the enforcement of this Guarantee; and

 

 

(iv)

any offset or counterclaim or other right, defense, or claim based on, or in the
nature of, any obligation now or later owed to the Guarantor by the Obligors or
any Finance Party.

 

 

17.5

Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

 

17.6

Deferral of Guarantors’ rights

 

 

(a)

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the DIP Agent otherwise directs, no Guarantor will exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents:

 

 

(i)

to be indemnified by an Obligor;

 

 

(ii)

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents; and/or

 

 

(iii)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

  

 
55

--------------------------------------------------------------------------------

 

 

 

(b)

Each Obligor acknowledges and agrees that:

 

 

(i)

until the Guaranteed Obligations have been indefeasibly paid in full, all
obligations owing to it from any other Obligor whether contractually, under
rights of subrogation, contribution, reimbursement or otherwise shall be junior
and subordinate to any rights of any Finance Party against such Obligor;

 

 

(ii)

it shall not exercise such rights prior to the indefeasible payment in full of
all obligations under the Finance Documents unless requested or consented to by
the DIP Agent; and

 

 

(iii)

it shall hold in trust for and pay or transfer to the DIP Agent any payment or
distribution received by it contrary to this Clause 17.

 

 

17.7

Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

 

17.8

Right of Contribution

 

At any time a payment in respect of the Guaranteed Obligations is made under
this guarantee, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this guarantee. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been paid in full in cash, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Clause 17.8 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations under this guarantee. As used in this Clause 17.8: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Relevant Net Worth (as defined below) of such Guarantor by
(y) the aggregate Relevant Net Worth of all Guarantors; (ii) the “Relevant Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this guarantee) on
such date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Clause 17.8, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the DIP Agent.

 

 
56

--------------------------------------------------------------------------------

 

  

 

17.9

Limitation of Liability

 

Each of the Guarantors and the Finance Parties hereby confirms that it is its
intention that the Guaranteed Obligations not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal or
state law. To effectuate the foregoing intention, each of the Guarantors and the
Finance Parties hereby irrevocably agrees that the Guaranteed Obligations
guaranteed by each Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors, result in
the Guaranteed Obligations of such Guarantor in respect of such maximum amount
not constituting a fraudulent transfer or conveyance.

 

 

17.10

Information concerning the Obligors

 

Each Guarantor represents and warrants to each Finance Party that the Guarantor
is affiliated with each Obligor and is otherwise in a position to have access to
all relevant information bearing on the present and continuing creditworthiness
of each Obligor and the risk that any Obligor will be unable to pay the
Guaranteed Obligations when due. The Guarantor waives any requirement that any
Finance Party advise the Guarantor of information known to that Finance Party
regarding the financial condition or business of any Obligor, or any other
circumstance bearing on the risk of non-performance of the Guaranteed
Obligations, and the Guarantor assumes sole responsibility for keeping informed
of the financial condition and business of each Obligor.

 

 
57

--------------------------------------------------------------------------------

 

  

 

17.11

Singapore financial assistance limitation

 

This guarantee does not apply to any liability of any Guarantor incorporated in
Singapore to the extent it would result in its guarantee under this Agreement
constituting unlawful financial assistance within the meaning of Section 76 of
the Singapore Companies Act.

 

 
58

--------------------------------------------------------------------------------

 

  

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18

REPRESENTATIONS

 

Each of the Obligors jointly and severally makes the representations and
warranties set out in this Clause 18 to each Finance Party on the Effective
Date, the Initial Funding Date and on the Final Funding Date, as of each such
date, as applicable.

 

 

18.1

Status

 

 

(a)

It is a corporation or a limited liability company, duly incorporated or formed
and validly existing in good standing under the law of its jurisdiction of
incorporation or formation.

 

 

(b)

It is duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed.

 

 

(c)

It and each of its Subsidiaries has all requisite corporate or company power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

 

(d)

It is not, and shall not become, a “foreign financial institution” as that term
is defined under FATCA.

 

 

18.2

Binding obligations

 

The obligations expressed to be assumed by it in this Agreement are, and, upon
execution and delivery of each Finance Document to which it is to be a party,
the obligations expressed to be assumed by it in each such Finance Document will
be, legal, valid, binding and enforceable obligations, subject to the entry of
the DIP Orders and subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditor’s rights
generally.

 

 

18.3

Non-conflict with other obligations

 

Subject to the entry of the Interim DIP Order (or the Final DIP Order, as
applicable), the entry into and performance by it of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

 

(a)

any law or regulation applicable to it;

 

 

(b)

its constitutional documents; or

 

 

(c)

any agreement or instrument binding upon it or any of its assets.

  

 
59

--------------------------------------------------------------------------------

 

 

 

18.4

Power and authority

 

Subject to the entry of the Interim DIP Order (or the Final DIP Order, as
applicable) it has the power to enter into, perform and deliver, and has taken
all necessary action to authorize its entry into, performance and delivery of,
the Finance Documents to which it is a party and the transactions contemplated
by those Finance Documents.

 

 

18.5

Validity and admissibility in evidence

 

Subject to the entry of the Interim DIP Order (or the Final DIP Order, as
applicable), all Authorizations of any governmental authority or regulatory body
or of any other person required or desirable:

 

 

(a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;

 

 

(b)

for the grant by any Obligor of the Security granted by it pursuant to the
Finance Documents, and the perfection or maintenance of such Security (including
the first priority nature thereof), and

 

 

(c)

to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

 

18.6

Governing law and enforcement

 

 

(a)

The choice of the Bankruptcy Code, Marshall Islands law, New York law, Singapore
law or English law, as the case may be, as the governing law of the Finance
Documents will be recognized and enforced in its jurisdiction of incorporation
or formation.

 

 

(b)

Any judgment obtained in any court sitting in New York City or in England in
relation to a Finance Document will be recognized and enforced in its
jurisdiction of incorporation or formation.

 

 

18.7

Deduction of Tax

 

It is not required under the law of its jurisdiction of incorporation to make
any deduction for or on account of Tax from any payment it may make under any
Finance Document to which it is a party.

 

 
60

--------------------------------------------------------------------------------

 

  

 

18.8

No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation or formation it is not
necessary that the Finance Documents (other than the Mortgages) be filed,
recorded or enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents,
other than any Singapore stamp tax payable in connection with the filing of
certain Account Charges.

 

 

18.9

No default

 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Borrowing.

 

 

18.10

No misleading information

 

No representation, warranty or statement made or certificate or document
statement provided by any of the Obligors in or pursuant to this Agreement, any
other Finance Document, or in any other document furnished in connection
therewith, is untrue or incomplete in any material respect or contains any
misrepresentation of a material fact or omits to state any material fact
necessary to make any such statement herein or therein not misleading.

 

 

18.11

Financial statements

 

 

(a)

The financial statements delivered pursuant to Clause 4.2(f)(i) and (ii) were
prepared in accordance with GAAP consistently applied.

 

 

(b)

The financial statements delivered pursuant to Clause 4.2(f)(i) and (ii) fairly
present in all material respects the financial condition and operations of the
Borrower and its Subsidiaries as at the date thereof.

 

 

18.12

[Reserved.]

 

 

18.13

No proceedings pending or threatened

 

No material litigation, arbitration or administrative proceedings (including
proceedings relating to any alleged or actual breach of the ISM Code) of or
before any court, arbitral body or agency have (to the best of its knowledge and
belief) been started or threatened against it or any of its properties that
could, if adversely determined, reasonably be expected to have a Material
Adverse Effect (other than any action, suit or proceeding by any person after
the date hereof and prior to entry of the Final DIP Order, objecting to the
entry by the Bankruptcy Court of the Final DIP Order or seeking modification
thereto from the terms contemplated in the Interim DIP Order and (2) any action,
suit or proceeding by any person objecting to any waiver or amendment of, or
consent to the departure from, the terms of this Agreement, in each case, to the
extent that such action, suit or proceedings does not result in the reversal,
modification, amendment, stay or vacation of the DIP Orders without the prior
written consent of the DIP Agent), other than as disclosed in writing to the DIP
Agent prior to the date of this Agreement.

 

 
61

--------------------------------------------------------------------------------

 

  

 

18.14

Status of security

 

 

(a)

The provisions of each Finance Document do now or, as the case may be, will upon
execution and delivery (and, where applicable, registration as provided for in
the Finance Documents), create in favor of the Security Trustee (i) in the case
of the Mortgages, a valid first “preferred mortgage” within the meaning of
Chapter 3 of the Marshall Islands Maritime Act, 1990, as amended (or, if
applicable, a first priority ship mortgage under the laws of the relevant
Alternative Approved Flag), on the respective Ships, subject to the recording or
registration of the Mortgages as described in the following paragraph, (ii) in
the case of the Assignments of Shipbuilding Contract and Refund Guarantee, the
Assignments of Earnings, the Assignments of Insurances, the Pledge Agreement and
the General Security Agreements a valid, binding and executed and enforceable
security interest in all right, title and interest in the collateral therein
described, and shall constitute a fully perfected first priority security
interest in favor of the Security Trustee in all right, title and interest in
such collateral, subject to no other Security and subject in the case of (A) the
Assignments of Shipbuilding Contract and Refund Guarantee and the Assignments of
Earnings, to notice being given to account parties and to filing proper
financing statements in the District of Columbia and the State of New York, and
consent of such account parties being obtained, and (B) the Assignments of
Insurances, to notice being given to underwriters and protection and indemnity
clubs, and their consent being obtained where policy provisions or club rules so
require), and (iii) in the case of the Account Charges, the General Account
Charges, and the Security Interest Deed, a valid, binding and executed and
enforceable Security Interest over the assets to which such Finance Documents,
by their terms, relate;

 

 

(b)

upon execution and delivery by the relevant Guarantor and recording in
accordance with the laws of the Republic of The Marshall Islands (or, if
applicable, registration in accordance with the law of the relevant Alternative
Approved Flag), each of the Mortgages will be a first “preferred mortgage”
within the meaning of Chapter 313 of Title 46 of the United States Code and will
qualify for the benefits accorded a “preferred mortgage” under Chapter 313 of
Title 46 of the United States Code and no other filing or recording or refiling
or rerecording or any other act is necessary or advisable to create or perfect
such security interest under the Mortgages or in the mortgaged property therein
described; and

 

 

(c)

no third party will have any Security (except for Permitted Security) over any
asset to which such Security, by its terms, relates.

  

 
62

--------------------------------------------------------------------------------

 

 

 

18.15

Compliance with Authorizations

 

To the best of its knowledge, after due inquiry, it is in compliance with all
applicable Authorizations, statutes, regulations and laws.

 

 

18.16

Margin Stock

 

It is not engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and no proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

 

 

18.17

Compliance with ERISA

 

 

(a)

Schedule 12 sets forth each Plan as of the date of this Agreement.

 

 

(b)

Subject to Clause 18.17(d) below, each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code; each Plan
(and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all tax law changes prior to the
Economic Growth and Tax Relief Reconciliation Act of 2001; no Reportable Event
has occurred; no Plan which is a Multiemployer Plan is insolvent or in
reorganization; no Plan has an Unfunded Current Liability which, when added to
the aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds $100,000; no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has an unpaid minimum required contribution, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an unpaid minimum required contribution or an extension of any
amortization period, within the meaning of Section 412 or 430(d) of the Code or
Section 304 of ERISA; all contributions required to be made with respect to a
Plan have been timely made; none of the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate has incurred any material liability (including any
indirect, contingent or secondary liability) to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or Section 4971 or 4975 of the Code or expects to incur any such
liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a material risk to the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate of incurring a liability to or on account
of a Plan pursuant to the foregoing provisions of ERISA and the Code; no
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or threatened; there has been no violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule of
under Section 401(a) of the Code by any fiduciary or disqualified person with
respect to any Plan for which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate may be directly or indirectly liable; none of the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate has filed, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan; using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Borrower and its Subsidiaries and its ERISA Affiliates to all
Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such Plan
ended prior to the date of the most recent credit event, would not exceed
$100,000; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of Borrower or any ERISA Affiliate has
at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; each group health
plan (as defined in 45 Code of Federal Regulations Section 160.103) which covers
or has covered employees or former employees of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder; no lien imposed under the
Code or ERISA on the assets of the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate exists or is likely to arise on account of any Plan; and the
Borrower and its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any material
liability.

  

 
63

--------------------------------------------------------------------------------

 

 

 

(c)

Subject to Clause 18.17(d) below, each Foreign Pension Plan has been maintained
in substantial compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. None of the Borrower or any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

 

 

(d)

The foregoing representations in Clauses 18.17(b) and 18.17(c) are made only to
the extent that the failure to be true, either individually or in the aggregate,
could reasonably be expected to result in material liability to the Borrower and
its Subsidiaries.

  

 
64

--------------------------------------------------------------------------------

 

 

 

18.18

Not “Investment Company”

 

It is not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

 

18.19

Not “National”

 

It is not a “national” of any “designated foreign country”, within the meaning
of the Foreign Asset Control Regulations or the Cuban Asset Control Regulations
of the U.S. Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
or any regulations or rulings issued thereunder.

 

 

18.20

No Restriction

 

Neither the making of any Loan nor the use of the proceeds thereof nor the
performance by the Obligors of this Agreement violates any statute, regulation
or executive order restricting loans to, investments in, or the export of assets
to, foreign countries or entities doing business there.

 

 

18.21

[Reserved.]

 

 

18.22

Use of Proceeds

 

The Borrower is using the proceeds of the DIP Facility solely for the purposes
set forth in Clause 3 (Purpose).

 

 

18.23

Place of Business

 

The Borrower has a place of business in New York City. None of the Obligors
(other than the Borrower) has a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America.

 

 

18.24

Ownership of Obligors

 

All of the outstanding limited liability company interests or shares, as the
case may be, of each of the Guarantors is directly or indirectly owned and
controlled by the Borrower, and none of the Guarantors (except for Eagle
Shipping International (USA) LLC) has any direct or indirect Subsidiaries.

 

 
65

--------------------------------------------------------------------------------

 

  

 

18.25

Tax Returns and Payments

 

None of the Borrower’s Subsidiaries at the date hereof is required to file any
U.S. federal income tax returns. Each of the Borrower and its Subsidiaries has
timely filed with the appropriate taxing authority, all material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by
or with respect to the income, properties or operations of the Borrower and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby. The Borrower and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of all taxes payable by them. There is no material action, suit,
proceeding, investigation, audit, or claim now pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened by any authority regarding
any taxes relating to the Borrower or any of its Subsidiaries. Neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with any
transactions contemplated hereby (it being understood that the representation
contained in this sentence does not cover any future tax liabilities of the
Borrower or any of its Subsidiaries arising as a result of the operation of
their businesses in the ordinary course of business).

 

 

18.26

No money laundering

 

It is acting for its own account and the borrowing of the Facilities by the
Borrower and the performance and discharge of each Obligor’s obligations and
liabilities under this Agreement and the other Finance Documents to which it is
a party and other arrangements effected or contemplated by this Agreement will
not involve or lead to contravention of any law, official requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directives (91/308/EEC) of the Council of the
European Community).

 

 

18.27

Environmental matters

 

 

(a)

To the best of its knowledge, after due inquiry, it is in compliance with all
applicable Environmental Laws in all material respects, and it possesses and is
in compliance with all relevant Authorizations pursuant to Environmental Laws.

 

 

(b)

There are no Environmental Claims outstanding or pending, and it has not
received any notice of or entered into, inherited or assumed, any Environmental
Claims, in each case, which might, if adversely determined, have a Material
Adverse Effect.

  

 
66

--------------------------------------------------------------------------------

 

 

 

18.28

Sanctions

 

Neither it nor any member of the Group, any Affiliate of any of them, nor any of
their respective officers, directors, employees or, to its knowledge, agents or
other persons acting on their behalf:

 

 

(a)

is a Restricted Party;

 

 

(b)

has received funds or other property from a Restricted Party or conducted any
activities or business dealings, directly or indirectly, with or for the benefit
of any Restricted Party;

 

 

(c)

has engaged or is engaging, directly or indirectly, in any transaction or
conduct that would reasonably be expected to result in it or its Affiliates
becoming a Restricted Party, or which evades or avoids, or is intended for the
purpose of evading or avoiding, any prohibitions or restrictions set forth in
any Sanctions; or

 

 

(d)

is in breach of, or is the subject of any action, proceeding, litigation, claim
or investigation concerning, any Sanctions.

 

 

18.29

No prohibited payments

 

Neither it nor any of its Affiliates, nor any of their respective officers,
directors, employees or, to its knowledge, agents or other persons acting on
their behalf, directly or indirectly, has:

 

 

(a)

violated or is in violation of any applicable anti-corruption law;

 

 

(b)

made, offered to make, promised to make or authorized the payment or giving of,
directly or indirectly, any bribe, rebate, payoff, influence payment, kickback
or other payment or gift of money or anything of value (including meals or
entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, any political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any applicable law or regulation
or otherwise for the purpose of influencing any act or decision of such payee in
his official capacity, inducing such payee to do or omit to do any act in
violation of his lawful duty, securing any improper advantage or inducing such
payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality (a
“Prohibited Payment”); or

  

 
67

--------------------------------------------------------------------------------

 

 

 

(c)

is or has been subject to any action, proceeding, litigation, claim or
investigation with regard to any actual or alleged Prohibited Payment.

 

It and its Affiliates have taken reasonable measures, including implementation
of appropriate compliance policies and procedures, to ensure compliance with
applicable anti-corruption laws and to monitor, detect and prevent the making,
offer to make, promise to make or authorization of the payment or giving of any
Prohibited Payment.

 

 

18.30

Bank accounts

 

Schedule 14 contains a true, correct and complete list of all accounts with any
bank or financial institution held by a Group member on the Effective Date.

 

 

18.31

Material Contracts

 

Schedule 15 contains a true, correct and complete list of all the Material
Contracts to which a Group member is a party on the Effective Date.

 

 

18.32

Repetition

 

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on the first day of each Interest
Period.

 

 

18.33

Priority and Liens Applicable to the Borrower

 

Subject in each case to the Carve-Out:

 

 

(a)

all DIP Obligations will be entitled (without the need to file a proof of claim)
to a superpriority administrative expense claim against the Debtor and all
property of the estate pursuant to section 364(c)(1) of the Bankruptcy Code,
with priority over any and all other obligations, liabilities and indebtedness
against the Debtor, now existing or hereafter arising, of any kind whatsoever,
including on the proceeds of avoidance actions following entry of the Final
Order (other than in the case of proceeds of avoidance actions arising under
section 549 of the Bankruptcy Code, which shall be granted upon entry of the
Interim DIP Order), and including any and all administrative expenses or other
claims of the kind specified in or arising under sections 105, 326, 328, 330,
331, 503(b), 506(c) (following entry of the Final Order), 507, 546(c), 552(b),
726, 1113 or 1114 of the Bankruptcy Code, whether such expenses or claims may
become secured by a judgment lien or other non-consensual lien, levy or
attachment, whether now in existence or hereafter incurred by the Debtor, and
shall at all times be senior to the rights of the Debtor, the Debtor’s estate,
and any successor trustee, estate representative or any creditor, in the Chapter
11 Case or any subsequent cases or proceedings under the Bankruptcy Code;

  

 
68

--------------------------------------------------------------------------------

 

 

 

(b)

all DIP Obligations will be secured by (A) pursuant to section 364(c)(2) of the
Bankruptcy Code, a first-priority perfected security interest on all property of
the Debtor’s estate that is not subject to a lien, including on proceeds of
avoidance actions following entry of the Final Order (other than in the case of
proceeds of avoidance actions arising under section 549 of the Bankruptcy Code,
which shall be granted upon entry of the Interim DIP Order), (B) subject to the
immediately following clause (C), pursuant to section 364(c)(3) of the
Bankruptcy Code, a perfected lien on all property of the Debtor’s estate that is
subject to a valid and perfected lien on any such property as of the Petition
Date that is junior only to such existing liens, and (C) pursuant to section
364(d) of the Bankruptcy Code, a first-priority perfected lien senior to the
liens on all property of the Debtor (now or hereafter acquired and all proceeds,
product or offspring thereof) securing obligations of the Debtor under the
Prepetition Credit Agreement as of the Petition Date; and

 

 

(c)

the rights of the DIP Lenders and the DIP Agent shall not be subject to any
rights, claims, charges or liens arising under section 506(c) or 551 of the
Bankruptcy Code.

 

 

18.34

Budget.

 

The Budget and Financial Plan were prepared in good faith based upon assumptions
and projections believed by the Borrower to be reasonable as of the time the
Budget was prepared and based on the information available to the management of
the Borrower at the time such Budget and Financial Plan were furnished; it being
understood that projections are, by their nature, inherently uncertain and such
projections may vary from actual results and that such variances may be
material.

 

 

18.35

Insurance.

 

The insurance maintained by the Borrower and each of its Subsidiaries complies
in all material respects with the requirements of Clause 23. As of the Effective
Date, Schedule 16 sets forth a list of all general liability, vessel and
property insurance policies currently maintained by or on behalf of the Borrower
and its Subsidiaries, and as of the Effective Date, all premiums due in respect
of such insurance have been paid.

 

 

18.36

Labor Matters.

 

Except as could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect, (a) the Borrower and its Subsidiaries, and their
respective employees, agents and representatives have not committed any unfair
labor practice as defined in the National Labor Relations Act, (b) neither the
Borrower nor any of its Subsidiaries has been or is engaged in any unfair labor
practice, (c) no unfair labor practice charge or complaint is pending against
the Borrower or any of its Subsidiaries or, to the knowledge of Borrower,
threatened against any of them before the National Labor Relations Board or any
other governmental authority and no grievance or arbitration proceeding arising
out of any collective bargaining agreement or similar agreement is pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against any of them, and (d) there are no labor disputes,
strikes, lockouts, slowdowns or work stoppages pending or, to the knowledge of
Borrower, threatened in writing against the Borrower or any of its Subsidiaries.

 

 
69

--------------------------------------------------------------------------------

 

  

 

18.37

Intellectual Property.

 

Each Obligor and its Subsidiaries owns, or is licensed or possesses the right to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to the operation of the business of Borrower and its
Subsidiaries, taken as a whole, as currently conducted. The use thereof by such
Obligor and its Subsidiaries does not infringe upon the rights of any other
Person, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

 

18.38

Properties.

 

 

(a)

Schedule 17 contains a true, accurate and complete list of all real property
owned, leased or otherwise held by each Obligor as the date hereof. Neither the
Borrower nor any of its Subsidiaries are in default under any Lease other than
as a result of the Bankruptcy Cases and other defaults that could not reasonably
be expected to have a Material Adverse Effect, and all such Leases are in full
force and effect, except for Leases in respect of which the failure to be in
full force and effect could not reasonably be expected to have a Material
Adverse Effect or such default the enforcement of which is stayed by virtue of
the filing of the Chapter 11 Case.

 

 

(b)

Except for the Security granted to the DIP Agent pursuant to the Finance
Documents and other Permitted Security, each Obligor has good title to, or valid
leasehold interests in, each item of the Collateral (except for defects in title
that, individually or in the aggregate, do not materially interfere with its
ability to conduct its business as currently conducted or utilize such
properties for their intended purposes). Such Collateral is owned by such
Obligor free and clear of any and all effective Security, other than Permitted
Security. Such Obligor (i) is the record and beneficial owner of such Collateral
pledged by it hereunder constituting instruments or certificates and (ii) except
as otherwise permitted hereunder, has rights in or the power to transfer each
other item of such Collateral in which Security is granted by it hereunder, free
and clear of any other effective Security, other than Permitted Security. Upon
the entry of the DIP Order, the Security on, and security interest in, all
right, title and interest of the Obligors in such Collateral contemplated
hereunder and the proceeds thereof, as security for the DIP Obligations, shall
be fully perfected, having the priority contemplated by the DIP Order.

  

 
70

--------------------------------------------------------------------------------

 

 

 

18.39

Existing Instruments, Tangible Chattel Paper and Documents.

 

Schedule 18 is a true and complete schedule of all instruments, tangible chattel
paper and documents for indebtedness (other than checks to be deposited in the
ordinary course of business), in each case with a face value in excess of
$1,000,000 individually owned by each Obligor.

 

19

INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 remain in force throughout the Security
Period.

 

 

19.1

Financial statements

 

The Borrower shall supply to the DIP Agent in sufficient copies for all the DIP
Lenders:

 

 

(a)

as soon as available, but in any event within 90 days after the end of each of
its financial years, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such financial year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such financial year, setting forth in each case in
comparative form the corresponding figures for the previous financial year,
together with a report thereon of PricewaterhouseCoopers or other independent
certified public accountants of recognized national standing reasonably
satisfactory to the DIP Agent, which report shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

 

(b)

as soon as available, but in any event within 60 days after the end of each of
the first three quarters of each of its financial years, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
financial quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such financial quarter and for the period from the beginning of the then current
financial year to the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous financial year;

  

 
71

--------------------------------------------------------------------------------

 

 

 

(c)

as soon as available, but in any event within 45 days after the end of each of
the first eleven months of each of its financial years, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such month and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such month and for the period from the
beginning of the then current financial year to the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous financial year; and

 

 

(d)

if requested by the DIP Agent, management accounts to include (i) a balance
sheet, (ii) an income statement, and (iii) a statement of changes in retained
earnings (and any other financial information as requested by the DIP Agent,
acting on behalf of the DIP Lenders, in a format acceptable to the DIP Agent)
for the Borrower for any Accounting Period prepared on a separate company basis
(i.e., not consolidated).

 

 

19.2

Compliance Certificate

 

 

(a)

The Borrower shall supply to the DIP Agent, with each set of financial
statements delivered pursuant to paragraph (a), (b) or (c) of Clause 19.1
(Financial statements), a Compliance Certificate (i) setting out (in reasonable
detail) computations as to compliance with Clauses 20 (Financial covenants)
and 22.24(a) (Eagle Chartering) as at the date at which those financial
statements were drawn up and (ii) certifying that the financial statements
delivered fairly present the Borrower’s financial condition as at the date as at
which those financial statements were drawn up.

 

 

(b)

Each Compliance Certificate shall be signed by the chief financial officer and
the chief executive officer of the Borrower.

 

 

19.3

Requirements as to financial statements.

 

The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 19.1 (Financial statements) is prepared using GAAP.

 

 

19.4

Information: miscellaneous

 

The Borrower shall supply to the DIP Agent:

 

 

(a)

[Reserved.]

 

 

(b)

promptly upon the filing thereof, copies of all registration statements and
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and other material
filings which the Borrower shall have filed with the Securities and Exchange
Commission or any similar governmental authority, or any national securities
exchange, including, any reports or other disclosures required to be made in
relation to the Borrower under Regulation FD or the Sarbanes-Oxley Act of 2002;

  

 
72

--------------------------------------------------------------------------------

 

 

 

(c)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings (including proceedings relating to any alleged or
actual breach of the ISM Code or the ISPS Code) which are current, threatened or
pending against any member of the Group, and which might, if adversely
determined, have a Material Adverse Effect;

 

 

(d)

no later than five (5) Business Days after the end of each month (i) in relation
to each Ship, full employment details (including details of charter rates and
tenor), and (ii) details of charter activity for vessels owned by any person not
a member of the Group that are managed by a member of the Group, during the
preceding month;

 

 

(e)

promptly, such further information regarding any Ship, its Earnings or
Insurances or the financial condition, business and operations of any member of
the Group as any Finance Party (through the DIP Agent) may reasonably request;

 

 

(f)

as soon as practicable and in any event no later than 90 days after the
beginning of each of its financial years, a consolidated plan and financial
forecast for such financial year and the next succeeding financial year (the
“Financial Plan” for such financial year), including (i) forecasted consolidated
balance sheets and forecasted consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for each such financial year, together with
pro forma Compliance Certificates for each such financial year and an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for each quarter of each such financial year, together with
an explanation of the assumptions on which such forecasts are based,
(iii) detailed projections for scheduled maintenance and dry-docking of the
Ships, and (iv) such other information and projections as any DIP Lender may
reasonably request. Each Financial Plan shall be reviewed by the DIP Agent’s
advisors in the discretion of the DIP Agent;

 

 

(g)

[Reserved.];

 

 

(h)

promptly, and in any event within ten Business Days after any Material Contract
of the Borrower or any of its Subsidiaries is terminated or amended in a manner
that is adverse to the Borrower or such Subsidiary, as the case may be, or any
new Material Contract is entered into, a written statement describing such event
with copies of such material amendments or new contracts, and an explanation of
any actions being taken with respect thereto;

  

 
73

--------------------------------------------------------------------------------

 

 

 

(i)

promptly, upon receipt of the same, copies of all notices, requests and other
documents received by any member of the Group under or pursuant to any Material
Contract or instrument, indenture or other agreement regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any member of the Group or
otherwise have a Material Adverse Effect, and copies of the foregoing and such
information and reports regarding Material Contracts and such instruments,
indentures, and other agreements as the DIP Agent may request from time to time;

 

 

(j)

copies of all materials disclosed to any statutory committee appointed by the
Bankruptcy Court in the Chapter 11 Case, or any other unaffiliated group of
holders of the Debtor’s debt or equity securities formed for purposes of the
Chapter 11 Case;

 

 

(k)

copies of all financial statements and reports that any Obligor sends to the
holders of any Debt of such Obligor or that Debtor files with the Bankruptcy
Court;

 

 

(l)

using its best efforts, copies of any motion, brief, memorandum of law,
application, reply, objection, complaint or answer to be filed or submitted to
the Bankruptcy Court three Business Days before such filing or submission (or
such shorter period as may be reasonably agreed to by the DIP Agent);

 

 

(m)

copies of any disclosure updates;

 

 

(n)

at reasonable times upon the request of the DIP Agent (at the direction of the
Required DIP Lenders), and confirmation of availability for, and arrange for,
the chief executive officer or chief financial officer of the Borrower to
participate in a call with the DIP Agent and the DIP Lenders to discuss matters
relating to the Borrower; and

 

 

(o)

such additional financial and other information as the DIP Agent may reasonably
from time to time request.

 

 

19.5

Notification of default

 

 

(a)

Each Obligor shall notify the DIP Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

 

(b)

Promptly upon a request by the DIP Agent, the Borrower shall supply to the DIP
Agent a certificate signed by two of its senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

  

 
74

--------------------------------------------------------------------------------

 

 

 

19.6

“Know Your Customer” Checks

 

 

(a)

If:

 

 

(i)

the introduction of or any change in (or the interpretation, administration or
application of) any law or regulation made after the date of this Agreement;

 

 

(ii)

any change in the status of any Obligor after the date of this Agreement; or

 

 

(iii)

a proposed assignment or transfer by a DIP Lender of any of its rights and
obligations under this Agreement to a party that is not a DIP Lender prior to
such assignment or transfer,

 

obliges the DIP Agent or any DIP Lender (or, in the case of paragraph (iii)
above, any prospective new DIP Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the DIP Agent or any DIP Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the DIP
Agent (for itself or on behalf of any DIP Lender) or any DIP Lender (for itself
or, in the case of the event described in paragraph (iii) above, on behalf of
any prospective new Lender) in order for the DIP Agent, such DIP Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
DIP Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Finance Documents.

 

 

(b)

Each DIP Lender shall promptly upon the request of the DIP Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the DIP Agent (for itself) in order for the DIP Agent to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

 

19.7

Patriot Act Notice

 

Each Finance Party hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act” ), it is required to obtain, verify, and
record information that identifies each Obligor, which information includes the
name of each Obligor and other information that will allow such Finance Party to
identify each Obligor in accordance with the PATRIOT Act. Each Obligor agrees to
provide such information from time to time to any Finance Party.

 

 
75

--------------------------------------------------------------------------------

 

  

 

19.8

Delivery of budgets; Fleet reports

 

 

(a)

The Borrower shall deliver to the DIP Agent:

 

 

(i)

No later than the Tuesday following the first day of each four-week period (the
first such period commencing on August 1, 2014), an updated Cash Flow Forecast
in the same format as currently received by the Prepetition Agent prior to the
Petition Date and reasonably acceptable to the DIP Agent and the DIP Lenders
(the “Budget”); provided that if the DIP Agent and the DIP Lenders have not so
accepted such delivered Budget within three Business Days of such delivery (and
the DIP Agent has provided written notice thereof to the Borrower), the “Budget”
shall be deemed to be the previously accepted Budget for all purposes hereunder;
provided further that in the event of such failure to deliver an acceptable
Budget, the Borrower must deliver a Budget reasonably acceptable to the DIP
Agent and the DIP Lenders within two weeks of such failure;

 

 

(ii)

On the fifth day of each month, a debtor-in-possession 12-month budget,
containing sufficient detail to reflect the Borrower and its Subsidiaries’
financial projections for such 12-month period, and such budget shall be in form
and substance reasonably acceptable to the DIP Agent and the DIP Lenders (the
“DIP Monthly Budget”); provided that if the DIP Agent and the DIP Lenders have
not so accepted such delivered DIP Monthly Budget within three Business Days of
such delivery (and the DIP Agent has provided written notice thereof to the
Borrower), the “DIP Monthly Budget” shall be deemed to be the previously
accepted DIP Monthly Budget for all purposes hereunder; provided further that in
the event of such failure to deliver an acceptable DIP Monthly Budget, the
Borrower must deliver a DIP Monthly Budget reasonably acceptable to the DIP
Agent and the DIP Lenders within two weeks of such failure;

 

 

(iii)

a variance report comparing the Budget to the actual results in the same format
as currently agreed by the Prepetition Agent prior to the Petition Date, no
later than the Tuesday following August 15, 2014 and August 29, 2014, and no
later than the Tuesday following the first day of each four-week period
thereafter commencing on August 29, 2014 (“Variance Reports”);

  

 
76

--------------------------------------------------------------------------------

 

 

 

(iv)

no later than each Tuesday, fleet positioning reports in the same format as
currently provided by the Borrower to the Prepetition Lenders (the “Fleet
Reports”);

 

 

(v)

no later than each Tuesday, flash liquidity reports including cash and total
availability under this Agreement in a form reasonably acceptable to DIP Agent
and the DIP Lenders (“Cash Flash Report”); and

 

 

(vi)

reasonably promptly following the delivery of Variance Reports, telephone
conferences with the Chief Financial Officer of the Debtor to review the
Variance reports.

 

 

20

FINANCIAL COVENANTS

 

 

20.1

Minimum Liquidity

 

The Borrower and its Subsidiaries shall maintain at all times a minimum
Liquidity of $22,500,000 million.

 

For purposes of this covenant, “Liquidity” shall be determined as the sum of (i)
the aggregate cash balance of the Borrower and its Subsidiaries on a
consolidated basis and (ii) the total remaining Commitment (whether or not the
Final DIP Order has been entered at such time).

 

 

20.2

Maximum Consolidated Capital Expenditures

 

The Borrower shall not permit the Consolidated Capital Expenditures in any Month
to exceed the Maximum Capital Expenditures Amount.

 

For purposes of this covenant, the “Maximum Capital Expenditures Amount” means
the amount set forth in respect thereof on the applicable DIP Monthly Budget,
plus the greater of (i) 20% of such amount set forth in such DIP Monthly Budget
or (ii) $250,000 for each drydock scheduled during such Month, provided that,
any repair costs during such Month that are reasonably expected to be reimbursed
by insurance are excluded from Consolidated Capital Expenditures for the purpose
of calculations under this Clause 20.2.

 

 

20.3

Compliance with Budget

 

 

(a)

As of the last day of the rolling four week-period (each, a “Budget Testing
Period”), commencing with the four-week period ending August 29, 2014 and on
each four week anniversary of such date (each, a “Budget Testing Date”), the
Obligors shall not have permitted the actual disbursements during the Budget
Testing Period of the type set forth in the Budget in the line items titled
“Voyage Expenses”, “Bunkers”, “OPEX”, “Drydock”, “G&A” and “Accelerated Vendor
Pay” in the aggregate to be more than the Permitted Variance Percentage above
the budgeted amount of “Total Adjusted Operating Disbursements” set forth in the
Budget for such period. For purposes of this covenant, the “Permitted Variance
Percentage” means (i) 15% for the Budget Testing Period ending August 29, 2014,
(ii) 12.50% for the Budget Testing Period ending September 26, 2014, and (iii)
10% for each Budget Testing Period thereafter.

  

 
77

--------------------------------------------------------------------------------

 

 

 

(b)

On each Budget Testing Date, the Obligors shall not have permitted the aggregate
amount of the actual receipts during the Budget Testing Period of the type set
forth in the Budget in the line items titled “Fixed”, “Indexed”, “Open”,
“Offhire”, “Commissions”, “Spot Voyage” and “A/R Stretch” to be less than 80% of
the budgeted amount of “Total Adjusted Net Receipts” set forth in the Budget for
such period.

 

21

[RESERVED.]

 

22

GENERAL UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force throughout the Security
Period.

 

 

22.1

Authorizations

 

Each Obligor shall promptly:

 

 

(a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

 

(b)

upon request of the DIP Agent, supply copies to the DIP Agent of,

 

any Authorization required under any law or regulation of its jurisdiction of
incorporation or formation, or the flag-state of any Ship to enable it (i) to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation or formation, or in the flag-state of any Ship of any Finance
Document to which it is a party, and (ii) to operate the Ships.

 

 

22.2

Compliance with laws

 

 

(a)

Each Obligor shall comply in all respects with all laws to which it may be
subject including ERISA and Environmental Laws, if failure to so comply would
materially impair its ability to perform its obligations under the Finance
Documents.

 

 

(b)

No Obligor or other member of the Group shall engage in any conduct that could
result in it becoming a Restricted Party.

  

 
78

--------------------------------------------------------------------------------

 

 

 

(c)

As regards the Guarantors, this Clause 22.2 (Compliance with laws) is not a
limitation of Clause 24.8 (Compliance with laws etc.), and vice versa.

 

 

22.3

Negative pledge

 

 

(a)

No Obligor shall create or permit to subsist any Security over any of its
assets, or sign or file, under the Uniform Commercial Code (or analogous statute
or law) of any jurisdiction, a financing statement that names it as debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement.

 

 

(b)

No Obligor shall:

 

 

(i)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

 

 

(ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

 

(iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

 

(iv)

enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

 

(c)

Paragraphs (a) and (b) above do not apply to any Permitted Security.

 

 

22.4

Disposals

 

 

(a)

Subject to paragraphs (b) and (c), no Obligor shall (and the Borrower shall
ensure that no other member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset
(including any capital stock of Subsidiaries, any Ship, its Earnings and its
Insurances).

 

 

(b)

Paragraph (a) does not apply to any sale, lease, transfer or other disposal:

 

 

(i)

made in the ordinary course of trading of the disposing entity; or

 

 

(ii)

of obsolete, worn out or surplus property disposed of in the ordinary course of
business.

  

 
79

--------------------------------------------------------------------------------

 

 

 

(c)

No Obligor shall sell, lease, transfer or otherwise dispose of any Ship unless
agreed in writing by the Required DIP Lenders in their absolute discretion.

 

 

22.5

Merger

 

No Obligor shall enter into any consolidation, demerger, merger or corporate
reconstruction.

 

 

22.6

Change of business

 

The Borrower shall procure that no member of the Group shall engage in any line
of business other than:

 

 

(a)

directly or indirectly owning and operating the Ships (and, in the case of Eagle
Chartering only, chartering in dry bulk vessels on a limited basis in accordance
with Clause 22.24 (Eagle Chartering) or as identified in Material Contracts in
effect as at the date of this Agreement);

 

 

(b)

the management as manager or agent of vessels owned by the Delphin Group, on the
terms of the agreement between the Borrower and Delphin Shipping LLC dated
August 4, 2009, with such further amendments as are agreed in writing by the
Required DIP Lenders; provided that the Required DIP Lenders shall not withhold
their consent to any proposed amendment if the sole effect of such amendment is
to increase the amount payable to the Borrower under the agreement, and no
additional guarantees, representations, warranties or obligations of any other
kind are provided, made or incurred by the Borrower pursuant to such proposed
amendment;

 

 

(c)

the management as manager or agent by a Manager of vessels owned by third
parties other than the Delphin Group (each, a “Third Party Ship Owner”) provided
that:

 

 

(i)

the management agreement is on arm’s length commercial terms based on those
contained in the standard form of BIMCO Shipman Contract and in particular, but
without limitation, containing (A) the obligation of the owner of the vessel
contained in such standard form BIMCO Shipman Contract to procure that the
vessel is insured in accordance with the best practice of prudent owners of
vessels of a similar type to the vessel, with financially sound and reputable
insurance companies, and (B) the limitation as to liability contained in such
standard form BIMCO Shipman Contract limiting the liability of the Manager, each
Group member, and each of their respective directors, officers, employees,
representatives, sub-contractors and their respective successors and assigns
(each, a “Management Party”) to the Third Party Ship Owner for any loss, damage,
delay or expense arising out of the management services, and a credit-worthy
party shall indemnify each Management Party in full against, and hold each
Management Party harmless from, any and all losses, claims, damages, actions,
proceedings, costs, expenses and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Management Party arising out of
or in connection with or as a result of the management of the vessel;

  

 
80

--------------------------------------------------------------------------------

 

 

 

(ii)

the Manager maintains, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks, and with such deductibles, as
in each case are customarily maintained by companies engaged in the same or
similar business as the Manager; and

 

 

(iii)

promptly upon request by the DIP Agent, the Borrower provides the DIP Agent with
such information regarding the management arrangement as the DIP Agent may
reasonably request.

 

 

22.7

Ownership of Guarantors

 

The Borrower shall procure that each Guarantor remains a Wholly-Owned Subsidiary
of the Borrower or a Wholly-Owned Subsidiary of ECI.

 

 

22.8

Dividends

 

The Borrower may not pay any dividend, distribution on stock or other equity
interest, or other payment to its shareholders nor purchase nor redeem any of
its own stock or other interest in it; provided, that any Guarantor may make
distributions to the Borrower.

 

 

22.9

Debt

 

No Obligor shall create, incur, assume or suffer to exist any Debt other than
(i) Debt under the Finance Documents or the Prepetition Documents, (ii) Debt for
(x) trade payables and expenses accrued in the ordinary course of business and
that are not overdue, or (y) customer advance payments and customer deposits
received in the ordinary course of business, and (iii) subject to the Budget and
the terms of the DIP Order, Debt owing from any Obligor or any Subsidiary of an
Obligor to any Obligor, provided that such Debt is evidenced by a note delivered
to the DIP Agent, subordinated on terms and conditions acceptable to the DIP
Agent and subject in right of payment to the prior payment in full of all
amounts outstanding under this Agreement.

 

 

22.10

Approved Charter

 

Each relevant Obligor undertakes to advise the DIP Agent reasonably in advance
of any agreement to amend or supplement, or any determination to waive or
forbear from enforcing, any Approved Charter or any of its provisions in any
material respect.

 

 
81

--------------------------------------------------------------------------------

 

  

 

22.11

Loans; Investments

 

No Obligor shall make any loan or advance to, make any investment in, or enter
into any working capital maintenance or similar agreement (each such
transaction, an “Investment”) with respect to any person whether by acquisition
of stock or indebtedness, by loan, guarantee or otherwise, except loans to
another Obligor to the extent such Obligor is permitted to incur such Debt under
Clause 22.9 (Debt), and subject to Clause 22.24(e) (Eagle Chartering).

 

 

22.12

Acquisitions

 

No Obligor shall make any acquisition of an asset outside the ordinary course of
its business.

 

 

22.13

No Additional Direct or Indirect Subsidiaries

 

The Borrower shall procure that no direct or indirect Subsidiaries not party to
this Agreement shall be formed.

 

 

22.14

Accounts

 

 

(a)

Subject to paragraph (d), no Obligor shall open or maintain any account with any
bank or financial institution other than the bank accounts listed in
Schedule 14.

 

 

(b)

No Obligor shall make any withdrawal from any of the Operating Accounts except
in accordance with the Cash Pooling Deeds and except, so long as no Event of
Default shall have occurred and be continuing, any amount credited to an
Operating Account shall be available to the relevant Obligor to pay (i) the
reasonable operating expenses of its Ship, (ii) the principal amount of the
Loans, interest thereon and any other amounts payable to the Finance Parties
hereunder or under the other Finance Documents and (iii) the reasonable
overhead, legal and other expenses of the Obligors.

 

 

(c)

No Obligor shall transfer, or permit to be transferred on its behalf, any cash
or cash equivalents to the DBS Bank Ltd. Account.

 

 

(d)

Eagle Chartering may transfer the aggregate balance of the DBS Bank Ltd. Account
to a depository other than DBS Bank Ltd; provided that Eagle Chartering has
provided at least 30 days prior written notice of such transfer to the DIP
Agent.

  

 
82

--------------------------------------------------------------------------------

 

 

 

(e)

No Obligor shall transfer, or permit to be transferred on its behalf, any cash
or cash equivalents to the account listed in Part IV of Schedule 14 (Bank
Accounts) (it being understood that such account is to be used solely for the
purpose of administering payments on behalf of the Delphin Group in connection
with activities permitted under Clause 22.6(b) (Change of Business), and that no
property of any member of the Group shall be held in such account).

 

 

(f)

Upon being drawn, proceeds of the Loans will be deposited into a bank account of
the Borrower reasonably acceptable to the DIP Agent (the “DIP Account”);
provided that the DIP Agent shall at all times have a perfected first-priority
lien thereon, in each case pursuant to the Interim DIP Order or the Final DIP
Order, as applicable, and an account control agreement reasonably acceptable to
the DIP Agent and the Required DIP Lenders.

 

 

(g)

Any amounts remaining in the DIP Account on the Maturity Date (whether by
acceleration or otherwise) shall be applied to reduce the Loans then outstanding
in accordance with the terms of the Finance Documents.

 

 

22.15

Preservation of Corporate/Company Existence, Etc.

 

Each Obligor shall preserve and maintain its corporate or company existence, as
the case may be, as well as its material rights and franchises, and shall not
permit any amendment of its articles of incorporation, by-laws, certificate of
formation, limited liability company agreement or other relevant incorporation
or constitutional documents, as the case may be, without giving the DIP Agent
prior written notice of such proposed amendment.

 

 

22.16

Payment of Taxes

 

The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Clause 22.3 (Negative pledge), provided that none of the Borrower or any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

 

 

22.17

Use of Proceeds

 

 

(a)

Each Obligor shall use the proceeds of the DIP Facility solely for the purposes
set forth in the Clause 3 (Purpose).

  

 
83

--------------------------------------------------------------------------------

 

 

 

(b)

No Obligor shall, directly or indirectly, use all or any part of the proceeds of
any Loan, or lend, make payments, contribute or otherwise make available all or
part of such proceeds (or permit or authorize any of the foregoing activities)
to any Subsidiary, joint venture partner or other person to fund any activities
or business with any Restricted Party or in any other manner that could result
in a violation by any person (including any person participating in the
transaction, whether as DIP Lender, advisor, investor or otherwise) of
Sanctions, which Sanctions are in effect at the time such use, lending, payment,
contribution, funding or making funds available.

 

 

22.18

Transactions with Affiliates

 

No Obligor shall, and the Borrower shall ensure that no other member of the
Group will, enter into or become a party to any material transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except pursuant to (i) the reasonable requirements of
its business and upon terms which are fair and reasonable and in its best
interests, or (ii) existing arrangements heretofore disclosed to the DIP Agent
in writing and approved by the DIP Agent.

 

 

22.19

Place of Business

 

No Guarantor shall establish a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America unless 60 days’ prior written notice of such establishment is given
to the DIP Agent.

 

 

22.20

Capital Stock

 

The Borrower shall not issue any class of capital stock unless such stock is
legally or effectively subordinated to the right of the Finance Parties to
payment of any and all amounts due to the Finance Parties under the Finance
Documents.

 

 
84

--------------------------------------------------------------------------------

 

  

 

22.21

ERISA

 

As soon as reasonably possible and, in any event, within 10 days after the
Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following, the Borrower will deliver to
the DIP Agent, with sufficient copies for each of the DIP Lenders, a certificate
of the chief financial officer of the Borrower setting forth the full details as
to such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrower, the
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the DIP Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an unpaid
minimum required contribution, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 or 430(d) of the Code or Section 304 of ERISA with respect to a
Plan; that any contribution required to be made with respect to a Plan or
Foreign Pension Plan has not been timely made and such failure could result in a
material liability for the Borrower or any of its Subsidiaries; that a Plan has
been or may be reasonably expected to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA with a material amount of unfunded
benefit liabilities; that a Plan (in the case of a Multiemployer Plan, to the
best knowledge of the Borrower or any of its Subsidiaries or ERISA Affiliates)
has a material Unfunded Current Liability; that proceedings may be reasonably
expected to be or have been instituted by the PBGC to terminate or appoint a
trustee to administer a Plan which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
material delinquent contribution to a Plan; that the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate may be directly or indirectly liable for a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule of under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan; that the Borrower, any of its
Subsidiaries or any ERISA Affiliate will or may reasonably expect to incur any
material liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a
Plan under Section 4971, 4975 or 4980 of the Code or Section 409 or 502(i)
or 502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; or that the Borrower, or
any of its Subsidiaries may incur any material liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan. Upon
request, the Borrower will deliver to the DIP Agent with sufficient copies to
the DIP Lenders (i) a complete copy of the annual report (on Internal Revenue
Service Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA. In addition to any certificates or notices delivered
to the DIP Lenders pursuant to the first sentence hereof, copies of annual
reports and any records, documents or other information required to be furnished
to the PBGC, and any notices received by the Borrower, any of its Subsidiaries
or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan with
respect to any circumstances or event that could reasonably be expected to
result in a material liability shall be delivered to the DIP Lenders no later
than ten (10) days after the date such annual report has been filed with the
Internal Revenue Service or such records, documents and/or information has been
furnished to the PBGC or such notice has been received by the Borrower, such
Subsidiary or such ERISA Affiliate, as applicable.

 

 
85

--------------------------------------------------------------------------------

 

  

 

22.22

Prepayments of Certain Indebtedness.

 

Except as permitted herein and by the DIP Order, “first day” or any other order
of the Bankruptcy Court, no Obligor shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable prior to its scheduled maturity in respect of
subordinated Debt or Debt in respect of the Prepetition Credit Agreement (other
than Adequate Protection Payments, solely as set forth in the Budget and the DIP
Order or any other order of the Bankruptcy Court reasonably acceptable to DIP
Agent).

 

 

22.23

No Further Negative Pledges.

 

No Obligor shall, nor shall it permit any of its Subsidiaries to, enter into any
agreement prohibiting the creation or assumption of any Security upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the DIP
Obligations, except prohibitions or restrictions existing under or by reason of:

 

 

(a)

this Agreement and the other Finance Documents,

 

 

(b)

applicable law;

 

 

(c)

customary non-assignment provisions in contracts entered into in the ordinary
course of business;

 

 

(d)

any restriction or encumbrance with respect to any assets of the Borrower or any
of its Subsidiaries imposed pursuant to an agreement which has been entered into
for the sale or disposition of such assets; provided that such sale or
disposition is permitted under this Agreement and such restriction or
encumbrance shall only be effective against the assets to be sold or disposed
of;

 

 

(e)

restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business, provided that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be; and

  

 
86

--------------------------------------------------------------------------------

 

 

 

(f)

restrictions contained in the Prepetition Credit Documents.

 

 

 

22.24

Eagle Chartering

 

Anything contained in this Agreement to the contrary notwithstanding:

 

 

(a)

Eagle Chartering may charter in dry bulk vessels on a voyage charter or time
charter basis solely as is necessary to fulfill obligations under charters,
contracts of affreightment or other employment arrangements entered into which
the Ships cannot reasonably fulfill; provided that:

 

 

(i)

the aggregate market exposure of Eagle Chartering at any time in relation to
vessels operated by it (including any vessel chartered-in by Eagle Chartering
under Material Contracts in effect as at the date of this Agreement) shall not
exceed $5,000,000. For the purpose of this Clause 22.24, the term “market
exposure” means the difference between (A) charter hire payable by Eagle
Chartering, and (B) earnings contracted by way of physical contracts entered
into by Eagle Chartering or by way of freight derivative contracts entered into
by Eagle Chartering, in each case, in respect of vessels chartered in;

 

 

(ii)

Eagle Chartering shall not charter in any vessel for a term (including any
optional extensions) which exceeds 9 months;

 

 

(iii)

at any time, the number of vessels chartered in by Eagle Chartering shall not
exceed 6, and the aggregate deadweight tonnage of the chartered-in vessels shall
not exceed 15% of the aggregate deadweight tonnage of the Ships;

 

 

(iv)

Eagle Chartering may not charter in any vessel that is managed by any member of
the Group pursuant to paragraphs (b) or (c) of Clause 22.6 (Change of Business);
and

 

 

(v)

for the avoidance of doubt, Eagle Chartering shall not charter in any vessel
except in circumstances where the chartered-in vessel will be utilized at all
times under employment arrangements that are in place at the time of entering
into the chartering contract.

 

 

(b)

Eagle Chartering may enter into charters, contracts of affreightment, options
and forward freight agreements for the purpose of securing fixed income in
relation to vessels chartered by Eagle Chartering, to the extent funded from
amounts held in the DBS Bank Ltd. Account.

  

 
87

--------------------------------------------------------------------------------

 

 

 

(c)

Eagle Chartering may enter into contracts to hedge exposure to fluctuations in
exchange rates and fuel prices in relation to the Ships and chartered-in vessels
to the extent such hedging activity is funded from amounts held in the DBS Bank
Ltd. Account.

 

 

(d)

The Borrower shall supply to the DIP Agent, (i) quarterly with each Compliance
Certificate delivered pursuant to Clause 19.2 (Compliance Certificate), and
(ii) on request of the DIP Agent at any time, a certificate signed by the
Borrower’s chief financial officer setting out the aggregate market exposure of
Eagle Chartering.

 

 

(e)

No Obligor shall make any loan or advance to, make any investment in, or enter
into any working capital maintenance or similar agreement with respect to Eagle
Chartering, whether by acquisition of stock or indebtedness, by loan, guarantee
or otherwise (in this Clause 22.24(e), “financial assistance”), without the
prior written consent of the Required DIP Lenders; provided, however, the
Borrower shall be permitted to make loans to Eagle Chartering so long as (i) any
such loans are made with cash in an aggregate amount not in excess of
$10,000,000 (inclusive of amounts used to fund the DBS Bank Ltd. Account),
(ii) the management of the Borrower in good faith believe that, after giving
effect to any such loan, the Borrower shall be able to meet its payment
obligations under this Agreement, and (iii) the proceeds any such loan shall be
used by Eagle Chartering for working capital purposes and solely in connection
with activities permitted under Clause 22.6 (Change of Business). The DIP Agent
shall use its best endeavors to procure a decision by Required DIP Lenders
within 48 hours of its receipt of any request for such consent.

 

 

(f)

The Borrower shall cause Eagle Chartering:

 

 

(i)

to have separate management distinct from the management of the Borrower or its
other Affiliates, and not to have as a director, officer or employee any person
who is a director, officer or employee of the Borrower or its other Affiliates
(except that, so long as Eagle Chartering has not less than three directors, one
of the directors of Eagle Chartering may be an officer and/or employee of Eagle
Shipping International (USA) LLC);

 

 

(ii)

to have paid up share capital in an amount not less than $500,000;

 

 

(iii)

to maintain all of its books, records, financial statements and bank accounts
separate from those of the Borrower and its other Affiliates; provided, however,
that financial statements of Eagle Chartering may be included in consolidated
financial statements of the Borrower;

  

 
88

--------------------------------------------------------------------------------

 

 

 

(iv)

to enter into contracts in its own name for its own account as principal and not
as agent for the Borrower or its other Affiliates; provided, however, that any
contract entered between Eagle Chartering on the one hand and any of the
Borrower and its other Affiliates on the hand shall be on terms which are fair
and reasonable and substantially similar to those that would be available on an
arms-length basis between unrelated persons;

 

 

(v)

to maintain its principal executive office in Singapore, and to utilize separate
stationary, invoices and checks bearing its own name;

 

 

(vi)

to pay the salaries of its own employees from its own funds, and to maintain a
sufficient number of employees to conduct the business contemplated by this
Clause 22.24;

 

 

(vii)

to maintain insurance with responsible companies against such risks as is
customarily carried by persons engaged in businesses similar to the business
contemplated by this Clause 22.24;

 

 

(viii)

to discharge from its own funds and assets all obligations of any kind incurred
by it to the extent such funds and assets are available for such discharge; and

 

 

(ix)

to conduct in its own name the business contemplated by this Clause 22.24, and
to hold itself out to the public as a legal entity separate and distinct from
any other person (including the Borrower and any other Affiliate of the
Borrower).

 

 

22.25

Material Contracts

 

Except as permitted under Clause 22.6 (Change of Business), no Obligor shall,
and the Borrower shall ensure that no other member of the Group will, execute,
amend or otherwise modify any Material Contract without in each case obtaining
the prior written consent of the Required DIP Lenders.

 

 

22.26

Additional collateral

 

Each Obligor shall take such actions and execute such documents and instruments
as may be necessary or reasonably requested by the DIP Agent to create in favor
of the Security Trustee for the benefit of the Finance Parties a valid and
perfected first priority lien on all of the personal property assets of such
Obligor as to which the Security Trustee does not have a perfected first
priority lien, promptly, and in any event within 30 days of acquiring such
property.

 

 
89

--------------------------------------------------------------------------------

 

  

 

22.27

Inactive Subsidiaries

 

 

(a)

The Borrower shall:

 

 

(i)

Ensure that no Inactive Subsidiary shall have any assets or liabilities, except
as disclosed to the DIP Agent in writing prior to the date of this Agreement;

 

 

(ii)

Procure that each of the Inactive Subsidiaries shall be liquidated or dissolved
on or before the date falling three months after the date of this Agreement; and

 

 

(iii)

Promptly, and in any event within five Business Days of the liquidation or
dissolution of any Inactive Subsidiary, provide evidence of such liquidation or
dissolution to the DIP Agent.

 

 

22.28

Certain Post-Closing Matters

 

The Obligors will deliver the items on Schedule 19 within the time periods set
forth therein.

 

23

INSURANCE

 

The undertakings in this Clause 23 remain in force throughout the Security
Period.

 

 

23.1

Definitions

 

 

(a)

In this Clause 23:

 

“excess risks” means, in relation to any Ship, the proportion of claims for
general average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims.

 

“obligatory insurances” means, in relation to any Ship, all insurances effected,
or which the Guarantor which owns that Ship is obliged to effect, under this
Clause 23 or any other provision of this Agreement or of another Finance
Document.

 

“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms.

 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of clause 1 of the Institute Time
Clauses (Hulls)(1/10/83) or clause 8 of the Institute Time
Clauses (Hulls)(1/11/1995) or the Institute Amended Running Down
Clause (1/10/71) or any equivalent provision.

 

 
90

--------------------------------------------------------------------------------

 

  

“war risks” includes the risk of mines and all risks excluded by clause 23 of
the Institute Time Clauses (Hulls)(1/10/83) or clause 24 of the Institute Time
Clauses (Hulls) (1/11/1995).

 

 

(b)

In this Clause 23, a reference to “approved” means approved in writing by the
DIP Agent.

 

 

23.2

Maintenance of obligatory insurances

 

Each Guarantor shall keep the Ship owned by it insured at its expense against:

 

 

(a)

fire and usual marine risks (including hull and machinery and excess risks);

 

 

(b)

war risks;

 

 

(c)

protection and indemnity risks; and

 

 

(d)

any other risks against which the DIP Agent considers, having regard to
practices and other circumstances prevailing at the relevant time, it would be
commercially reasonable for that Guarantor to insure and which are specified by
the DIP Agent by notice to that Guarantor, and, upon request of the DIP Agent,
such Guarantor shall assign any insurances for such other risks to the Security
Trustee as additional security.

 

 

23.3

Terms of obligatory insurances

 

Each Guarantor shall effect such insurances in respect of the Ship owned by it:

 

 

(a)

in Dollars;

 

 

(b)

in the case of fire and usual marine risks and war risks, in an amount on an
agreed value basis at least the greater of:

 

 

(i)

when aggregated with the agreed values of all other Ships mortgaged to the
Security Trustee as security for the Loans, 120% of the aggregate of the
outstanding Loans; and

 

 

(ii)

the market value of the Ship owned by it;

 

 

(c)

in the case of oil pollution liability risks, for an aggregate amount equal to
the highest level of cover from time to time available under basic protection
and indemnity club entry and in the international marine insurance market;

  

 
91

--------------------------------------------------------------------------------

 

 

 

(d)

in the case of protection and indemnity risks, in respect of the full tonnage of
the Ship owned by it;

 

 

(e)

on terms approved by the DIP Agent (such approval not to be unreasonably
withheld or delayed); and

 

 

(f)

through brokers and with insurance companies and/or underwriters approved by the
DIP Agent or, in the case of war risks and protection and indemnity risks, in
war risks and protection and indemnity risks associations approved by the DIP
Agent.

 

 

23.4

Further protections for the Finance Parties

 

In addition to the terms set out in Clause 23.3 (Terms of obligatory
insurances), each Guarantor shall procure that the obligatory insurances
effected by it shall:

 

 

(a)

in relation only to the obligatory insurances for fire and usual marine risks
and war risks, name (or be amended to name) the Security Trustee as additional
named assured for its rights and interests, warranted no operational interest
and with full waiver of rights of subrogation against the Security Trustee, but
without the Security Trustee thereby being liable to pay (but having the right
to pay) premiums, calls or other assessments in respect of such insurance;

 

 

(b)

name the Security Trustee as loss payee in accordance with the form of loss
payable clause set out in Exhibit A to the Assignment of Insurances;

 

 

(c)

provide that all payments by or on behalf of the insurers under the obligatory
insurances to the Security Trustee shall, to the extent the applicable persons
referred to in Clause 23.3(f) are willing to agree, be made without set-off,
counterclaim or deductions or condition whatsoever;

 

 

(d)

provide that such obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Finance Party; and

 

 

(e)

provide that the Security Trustee may make proof of loss if the Guarantor
concerned fails to do so.

 

 

23.5

Renewal of obligatory insurances

 

Each Guarantor shall:

 

 

(a)

at least 14 days before the expiry of any obligatory insurance effected by it:

  

 
92

--------------------------------------------------------------------------------

 

 

 

(i)

notify the DIP Agent of the brokers (or other insurers) and any protection and
indemnity or war risks association through or with which that Guarantor proposes
to renew that obligatory insurance and of the proposed terms of renewal; and

 

 

(ii)

obtain the DIP Agent’s approval to the matters referred to in paragraph (a)
(i) above;

 

 

(b)

at least 2 days before the expiry of any obligatory insurance effected by it,
renew that obligatory insurance in accordance with the DIP Agent’s approval
pursuant to paragraph (a) above; and

 

 

(c)

procure that the approved brokers and/or the approved war risks and protection
and indemnity associations with which such a renewal is effected shall promptly
after the renewal notify the DIP Agent in writing of the terms and conditions of
the renewal.

 

 

23.6

Copies of policies; letters of undertaking

 

Each Guarantor shall ensure that all approved brokers provide the Security
Trustee with pro forma copies of all policies relating to the obligatory
insurances which they are to effect or renew and of a letter or letters or
undertaking in a form customary for the market from time to time.

 

 

23.7

Copies of certificates of entry

 

Each Guarantor shall ensure that any protection and indemnity and/or war risks
associations in which the Ship owned by it is entered provides the Security
Trustee with:

 

 

(a)

a copy of the certificate of entry for that Ship; and

 

 

(b)

a letter or letters of undertaking in the form customary for the market from
time to time.

 

 

23.8

Deposit of original policies

 

Each Guarantor shall ensure that all policies relating to obligatory insurances
effected by it are deposited with the approved brokers through which the
insurances are effected or renewed.

 

 

23.9

Payment of premiums

 

Each Guarantor shall punctually pay all premiums or other sums payable in
respect of the obligatory insurances effected by it and produce all relevant
receipts when so required by the DIP Agent or the Security Trustee.

 

 
93

--------------------------------------------------------------------------------

 

  

 

23.10

Guarantees

 

Each Guarantor shall ensure that any guarantees required by a protection and
indemnity or war risks association are promptly issued and remain in full force
and effect.

 

 

23.11

Compliance with terms of insurances

 

No Guarantor shall do nor omit to do (nor permit to be done or not to be done)
any act or thing which would or might render any obligatory insurance invalid,
void, voidable or unenforceable or render any sum payable under an obligatory
insurance repayable in whole or in part; and, in particular:

 

 

(a)

each Guarantor shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and
(without limiting the obligation contained in Clause 23.6 (Copies of policies;
letters of undertaking)) ensure that the obligatory insurances are not made
subject to any exclusions or qualifications to which the DIP Agent has not given
its prior approval;

 

 

(b)

no Guarantor shall make any change relating to the classification or
classification society or manager or operator of the Ship owned by it which is
not approved by the underwriters of the obligatory insurances;

 

 

(c)

each Guarantor shall make (and promptly supply copies to the DIP Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship owned by it is entered to
maintain cover for trading to the United States of America and Exclusive
Economic Zone (as defined in the United States Oil Pollution Act 1990 or any
other applicable legislation); and

 

 

(d)

no Guarantor shall employ the Ship owned by it, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify.

 

 

23.12

Alteration to terms of insurances

 

No Guarantor shall either make or agree to any alteration to the terms of any
obligatory insurance nor waive any right relating to any obligatory insurance.

 

 

23.13

Settlement of claims

 

No Guarantor shall settle, compromise or abandon any claim under any obligatory
insurance for Total Loss or for a Major Casualty, and shall do all things
necessary and provide all documents, evidence and information to enable the
Security Trustee to collect or recover any moneys which at any time become
payable in respect of such obligatory insurances.

 

 
94

--------------------------------------------------------------------------------

 

  

 

23.14

Provision of information

 

Each Guarantor shall promptly provide the DIP Agent (or any persons which it may
designate) with any information which the DIP Agent (or any such designated
person) requests for the purpose of:

 

 

(a)

obtaining or preparing any report from an independent marine insurance broker as
to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

 

 

(b)

effecting, maintaining or renewing any such insurances as are referred to in
Clause 23.15 (Mortgagee’s interest and additional perils insurances) or dealing
with or considering any matters relating to any such insurances,

 

and the Borrower shall, forthwith upon demand, indemnify the Security Trustee in
respect of all fees and other expenses incurred by or for the account of the
Security Trustee in connection with any such report as is referred to in
paragraph (a) above.

 

 

23.15

Mortgagee’s interest and additional perils insurances

 

The Security Trustee shall (unless otherwise instructed by the Required DIP
Lenders) from time to time effect, maintain and renew in its own name in respect
of each Ship all or any of the following in an amount, together with the amount
of such coverage in respect of all other Ships mortgaged to the Security Trustee
as security for the Loans, equal to one hundred twenty percent (120%) of the
aggregate of the Loans, on such terms, through such insurers and generally in
such manner as the Security Trustee may from time to time consider appropriate:

 

 

(i)

a mortgagee’s interest marine insurance policy in respect of such Ship (which
policy may be issued solely in respect of such Ship or on a fleet basis in
respect of all Ships mortgaged to the Security Trustee as security for the
Loans); and

 

 

(ii)

a mortgagee’s interest additional perils policy providing for the
indemnification of the Security Trustee against any matter capable of being
insured against under a mortgagee’s interest additional perils policy, including
(without limitation) any possible losses or other consequences of any
Environmental Claim,

 

and the relevant Guarantor shall, upon demand, fully indemnify the Security
Trustee in respect of all premiums and other expenses which are incurred in
connection with or with a view to effecting, maintaining or renewing any such
insurance.

 

 
95

--------------------------------------------------------------------------------

 

  

24

SHIP COVENANTS

 

The undertakings in this Clause 24 remain in force throughout the Security
Period.

 

 

24.1

Ships’ names and registration

 

Each Guarantor shall:

 

 

(a)

keep the Ship owned by it registered in its name under the laws and flag of the
Republic of The Marshall Islands or an Alternative Approved Flag;

 

 

(b)

not do or allow to be done anything as a result of which such registration might
be cancelled or imperiled; and

 

 

(c)

not change the name of the Ship owned by it.

 

 

24.2

Repair and classification

 

Each Guarantor shall keep the Ship owned by it in a good and safe condition and
state of repair:

 

 

(a)

consistent with first-class ship ownership and management practice;

 

 

(b)

so as to maintain the highest classification and rating for ships of the same
age and type with the Classification Society free of overdue recommendations and
conditions affecting that Ship’s class; and

 

 

(c)

so as to comply with all laws and regulations applicable to ships registered in
the Republic of the Marshall Islands (or, if applicable, the relevant
Alternative Approved Flag) or to ships trading to any jurisdiction to which that
Ship may trade from time to time, including but not limited to the ISM Code and
the ISPS Code.

 

 

24.3

Modification

 

Except as may be required by applicable law or the Classification Society, no
Guarantor shall make any modification or repairs to, or replacement of, the Ship
owned by it or equipment installed on it which would or might materially alter
the structure, type or performance characteristics of that Ship or materially
reduce its value.

 

 

24.4

Removal of parts

 

No Guarantor shall remove any material part of the Ship owned by it, or any item
of equipment installed on, that Ship unless the part or item so removed is
forthwith replaced by a suitable part or item which is in the same condition as
or better condition than the part or item removed, is free from any Security
(other than Permitted Security) in favor of any person other than the Security
Trustee and becomes on installation on that Ship the property of the Guarantor
concerned and subject to the security constituted by the relevant Mortgage;
provided that a Guarantor may install equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship owned by it.

 

 
96

--------------------------------------------------------------------------------

 

  

 

24.5

Surveys

 

Each Guarantor shall submit the Ship owned by it regularly to all periodic or
other surveys which may be required for classification purposes and, if so
required by the DIP Agent provide the DIP Agent, with copies of all survey
reports.

 

 

24.6

Inspection

 

Each Guarantor shall permit the Security Trustee (acting through surveyors or
other persons appointed by it for that purpose) to board the Ship owned by it at
all reasonable times to inspect its condition or to satisfy themselves about
proposed or executed repairs and shall afford all proper facilities for such
inspections.

 

 

24.7

Prevention of and release from arrest

 

Each Guarantor shall promptly discharge:

 

 

(a)

all liabilities which give or may give rise to maritime or possessory liens on
or claims enforceable against the Ship owned by it, its Earnings or Insurances;

 

 

(b)

all taxes, dues and other amounts charged in respect of the Ship owned by it,
its Earnings or Insurances; and

 

 

(c)

all other outgoings whatsoever in respect of the Ship owned by it, its Earnings
or Insurances,

 

unless the same are being contested in good faith, adequate reserves have been
established on the books of such Guarantor respect thereto and there exists no
danger of arrest or forfeiture of the Ship by reason of the non-payment thereof
and, forthwith upon receiving notice of the arrest of the Ship owned by it, or
of its detention in exercise or purported exercise of any lien or claim, that
Guarantor shall procure its release by providing bail or otherwise as the
circumstances may require.

 

 

24.8

Compliance with laws etc.

 

Each Guarantor shall:

 

 

(a)

comply, or procure compliance with the ISM Code, the ISPS Code, all
Environmental Laws, all relevant Authorizations pursuant to Environmental Laws,
Sanctions and all other laws or regulations relating to the Ship owned by it,
its ownership, operation and management or to the business of that Guarantor;

  

 
97

--------------------------------------------------------------------------------

 

 

 

(b)

without limiting the generality of paragraph (a) above, not employ the Ship
owned by it nor allow its employment in any manner contrary to any law or
regulation in any relevant jurisdiction including but not limited to the ISM
Code and the ISPS Code, all Environmental Laws, all relevant Authorizations
pursuant to Environmental Laws, and Sanctions;

 

 

(c)

not engage in any conduct, nor employ the Ship owned by it nor allow its
employment in any manner, that could result in it, or the Ship, becoming a
Restricted Party; and

 

 

(d)

in the event of hostilities in any part of the world (whether war is declared or
not), not cause or permit the Ship owned by it to enter or trade to any zone
which is declared a war zone by that Ship’s war risks insurers unless the prior
written consent of the Security Trustee has been given and that Guarantor has
(at its expense) effected any special, additional or modified insurance cover
which the Security Trustee may require.

 

 

24.9

Provision of information

 

Each Guarantor shall promptly provide the DIP Agent with any information which
it requests regarding:

 

 

(a)

the Ship owned by it, its employment, position and engagements;

 

 

(b)

the Earnings of the Ship owned by it and payments and amounts due to its master
and crew;

 

 

(c)

any expenditure incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of the Ship owned by it and any payments made
by it in respect of that Ship;

 

 

(d)

any towages and salvages;

 

 

(e)

its compliance, the Approved Manager’s compliance and the compliance of the Ship
owned by it with the ISM Code and the ISPS Code,

 

and, upon the DIP Agent’s request, provide copies of any current charter
relating to the Ship owned by it, of any current guarantee of any such charter
and of that Ship’s Safety Management Certificate and any relevant Document of
Compliance or other Authorization.

 

 
98

--------------------------------------------------------------------------------

 

  

 

24.10

Notification of certain events

 

Each Guarantor shall immediately upon acquiring knowledge thereof notify the DIP
Agent by fax, confirmed forthwith by letter, of:

 

 

(a)

any casualty to the Ship owned by it which is or is likely to be or to become a
Major Casualty;

 

 

(b)

any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;

 

 

(c)

any requirement or recommendation affecting class made in relation to the Ship
owned by it by any insurer or classification society or by any competent
authority which is not complied with during the specified period given to such
Guarantor to comply with such requirement or recommendation;

 

 

(d)

any arrest or detention of the Ship owned by it, any exercise or purported
exercise of any lien on that Ship or its Earnings or any requisition of that
Ship for hire;

 

 

(e)

any intended dry docking of the Ship owned by it (in respect of which
notification by fax only shall be required);

 

 

(f)

(i) any actual or alleged non-compliance with Environmental Laws or with
Authorizations pursuant to Environmental Laws, (ii) any material notice received
relating to Environmental Laws, (iii) any circumstances that arise whereby any
remedial action with respect to environmental, health or safety matters is
reasonably likely to be required or (iv) any material Environmental Claim or
material Environmental Incident, and in each case such notice must include
details of the steps such Obligor is pursuing to remedy or mitigate any adverse
impacts, and shall provide the DIP Agent with periodic reports on the progress
of any remedy undertaken;

 

 

(g)

any claim for breach of the ISM Code or the ISPS Code being made against that
Guarantor, the Approved Manager or otherwise in connection with the Ship owned
by it; or

 

 

(h)

any other matter, event or incident, actual or threatened, the effect of which
will or could lead to the ISM Code or the ISPS Code not being complied with,

 

and that Guarantor shall keep the DIP Agent advised in writing on a regular
basis and in such detail as the DIP Agent shall require of that Guarantor’s, the
Approved Manager’s or any other person’s response to any of those events or
matters.

 

 

24.11

Restrictions on chartering, appointment of managers etc.

 

No Guarantor shall, in relation to the Ship owned by it:

 

 

(a)

let that Ship on demise charter for any period;

  

 
99

--------------------------------------------------------------------------------

 

 

 

(b)

enter into any time or consecutive voyage charter (other than an Approved
Charter) in respect of that Ship for a term which exceeds, or which by virtue of
any optional extensions may exceed, 24 months;

 

 

(c)

enter into any charter in relation to that Ship under which more than 2 months’
hire (or the equivalent) is payable in advance;

 

 

(d)

charter that Ship otherwise than on bona fide arm’s length terms at the time
when that Ship is fixed;

 

 

(e)

appoint a manager of that Ship other than an Approved Manager or agree to any
alteration to the terms of such Approved Manager’s appointment in any material
respect;

 

 

(f)

de-activate or layup that Ship;

 

 

(g)

put that Ship into the possession of any person for the purpose of work being
done upon it unless the expense of such work is within such Guarantor’s
financial capability and will not result in a claim or lien against the Ship in
violation of this Agreement or any other Finance Document; or

 

 

(h)

renew or extend the term of any Approved Charter with Korea Line Corporation of
Seoul, Korea.

 

 

24.12

Notice of Mortgage

 

Each Guarantor shall keep the Mortgage recorded against the Ship owned by it as
a valid first preferred mortgage, carry on board that Ship a certified copy of
the Mortgage and place and maintain in a conspicuous place in the navigation
room and the master’s cabin of that Ship a framed printed notice stating that
that Ship is mortgaged by that Guarantor to the Security Trustee.

 

 

24.13

Sharing of Earnings

 

Except for a Cash Pooling Deed, no Guarantor shall enter into any agreement or
arrangement for the sharing of any Earnings of the Ship owned by it.

 

 

24.14

Credit Bidding.

 

The DIP Agent shall, acting at the direction of the Required Lenders, have the
right to credit bid up to the full amount of the DIP Obligations in any sale of
Collateral subject to and to the extent permitted under Section 363(k) of the
Bankruptcy Code, without the need for further court order authorizing the same
and whether such sale is effectuated through section 363(b) or 1129(b) of the
Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy
Code, or otherwise.

 

 
100

--------------------------------------------------------------------------------

 

 

25

APPLICATION OF EARNINGS

 

 

25.1

Payment of Earnings

 

 

(a)

Each Guarantor that owns a Ship shall ensure that, subject only to the
provisions of the Assignment of Earnings to which it is a party, all the
Earnings of the Ship owned by it are paid to its Operating Account.

 

 

25.2

Location of accounts

 

Each Obligor shall promptly:

 

 

(a)

comply with any requirement of the DIP Agent as to the location or re-location
of the Operating Accounts and the Collection Account (or any of them); and

 

 

(b)

execute any documents which the DIP Agent specifies to create or maintain in
favor of the Security Trustee a Security over (and/or rights of set-off,
consolidation or other rights in relation to) the Operating Accounts and the
Collection Account.

 

The DIP Agent agrees it shall not charge any Obligor for any cost or expense of
any such re-location.

 

26

EVENTS OF DEFAULT

 

Each of the events or circumstances set out in Clauses 26.1 to 26.13 inclusive
is an Event of Default.

 

 

26.1

Failure to Comply with Finance Documents or DIP Order

 

Failure by any Obligor to perform (or to cause the performance of, as
applicable), any term, provision, condition, covenant or obligation under any
Finance Documents and such failure not being remedied within ten (10) calendar
days; provided that the foregoing grace period shall not apply to (i) any
failure to comply with any of the financial covenants set forth in Section 20 of
this Agreement or the covenants set forth in Sections 19.4(j), (k), (l), (m),
(n) and (o), 19.8, 22.3, 22.4, 22.5, 22.6, 22.7, 22.8, 22.9, 22.11, 22.12,
22.13, 22.14, 22.17(b), 22.18, 22.19, 22.20, 22.22, 22.23 and 22.25 and 22.28 in
this Agreement, (ii) any failure to make any payments of interest, principal or
mandatory prepayments when due, (iii) any failure to make the Adequate
Protection Payments when due (for which a two (2) business day grace period
shall apply), or (iv) any breach or failure to comply with any deadline (other
than a Milestone) set forth in any of the Finance Documents (unless the
applicable Finance Document contains a grace period or a provision for the
extension of such deadline, in which case, the grace period or the extension, if
exercised, set forth therein shall apply);

 

 
101

--------------------------------------------------------------------------------

 

 

 

26.2

[Reserved.]

 

 

26.3

[Reserved.]

 

 

26.4

Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

 

26.5

Cross default

 

 

(a)

Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 

 

(b)

Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 

 

(c)

Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 

 

(d)

Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

 

 

(e)

No Event of Default will occur under this Clause 26.5 if (a) the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than $500,000 (or its
equivalent in any other currency), (b) the event described in any of paragraphs
(a) to (d) above is in connection with or results from the Bankruptcy Case or
(c) if the event described in any of paragraphs (a) to (d) above is stayed by
the Bankruptcy Court.

 

 

26.6

Bankruptcy, Insolvency, Etc.

 

Without the consent of the DIP Agent and the Required DIP Lenders in writing, no
Obligor (other than the Borrower solely in connection with the Bankruptcy Case)
shall::

 

 
102

--------------------------------------------------------------------------------

 

  

 

(i)

unless approved by the DIP Agent and the Required DIP Lenders in writing,
voluntarily commence against any direct or indirect subsidiary or affiliate of
the Debtor any petition for relief under chapter 11 of the Bankruptcy Code, or
under any applicable insolvency, reorganization, moratorium or similar law from
time to time in effect affecting generally the enforcement of creditors’ rights
and remedies and general principles of equity, whether in the United States or
otherwise;

 

 

(ii)

unless approved by the DIP Agent and the Required DIP Lenders in writing,
involuntarily have commenced, or have filed a case against, any direct or
indirect subsidiary or affiliate of the Debtor any petition for relief under
chapter 7 or 11 of the Bankruptcy Code, or under any applicable insolvency,
reorganization, moratorium or similar law from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and general
principles of equity, whether in the United States or otherwise, provided that
such involuntary case is not dismissed within a period of thirty (30) days after
the filing thereof, or if any court order grants the relief sought in such
involuntary case;

 

 

(iii)

take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 

 

(b)

The Minister (being the Minister for the purposes of Section 229 of the
Singapore Companies Act) declares an Obligor to be a company to which the
provisions of Part IX of the Singapore Companies Act apply.

 

 

26.7

Ownership of the Obligors

 

An Obligor (other than the Borrower) is not or ceases to be a Wholly-Owned
Subsidiary of the Borrower.

 

 
103

--------------------------------------------------------------------------------

 

  

 

26.8

ERISA

 

 

(a)

Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof under Section 412 or 430 of the Code or Section 302 of
ERISA or a waiver of such standard or extension of any amortization period is
sought or granted under Section 412 or 430(d) of the Code or Section 304 of
ERISA, a Reportable Event shall have occurred, a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days, any Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Plan, any Plan which is subject to Title IV of ERISA is, shall have been or is
likely to be terminated or to be the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan has not
been timely made, the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has incurred or is likely to incur any liability for a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule of under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan, the Borrower or any Subsidiary of
the Borrower or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Code or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, or the Borrower or any
Subsidiary of the Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans, a “default,” within the meaning of Section 4219(c)(5) of
ERISA, shall occur with respect to any Plan; any applicable law, rule or
regulation is adopted, changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
governmental authority (a “Change in Law”), or, as a result of a Change in Law,
an event occurs following a Change in Law, with respect to or otherwise
affecting any Plan;

 

 

(b)

There shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and

 

 

(c)

Such lien, security interest or liability, individually, and/or in the
aggregate, in the opinion of the Required DIP Lenders, has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

 

26.9

Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents in any material respect.

 

 

26.10

Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

 
104

--------------------------------------------------------------------------------

 

  

 

26.11

Material adverse change

 

Any event occurs, other than the Chapter 11 Case, or any other circumstances
arise or develop including, without limitation, a change in the financial
position, state of affairs or prospects of the Borrower or its Subsidiaries in
the light of which in the judgment of the Required DIP Lenders there is a
significant risk that the Borrower is, or will later become, unable to discharge
its liabilities as they fall due.

 

 

26.12

Ranking of security

 

Any Security created by a Finance Document (i) proves to have been or becomes
invalid or unenforceable, (ii), in the case of any Mortgage, ceases to be a
valid first preferred mortgage under the Marshall Islands Maritime Act, 1990, as
amended, or a first priority ship mortgage under the law of any relevant
Alternative Approved Flag, or (iii) in the case of any Finance Document other
than a Mortgage, such Security proves to have ranked after, or loses its
priority to, other Security.

 

 

26.13

Change of Control. A Change of Control occurs.

 

 

26.14

Additional Events of Default

 

 

(a)

Failure to meet any of the milestones described on Annex I hereto (the
“Milestones”) unless extended in the manner set forth in the Restructuring
Support Agreement;

 

 

(b)

Failure to obtain the Final DIP Order by the 43rd day following the Petition
Date;

 

 

(c)

Without the consent of the DIP Agent and the Required DIP Lenders, the filing of
any motion by the Debtor seeking approval of (or the entry of an order by the
Bankruptcy Code approving) adequate protection to any prepetition creditor that
is inconsistent with the DIP Orders;

 

 

(d)

The entry by the Bankruptcy Court of any order approving the obtaining of credit
or incurring indebtedness by the Debtor, or the obtaining of credit and
incurrence of indebtedness by any Obligor that is (i) secured by a security
interest, mortgage or other lien on all or any portion of the Collateral which
is equal or senior to any security interest, mortgage, or other lien in favor of
the DIP Agent or the Prepetition Agent described in this Agreement or (ii)
entitled to administrative expense priority status which is equal or senior to
the claims under the DIP Facility or the claims and liens of the Prepetition
Agent (other than the Carve-Out) described in this Agreement;

  

 
105

--------------------------------------------------------------------------------

 

 

 

(e)

The entry of any order by the Bankruptcy Court granting, or the filing by the
Debtor of any motion or other request with the Bankruptcy Court seeking,
authority to use any cash proceeds of any of the Collateral or to obtain any
financing under section 364 of the Bankruptcy Code other than the DIP Facility,
in each case without the consent of the DIP Agent and the Required DIP Lenders;

 

 

(f)

Any other superpriority administrative expense claim (other than the Carve-Out)
which is pari passu with or senior to the claims of the DIP Agent or the DIP
Lenders or any lien that is pari passu with or senior to the Liens securing the
DIP Obligations or the Adequate Protection Liens (as defined in the DIP Order)
shall be granted in the Chapter 11 Case, except to the extent such lien
constitutes a permitted pari passu or senior lien under the Finance Documents;

 

 

(g)

Filing of any papers by the Debtor in the Chapter 11 Case, or entry of any order
approving or modifying the DIP Facility, in a form and substance not
satisfactory to the DIP Agent and the Required DIP Lenders;

 

 

(h)

Institution of any judicial proceeding by any Obligor seeking to challenge the
validity of any portion of the Finance Documents, the Loans, and any obligations
under the Prepetition Facility or the applicability or enforceability of same or
which seeks to void, avoid, limit, subordinate or otherwise adversely affect any
security interest created by or in relation to the Finance Documents, the
Prepetition Documents or any payment pursuant thereto;

 

 

(i)

Any lien or security interest purported to be created under the DIP Orders,
Finance Documents or under the Prepetition Documents shall cease to be, or shall
be asserted by any Obligor not to be, a valid and perfected lien on or security
interest in any of the Collateral, with the priority set forth in the related
loan documents;

 

 

(j)

Entry of an order by the Bankruptcy Court granting relief from or modifying the
automatic stay (i) to allow any creditor to execute upon or enforce a lien on or
security interest in any assets of any Obligor, or (ii) to permit foreclosure
(or the granting of a deed in lieu of foreclosure or the like) on assets of any
Obligor, with an aggregate value for clauses (i) and (ii) in excess of $100,000
(other than with respect to which the DIP Agent consents to such relief);

 

 

(k)

A breach by any Obligor of any of its material post-Petition Date obligations in
excess of $500,000, including any obligations arising under any post-petition
letter of credit facility, beyond any applicable cure or grace period;

 

 

(l)

Reversal, vacatur or modification (without the consent of the DIP Agent and the
Required DIP Lenders) of the Interim DIP Order or Final DIP Order;

  

 
106

--------------------------------------------------------------------------------

 

 

 

(m)

Dismissal of the Chapter 11 Case, conversion of the Chapter 11 Case to a chapter
7 case, or the appointment of a chapter 11 trustee or of an examiner or
responsible officer (in any such case with expanded powers relating to operation
of the business) and the relevant order therefor shall not be reversed or
vacated within ten (10) days;

 

 

(n)

Unless otherwise approved by the DIP Agent and the Required DIP Lenders, the
entry of an order providing for a change of venue (other than a change of venue
to Delaware) with respect to the Chapter 11 Case and such order shall not be
reversed or vacated within ten (10) days;

 

 

(o)

Unless provided for in the Budget or otherwise approved by the DIP Agent and the
Required DIP Lenders, the filing of any motion by the Debtor seeking authority
to consummate a sale of assets of any Obligor or the Collateral having a value
in excess of $100,000 outside the ordinary course of business (subject to
exceptions to be agreed);

 

 

(p)

The Bankruptcy Court’s entry of an order terminating the Debtor’s exclusive
right to file a plan of reorganization or liquidation without the consent of the
DIP Agent and the Required DIP Lenders;

 

 

(q)

The Debtor makes any material payments on account of any prepetition
indebtedness or payables other than payments pursuant to “first day” orders
entered by the Bankruptcy Court and set forth in the Budget;

 

 

(r)

The cessation by any Obligor of conducting all or any material part of its
respective business operations;

 

 

(s)

Any Obligor shall make any payment (whether by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
indebtedness or payables other than payments (i) in respect of accrued payroll
and related expenses as of the commencement of the Chapter 11 Case and (ii) in
respect of certain creditors, in each case, to the extent authorized by one or
more “first day” orders and consistent with the Budget;

 

 

(t)

A sale of any part of the Collateral pursuant to section 363 of the Bankruptcy
Code not expressly permitted by the DIP Documentation without the consent of the
Required DIP Lenders;

 

 

(u)

The failure by any Obligor or any creditor of any Obligor to comply with the
terms of any applicable subordination, lien priority or intercreditor
agreements;

 

 

(v)

Termination of the Restructuring Support Agreement;

 

 

(w)

The failure by the Borrower or any Obligor to cooperate with any financial
and/or restructuring advisor to the DIP Agent (provided that such advisor is
acceptable to Borrower (such consent not to be unreasonably withheld));

  

 
107

--------------------------------------------------------------------------------

 

 

 

(x)

Any regulatory occurrence or loss of material license or permits that could
reasonably be expected to effect a Material Adverse Effect.

 

 

(y)

The Restructuring Support Agreement is not assumed by the Borrower by the entry
of the Final DIP Order.

 

 

26.15

Acceleration

 

On and at any time after the occurrence of an Event of Default that is
continuing, the DIP Agent may, and shall if so directed by the Required DIP
Lenders, by notice to the Borrower:

 

 

(a)

terminate the Total Commitments whereupon they shall immediately be terminated;
and/or

 

 

(b)

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents, and any Note,
be immediately due and payable, whereupon they shall become immediately due and
payable, without further notice, demand or presentment;

 

provided, however, that, in the event of an Event of Default described in
paragraphs (a)(i) and (ii) of Clause 26.6 (Bankruptcy, Insolvency, Etc.) shall
occur, (i) the Total Commitments shall automatically be terminated, and (ii) the
Loans, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents, shall automatically be and become
immediately due and payable, without notice or demand.

 

 

26.16

Enforcement of security

 

 

(a)

On and at any time after the occurrence of an Event of Default that is
continuing the Security Trustee may, and shall if so directed by the Required
DIP Lenders, take any action which, as a result of the Event of Default or any
notice served under Clause 26.15 (Acceleration), the Security Trustee is
entitled to take under any Finance Document or any applicable law or regulation,
without further order of or application or motion to the Bankruptcy Court, and
without restriction or restraint by any stay under sections 362 or 105 of the
Bankruptcy Code, but subject to seven (7) days’ prior written notice (each, a
“Termination Declaration”) to the Borrower (which seven Business Days’ notice
period shall run concurrently with any other grace period hereunder), including
the right to (i) immediately terminate the Debtor’s use of any Cash Collateral
(as defined in the DIP Order); (ii) freeze monies or balances in the Debtor’s
accounts and sweep all funds contained therein and apply the same to pay the DIP
Obligations; (iii) declare all DIP Obligations to be immediately due and
payable; (iv) immediately set-off any and all amounts in accounts maintained by
the Debtor with the DIP Agent or any DIP Lender or on their behalf against the
DIP Obligations, or otherwise enforce any and all rights against the Collateral
in the possession of the DIP Agent or any of the DIP Lenders or being held on
their behalf, including, without limitation, disposition of the Collateral
solely for application towards the DIP Obligations; and (v) take any other
actions or exercise any other rights or remedies permitted under this Interim
Order, the DIP Documents or applicable law to effect the repayment of the DIP
Obligations. The Termination Declaration shall be given by email (or other
electronic means) to counsel to the Debtor, counsel to the Prepetition Agent,
counsel to any committee, and the U.S. Trustee (the earliest date any such
Termination Declaration is made shall be referred to herein as the “Termination
Declaration Date”).

  

 
108

--------------------------------------------------------------------------------

 

 

 

(b)

No Obligor shall seek to enjoin, hinder, delay or object to the DIP Agent’s
exercise of rights and remedies in accordance with the Finance Documents in any
jurisdiction, and, at any proceeding with respect to the DIP Agent’s exercise of
rights and remedies, no Obligor shall raise any substantive objections, other
than to challenge the occurrence of the relevant Event of Default.

  

 
109

--------------------------------------------------------------------------------

 

 

SECTION 9

CHANGES TO PARTIES

 

27

CHANGES TO THE DIP LENDERS

 

 

27.1

Assignments and transfers by the DIP Lenders

 

Subject to this Clause 27, a DIP Lender (the “Existing DIP Lender”) may not:

 

 

(a)

assign any of its rights other than to other Prepetition Lenders or an affiliate
thereof (the “New DIP Lender”); provided, that no Affiliate of any Obligor shall
become a New DIP Lender.

 

 

(b)

such assignments shall be in a minimum amount of $1,000,000, other than in the
case of an assignment to a DIP Lender (or an affiliate of a DIP Lender) or of an
assignment of a DIP Lender’s entire interest in the DIP Facility, and shall be
subject to the approval of the DIP Agent (not to be unreasonably withheld or
delayed).

 

 

27.2

Conditions of assignment or transfer

 

 

(a)

An assignment will only be effective on receipt by the DIP Agent of written
confirmation from the New DIP Lender (in form and substance satisfactory to the
DIP Agent) that the New DIP Lender will assume the same obligations to the other
Finance Parties as it would have been under if it were an original Party to this
Agreement as a DIP Lender.

 

 

(b)

A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with.

 

 

(c)

If:

 

 

(i)

a DIP Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

 

(ii)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New DIP
Lender or DIP Lender acting through its new Facility Office under Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased Costs),

 

then the New DIP Lender or DIP Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing DIP Lender or DIP Lender acting through its previous Facility Office
would have been if the assignment, transfer or change had not occurred.

 

 
110

--------------------------------------------------------------------------------

 

  

 

27.3

Assignment or transfer fee

 

The New DIP Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the DIP Agent (for its own account) a fee of $3,000.

 

 

27.4

Limitation of responsibility of Existing DIP Lenders

 

 

(a)

Unless expressly agreed to the contrary, an Existing DIP Lender makes no
representation or warranty and assumes no responsibility to a New DIP Lender
for:

 

 

(i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

 

(ii)

the financial condition of any Obligor;

 

 

(iii)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

 

(iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

 

(b)

Each New DIP Lender confirms to the Existing DIP Lender and the other Finance
Parties that it:

 

 

(i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing DIP
Lender in connection with any Finance Document; and

 

 

(ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

 

(c)

Nothing in any Finance Document obliges an Existing DIP Lender to:

 

 

(i)

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 27; or

 

 

(ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

  

 
111

--------------------------------------------------------------------------------

 

 

 

27.5

Procedure for transfer

 

 

(a)

Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) and Clause 27.6 (Register), a transfer is effected in accordance with
paragraph (b) below when the DIP Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing DIP Lender and the New DIP
Lender. The DIP Agent shall, as soon as reasonably practicable after receipt by
it of a duly completed Transfer Certificate appearing on its face to comply with
this Agreement and delivered in accordance with this Agreement, execute that
Transfer Certificate.

 

 

(b)

On the Transfer Date:

 

 

(i)

to the extent that in the Transfer Certificate the Existing DIP Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing DIP Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 

 

(ii)

each of the Obligors and the New DIP Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing DIP Lender;

 

 

(iii)

the DIP Agent, the Security Trustee, the Arranger, the Bookrunner, the New DIP
Lender and other DIP Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New DIP Lender been an original Party to this Agreement as a DIP Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the DIP Agent, the Security Trustee, the Arranger, the
Bookrunner and the Existing DIP Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

 

(iv)

the New DIP Lender shall become a Party as a “DIP Lender”.

 

 

(c)

At the time of the delivery of such the Transfer Certificate to the DIP Agent
for acceptance and registration of transfer of all or part of the Loan, or as
soon thereafter as practicable, the Existing DIP Lender shall surrender any Note
evidencing such DIP Lender’s Loans, and upon the request of the New Lender or
the Existing DIP Lender, the Borrower will, at its expense, issue one or more
new Notes in the same aggregate principal amount issued to the Existing DIP
Lender and/or the New DIP Lender in conformity with the requirements of
Clause 5.5 (Notes) (with appropriate modifications).

  

 
112

--------------------------------------------------------------------------------

 

 

 

27.6

Register

 

 

(a)

The Borrower hereby designates the DIP Agent to serve as the Borrower’s agent,
solely for purposes of this Clause 27 to maintain a register (the “Register”) on
which it will record the Commitments from time to time of each of the DIP
Lenders, the Loans made by each of the DIP Lenders and each repayment and
prepayment in respect of the principal amount of the Loans of each DIP Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of the Loans.

 

 

(b)

With respect to any DIP Lender, the transfer of any Commitment of such DIP
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Register maintained by the DIP Agent with respect to ownership
of such Commitment and Loan and prior to such recordation all amounts owing to
the transferor with respect to such Commitment and Loan shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitment and Loan shall be recorded by the DIP Agent on the Register only upon
the execution by the DIP Agent of a duly completed and delivered Transfer
Certificate.

 

 

(c)

The Borrower agrees to indemnify the DIP Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the DIP Agent in performing its
duties under this Clause 27.6, except to the extent caused by the DIP Agent’s
own gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction).

 

 

(d)

The Register shall be available for inspection by the Borrower or any DIP Lender
(with respect to such DIP Lender’s Loans) at any reasonable time and from time
to time upon reasonable prior notice.

 

 

27.7

Disclosure of information

 

 

(a)

Any Finance Party may disclose to:

 

 

(i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors and partners;

  

 
113

--------------------------------------------------------------------------------

 

 

 

(ii)

and any other person:

 

 

(1)

to (or through) whom that DIP Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

 

(2)

with (or through) whom that DIP Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 

 

(3)

to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

 

any information about any Obligor, the Group and the Finance Documents as that
DIP Lender shall consider appropriate if, in relation to paragraphs (ii)(2) and
(3) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking. Any DIP Lender may also disclose the size and term
of the Facilities and the name of each of the Obligors to any investor or a
potential investor in a securitization (or similar transaction of the broadly
equivalent economic effect) of that DIP Lender’s rights or obligations under the
Finance Documents.

 

 

(b)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information: (i) names of Obligors; (ii) country of
domicile of Obligors; (iii) place of incorporation of Obligors; (iv) date of
this Agreement; (v) the names of the DIP Agent and the Arranger; (vi) date of
each amendment and restatement of this Agreement; (vii) amount of Total
Commitments; (viii) currencies of the Facilities; (ix) type of Facilities;
(x) ranking of Facilities; (xi) Maturity Date for Facilities; (xii) changes to
any of the information previously supplied pursuant to paragraphs (i) to
(xi) above; and (xiii) such other information agreed between such Finance Party
and the Borrower, to enable such numbering service provider to provide its usual
syndicated loan numbering identification services.

 

 

(c)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

 

(d)

Each Obligor represents that none of the information set out in paragraphs (i)
through (xiii) of paragraph (b) above is, nor will at any time be, unpublished
price-sensitive information.

  

 
114

--------------------------------------------------------------------------------

 

 

 

(e)

The DIP Agent shall notify the Borrower and the other Finance Parties of:

 

 

(i)

the name of any numbering service provider appointed by the DIP Agent in respect
of this Agreement, the Facilities and/or one or more Obligors; and

 

 

(ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

 

27.8

Security over DIP Lenders’ rights

 

In addition to the other rights provided to DIP Lenders under this Clause 27,
each DIP Lender may without consulting with or obtaining consent from any
Obligor, at any time charge, assign or otherwise create Security in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that DIP Lender including, without
limitation:

 

 

(a)

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

 

(b)

in the case of any DIP Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that DIP Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

 

(i)

release a DIP Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the DIP Lender as a party to any of the Finance Documents; or

 

 

(ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant DIP Lender under the Finance Documents.

 

28

CHANGES TO THE OBLIGORS

 

 

28.1

Assignments and transfer by Obligors

 

Except as otherwise expressly permitted by this Agreement, no Obligor may assign
any of its rights or transfer any of its rights or obligations under the Finance
Documents.

 

 

28.2

[RESERVED.]

  

 
115

--------------------------------------------------------------------------------

 

 

 

28.3

[RESERVED.]

 

 

28.4

Resignation of a Guarantor

 

 

(a)

The Borrower may request that a Guarantor ceases to be a Guarantor after the
Ship owned by it has been sold or becomes a Total Loss and the Borrower has
complied with the provisions of Clause 7.5 (Mandatory prepayment) by delivering
to the DIP Agent a Resignation Letter.

 

 

(b)

The DIP Agent shall accept a Resignation Letter and notify the Borrower and the
DIP Lenders of its acceptance if:

 

 

(i)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Borrower has confirmed this is the case); and

 

 

(ii)

all the DIP Lenders have consented to the Borrower’s request.

 

29

[RESERVED.]

  

 
116

--------------------------------------------------------------------------------

 

 

SECTION 10

THE FINANCE PARTIES

 

30

ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER

 

 

30.1

Appointment of the DIP Agent

 

 

(a)

Each other Finance Party appoints the DIP Agent to act as its agent under and in
connection with the Finance Documents.

 

 

(b)

Each other Finance Party authorizes the DIP Agent to exercise the rights,
powers, authorities and discretions specifically given to the DIP Agent under,
or in connection with, the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

 

 

30.2

Appointment of the Security Trustee

 

 

(a)

Each other Finance Party irrevocably appoints and authorizes the Security
Trustee to act as security trustee hereunder and under the other Finance
Documents (other than the Notes) with such powers as are specifically delegated
to the Security Trustee by the terms of this Agreement and such other Finance
Documents, together with such other powers as are reasonably incidental thereto.

 

 

(b)

To secure the payment of all sums of money from time to time owing to the
Finance Parties under this Agreement, the other Finance Documents plus accrued
interest thereon and all other amounts owing to the Finance Parties pursuant to
this Agreement, the other Finance Documents, and the performance of the
covenants of the Borrower and any other Obligor herein and therein contained,
and in consideration of the premises and of the covenants herein contained and
of the extensions of credit by the DIP Lenders, the Security Trustee does hereby
declare that it will hold as such trustee in trust for the benefit of the other
Finance Parties, from and after the execution and delivery thereof, all of the
Trust Property; TO HAVE AND TO HOLD the Trust Property unto the Security Trustee
and its successors and assigns forever BUT IN TRUST, NEVERTHELESS, for the equal
and proportionate benefit and security of the DIP Lenders and the DIP Agent and
their respective successors and assigns without any priority of any one over any
other (except as provided in Clause 33.5 (Partial payments) of this Agreement),
UPON THE CONDITION that, unless and until an Event of Default under this
Agreement shall have occurred and be continuing, each of the Obligors shall be
permitted, to the exclusion of the Security Trustee, to possess and use the
Ships. IT IS HEREBY COVENANTED, DECLARED AND AGREED that all property subject or
to become subject hereto is to be held, subject to the further covenants,
conditions, uses and trusts hereinafter set forth, and each Obligor, for itself
and its respective successors and assigns, hereby covenants and agrees to and
with the Security Trustee and its successors in said trust, for the equal and
proportionate benefit and security of the other Finance Parties as hereinafter
set forth.

  

 
117

--------------------------------------------------------------------------------

 

 

 

(c)

The Security Trustee hereby accepts the trusts imposed upon it as Security
Trustee by this Agreement, and the Security Trustee covenants and agrees to
perform the same as herein expressed and agrees to receive and disburse all
monies constituting part of the Trust Property in accordance with the terms
hereof.

 

 

30.3

Duties of each Servicing Bank

 

 

(a)

Each Servicing Bank shall promptly forward to a Party the original or a copy of
any document which is delivered to such Servicing Bank for that Party by any
other Party.

 

 

(b)

Except where a Finance Document specifically provides otherwise, neither
Servicing Bank is obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

 

(c)

If a Servicing Bank receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

 

(d)

If a Servicing Bank is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than a Servicing
Bank, the Arranger or the Bookrunner) under this Agreement it shall promptly
notify the other Finance Parties.

 

 

(e)

Each Servicing Bank’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 

 

30.4

Roles of the Arranger and Bookrunner

 

 

(a)

Neither the Arranger nor the Bookrunner has any obligation of any kind to any
other Party under, or in connection with, any Finance Document.

 

 

(b)

The Arranger and the Bookrunner shall not have, by reason of this Agreement or
any other Finance Document, a fiduciary relationship in respect of any Finance
Party, the Borrower, the Guarantors, or any other Person; and nothing herein or
therein, expressed or implied, is intended to or shall be so construed as to
impose upon Arranger (or any of its affiliates) or Bookrunner (or any of its
Affiliates) any obligations in respect hereof or in respect thereof.

  

 
118

--------------------------------------------------------------------------------

 

 

 

(c)

Each DIP Lender acknowledges and agrees that (i) it has such knowledge and
experience in financial, business and debt financing matters as to be capable of
evaluating the merits and risks of participating in the DIP Facility and
protecting its own interests, including without limitation, the merits and risks
in connection with the Transaction, (ii) it has independently conducted its own
due diligence investigation, credit analysis, appraisals and decisions with
respect to the Borrower and the DIP Facility as it has deemed appropriate to
inform itself as to the business, operations, property, condition (financial or
otherwise), prospects and creditworthiness of the Borrower, in each case,
without reliance upon the Arranger or the Bookrunner or their affiliates or any
of their respective partners, officers, directors, employees, attorneys-in-fact,
advisors or agents (collectively, the “Arranger Parties”) or any statements or
other information provided by any Arranger Party (if any) or any due diligence
investigation that any Arranger Party may conduct or may have conducted with
respect to the Borrower, (iii) no Arranger Party shall have any duty or
responsibility, either initially or on a continuing basis, to provide such DIP
Lender or any other person with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower that may come into the possession of any
Arranger Party either prior to or after the date hereof, (iv) no Arranger Party
has made or will be making any express or implied representation or warranty as
to the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of the Borrower, nor as to any information
provided by or about the Borrower; (v) it has consulted with its own legal, tax
and accounting advisors and has made and will make its own assessments as it may
deem necessary or appropriate in connection with its potential participation in
the DIP Facility, (vi) it has made and will make its own investment decisions
regarding the DIP Facility based on its knowledge and investigation of the
Borrower and the DIP Facility without reliance upon any Arranger Party, (vii)
the Arranger Parties may have information concerning the Borrower or the DIP
Facility that has not been provided to it and (viii) it has been given the
opportunity to perform due diligence directly with the Borrower and has had
access to all information that it believes is necessary, sufficient or
appropriate in connection with its participation in the DIP Facility. Each DIP
Lender acknowledges that it has not requested any Arranger Party to provide any
information memorandum or other informational presentation in connection with
the DIP Facility.

 

 

30.5

No fiduciary duties

 

 

(a)

Neither Servicing Bank shall have any duties or obligations to any person under
this Agreement or the other Finance Documents except to the extent that they are
expressly set out in those documents; and neither Servicing Bank shall have any
liability to any person in respect of its obligations and duties under this
Agreement or the other Finance Documents except as expressly set out in
Clauses 30.2 and 30.6, and as excluded or limited by Clauses 30.10, 30.11, 30.12
and 30.13.

  

 
119

--------------------------------------------------------------------------------

 

 

 

(b)

The provisions of Clause 30.5(a) shall apply even if, notwithstanding and
contrary to Clause 30.5(a), any provision of this Agreement or any other Finance
Document by operation of law has the effect of constituting either Servicing
Bank as a fiduciary.

 

 

30.6

Application of receipts

 

Except as expressly stated to the contrary in any Finance Document, any moneys
which the Security Trustee receives or recovers and which are Trust Property
shall (without prejudice to the rights of the Security Trustee under any Finance
Document to credit any moneys received or recovered by it to any suspense
account) be transferred to the DIP Agent for application in accordance with
Clause 33.2 (Distributions by the DIP Agent) and Clause 33.5 (Partial payments).

 

 

30.7

Deductions from receipts

 

Before transferring any moneys to the DIP Agent under Clause 30.6 (Application
of receipts), the Security Trustee may deduct any sum then due and payable under
this Agreement or any other Finance Document to the Security Trustee or any
receiver, agent or other person appointed by it and retain that sum for itself
or, as the case may require, pay it to the other person to whom it is then due
and payable; for this purpose if the Security Trustee has become entitled to
require a sum to be paid to it on demand, that sum shall be treated as due and
payable, even if no demand has yet been served.

 

 

30.8

DIP Agent and Security Trustee the same person

 

Where the same person is the Security Trustee and the DIP Agent, it shall be
sufficient compliance with Clause 30.6 (Application of receipts) for the moneys
concerned to be credited to the account to which the DIP Agent remits or credits
the amounts which it receives from the Borrower under this Agreement for
distribution to the other Finance Parties.

 

 

30.9

Business with the Group

 

The DIP Agent, the Security Trustee, the Arranger and the Bookrunner may accept
deposits from, lend money to, and generally engage in any kind of banking or
other business with, any member of the Group.

  

 
120

--------------------------------------------------------------------------------

 

 

 

30.10

Rights and discretions of the Servicing Banks

 

 

(a)

Each Servicing Bank may rely on:

 

 

(i)

any representation, notice or document believed by it to be genuine, correct and
appropriately authorized; and

 

 

(ii)

any statement made by an officer, authorized signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

 

(b)

Each Servicing Bank may assume (unless it has received notice to the contrary in
its capacity as agent or, as the case may be, trustee for the other Finance
Parties) that:

 

 

(i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

 

 

(ii)

any right, power, authority or discretion vested in any Party or the Required
DIP Lenders has not been exercised; and

 

 

(iii)

any notice or request made by the Borrower (other than a notice of borrowing or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors.

 

 

(c)

Each Servicing Bank may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 

 

(d)

Each Servicing Bank may act in relation to the Finance Documents through its
personnel and agents.

 

 

(e)

Each Servicing Bank may disclose to any other Party any information it
reasonably believes it has received as agent or security trustee under this
Agreement.

 

 

(f)

Notwithstanding any other provision of any Finance Document to the contrary,
none of the Servicing Banks, the Arranger or the Bookrunner is obliged to do or
omit to do anything if it would or might, in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a duty of confidentiality.

 

 

30.11

Required DIP Lenders’ instructions

 

 

(a)

Unless a contrary indication appears in a Finance Document, each Servicing Bank
shall:

 

 

(i)

exercise any right, power, authority or discretion vested in it as DIP Agent or
Security Trustee in accordance with any instructions given to it by the Required
DIP Lenders (or, if so instructed by the Required DIP Lenders, refrain from
exercising any right, power, authority or discretion vested in it as DIP Agent
or Security Trustee), and

  

 
121

--------------------------------------------------------------------------------

 

 

 

(ii)

not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Required DIP Lenders.

 

 

(b)

Unless a contrary indication appears in a Finance Document, any instructions
given by the Required DIP Lenders will be binding on all the Finance Parties.

 

 

(c)

Each Servicing Bank may refrain from acting in accordance with the instructions
of the Required DIP Lenders (or, if appropriate, the DIP Lenders) until it has
received such security as it may require for any cost, loss or liability which
it may incur in complying with the instructions.

 

 

(d)

In the absence of instructions from the Required DIP Lenders (or, if
appropriate, the DIP Lenders), each Servicing Bank may act (or refrain from
taking action) as it considers to be in the best interest of the relevant
Finance Party or Parties concerned.

 

 

(e)

Neither Servicing Bank is authorized to act on behalf of any other Finance Party
(without first obtaining that Finance Party’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

 

30.12

Responsibility for documentation

 

None of the Servicing Banks, the Arranger or the Bookrunner:

 

 

(a)

is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the DIP Agent, the Security Trustee, the
Arranger, the Bookrunner, an Obligor or any other person given in, or in
connection with, any Finance Document; or

 

 

(b)

is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into or made or executed in anticipation of, or in connection
with, any Finance Document.

 

 

30.13

Exclusion of liability

 

 

(a)

Without limiting paragraph (b) below, neither Servicing Bank will be liable for
any action taken by it under, or in connection with, any Finance Document,
unless directly caused by its gross negligence or wilful misconduct (as finally
determined by a court of competent jurisdiction).

  

 
122

--------------------------------------------------------------------------------

 

 

 

(b)

No Party may take any proceedings against any officer, employee or agent of a
Servicing Bank in respect of any claim it might have against the Servicing Bank
concerned or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document, and each officer,
employee or agent of a Servicing Bank may rely on this Clause subject to
Clause 1.3 (Third party rights).

 

 

(c)

A Servicing Bank will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by it if it has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognized clearing or settlement system used by it for that purpose.

 

 

30.14

DIP Lenders’ indemnity to the Servicing Banks

 

Each DIP Lender shall (in proportion to its share of the Total Commitments or,
if the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Servicing Bank,
within 3 Business Days of demand, against any cost, loss or liability incurred
by the Servicing Bank concerned (otherwise than by reason of its gross
negligence or wilful misconduct (as finally determined by a court of competent
jurisdiction)) in acting as DIP Agent or Security Trustee under the Finance
Documents (unless the DIP Agent or Security Trustee has been reimbursed by an
Obligor pursuant to a Finance Document).

 

 

30.15

Resignation of a Servicing Bank

 

 

(a)

A Servicing Bank may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the other Finance
Parties and the Borrower.

 

 

(b)

Alternatively, a Servicing Bank may resign by giving notice to the other Finance
Parties and the Borrower, in which case the Required DIP Lenders (after
consultation with the Borrower) may appoint a successor DIP Agent or Security
Trustee.

 

 

(c)

If the Required DIP Lenders have not appointed a successor DIP Agent or Security
Trustee in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the DIP Agent or Security Trustee (after consultation
with the Borrower) may appoint a successor DIP Agent or Security Trustee (acting
through an office in the United Kingdom).

 

 

(d)

The retiring DIP Agent or Security Trustee shall, at its own cost, make
available to the successor DIP Agent or Security Trustee such documents and
records and provide such assistance as the successor DIP Agent or Security
Trustee may reasonably request for the purposes of performing its functions as
DIP Agent or Security Trustee under the Finance Documents.

  

 
123

--------------------------------------------------------------------------------

 

 

 

(e)

A Servicing Bank’s resignation notice shall only take effect upon the
appointment of a successor.

 

 

(f)

Upon the appointment of a successor, the retiring Servicing Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

 

(g)

After consultation with the Borrower, the Required DIP Lenders may, by notice to
a Servicing Bank, require it to resign in accordance with paragraph (b) above.
In this event, the Servicing Bank shall resign in accordance with paragraph (b)
above.

 

 

30.16

Confidentiality

 

 

(a)

In acting as agent or, as the case may be, trustee for the Finance Parties, a
Servicing Bank shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

 

 

(b)

If information is received by a division or department of a Servicing Bank other
than that division or department responsible for complying with the obligations
assumed by that Servicing Bank under the Finance Documents, that information may
be treated as confidential to that division or department, and the Servicing
Bank concerned shall not be deemed to have notice of it nor shall it be obliged
to disclose such information to any Party.

 

 

30.17

Relationship with the DIP Lenders

 

 

(a)

Each Servicing Bank may treat each DIP Lender as a DIP Lender entitled to
payments under this Agreement and acting through its Facility Office unless it
has received not less than 5 Business Days prior notice from that DIP Lender to
the contrary in accordance with the terms of this Agreement.

 

 

(b)

Each DIP Lender shall supply the DIP Agent with any information required by the
DIP Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formula).

  

 
124

--------------------------------------------------------------------------------

 

 

 

30.18

Credit appraisal by the DIP Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each DIP Lender
confirms to each of the Servicing Banks, the Arranger and the Bookrunner that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under, or in
connection with, any Finance Document including but not limited to:

 

 

(a)

the financial condition, status and nature of each member of the Group;

 

 

(b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

 

(c)

whether that DIP Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under, or in
connection with, any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

 

(d)

the adequacy, accuracy and/or completeness of any other information provided by
the either Servicing Bank, any Party or by any other person under, or in
connection with, any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

 

30.19

Reference Banks

 

If a Reference Bank ceases to be a DIP Lender, the DIP Agent shall (in
consultation with the Borrower) appoint another DIP Lender to replace that
Reference Bank.

 

 

30.20

Servicing Bank’s management time

 

Any amount payable to the DIP Agent or the Security Trustee under Clause 14.3
(Indemnity to the DIP Agent and the Security Trustee), Clause 16 (Costs and
expenses) and Clause 30.14 (DIP Lenders’ indemnity to the Servicing Banks) shall
include the cost of utilizing the DIP Agent’s or the Security Trustee’s
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the DIP Agent or the Security Trustee may
notify to the Borrower and the DIP Lenders, and is in addition to any fee paid
or payable to the DIP Agent or the Security Trustee under Clause 11 (Fees).

 

 

30.21

Deduction from amounts payable by a Servicing Bank

 

If any Party owes an amount to either Servicing Bank under the Finance
Documents, such Servicing Bank may, after giving notice to that Party, deduct an
amount not exceeding that amount from any payment to that Party which such
Servicing Bank would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. For
the purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.

 

 
125

--------------------------------------------------------------------------------

 

  

 

30.22

Full freedom to enter into transactions

 

Notwithstanding any rule of law or equity to the contrary, each Servicing Bank
shall be absolutely entitled:

 

 

(a)

to enter into and arrange banking, derivative, investment and/or other
transactions of every kind with or affecting the Borrower or any person who is
party to, or referred to in, a Finance Document (including, but not limited to,
any interest or currency swap or other transaction, whether related to this
Agreement or not, and acting as syndicate agent and/or security trustee for,
and/or participating in, other facilities to the Borrower or any person who is
party to, or referred to in, a Finance Document);

 

 

(b)

to deal in and enter into and arrange transactions relating to:

 

 

(i)

any securities issued or to be issued by the Borrower or any such other person;
or

 

 

(ii)

any options or other derivatives in connection with such securities; and

 

 

(c)

to provide advice or other services to the Borrower or any person who is a party
to, or referred to in, a Finance Document,

 

and, in particular, each Servicing Bank shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to applicably law) any information or
opportunity, howsoever acquired by it, to pursue its own interests exclusively,
to refrain from disclosing such dealings, transactions or other matters or any
information acquired in connection with them and to retain for its sole benefit
all profits and benefits derived from the dealings transactions or other
matters.

 

31

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

 

(a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

 

(b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

  

 
126

--------------------------------------------------------------------------------

 

 

 

(c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

32

SHARING AMONG THE FINANCE PARTIES

 

 

32.1

Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

 

(a)

the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery, to the DIP Agent;

 

 

(b)

the DIP Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the DIP Agent and distributed in accordance
with Clause 33 (Payment mechanics), without taking account of any Tax which
would be imposed on the DIP Agent in relation to the receipt, recovery or
distribution; and

 

 

(c)

the Recovering Finance Party shall, within 3 Business Days of demand by the DIP
Agent, pay to the DIP Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the DIP Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 33.5 (Partial payments).

 

 

32.2

Redistribution of payments

 

The DIP Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it among the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 33.5 (Partial payments).

 

 

32.3

Recovering Finance Party’s rights

 

 

(a)

On a distribution by the DIP Agent under Clause 32.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

 

(b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

  

 
127

--------------------------------------------------------------------------------

 

 

 

32.4

Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

 

(a)

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 32.2 (Redistribution of payments) shall, upon request of the
DIP Agent, pay to the DIP Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

 

(b)

that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

 

32.5

Exceptions

 

 

(a)

This Clause 32 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

 

(b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

 

(i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

 

(ii)

the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

  

 
128

--------------------------------------------------------------------------------

 

 

SECTION 11

ADMINISTRATION

 

33

PAYMENT MECHANICS

 

 

33.1

Payments to the DIP Agent

 

 

(a)

On each date on which an Obligor or a DIP Lender is required to make a payment
under a Finance Document, that Obligor or DIP Lender shall make the same
available to the DIP Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the DIP Agent as being customary at the time for settlement of transactions in
the relevant currency in the place of payment.

 

 

(b)

Payment shall be made to such account with such bank as the DIP Agent specifies.

 

 

33.2

Distributions by the DIP Agent

 

Each payment received by the DIP Agent under the Finance Documents for another
Party shall, subject to Clause 33.3 (Distributions to an Obligor) and
Clause 33.4 (Clawback) be made available by the DIP Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a DIP Lender, for the account of its Facility Office),
to such account as that Party may notify to the DIP Agent by not less than 5
Business Days’ notice with a bank in the principal financial center of the
country of that currency.

 

 

33.3

Distributions to an Obligor

 

The DIP Agent may (with the consent of the Obligor or in accordance with
Clause 34 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

 

33.4

Clawback

 

 

(a)

Where a sum is to be paid to the DIP Agent under the Finance Documents for
another Party, the DIP Agent is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.

  

 
129

--------------------------------------------------------------------------------

 

 

 

(b)

If the DIP Agent pays an amount to another Party and it proves to be the case
that the DIP Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
DIP Agent shall on demand refund the same to the DIP Agent together with
interest on that amount from the date of payment to the date of receipt by the
DIP Agent, calculated by the DIP Agent to reflect its cost of funds.

 

 

33.5

Partial payments

 

 

(a)

Except as otherwise provided in Clause 7.5 (Mandatory prepayment), if the DIP
Agent receives a payment that is insufficient to discharge all the amounts then
due and payable by an Obligor under the Finance Documents, the DIP Agent shall
apply that payment towards the obligations of that Obligor under the Finance
Documents in the following order:

 

 

(i)

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the DIP Agent under the Finance Documents;

 

 

(ii)

second, in or towards payment pro rata of any accrued interest or commission due
but unpaid under this Agreement;

 

 

(iii)

third, in or towards payment pro rata of any principal due but unpaid under this
Agreement; and

 

 

(iv)

fourth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Document.

 

 

(b)

The DIP Agent shall, if so directed by the Required DIP Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

 

 

33.6

No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

 

33.7

Business Days

 

 

(a)

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 

(b)

During any extension of the due date for payment of any principal under this
Agreement interest is payable on the principal at the rate payable on the
original due date.

  

 
130

--------------------------------------------------------------------------------

 

 

 

33.8

Currency of account

 

 

(a)

Subject to paragraphs (b) to (c) below, Dollars is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 

 

(b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 

(c)

Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

 

34

SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

35

NOTICES

 

 

35.1

Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

 

35.2

Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents are:

 

 

(a)

in the case of the Borrower, that identified with its name below;

 

 

(b)

in the case of each Guarantor, in care of the Borrower;

 

 

(c)

in the case of each DIP Lender, that identified with its name below;

 

 

(d)

in the case of each New DIP Lender or any other Obligor, that notified in
writing to the DIP Agent on or before the date on which it becomes a Party;

 

 

(e)

in the case of the DIP Agent, that identified with its name below; and

 

 

(f)

in the case of the Security Trustee, that identified with its name below,

  

 
131

--------------------------------------------------------------------------------

 

 

or any substitute address, fax number, or department or officer as the Party may
notify to the DIP Agent (or the DIP Agent may notify to the other Parties, if a
change is made by the DIP Agent) by not less than 5 Business Days’ notice.

 

 

35.3

Delivery

 

 

(a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

 

(i)

if by way of fax, when received in legible form; or

 

 

(ii)

if by way of letter, when it has been left at the relevant address or 5 Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.

 

 

(b)

Any communication or document to be made or delivered to the DIP Agent or the
Security Trustee will be effective only when actually received by the DIP Agent
or the Security Trustee and then only if it is expressly marked for the
attention of the department or officer identified with the DIP Agent’s or the
Security Trustee’s signature below (or any substitute department or officer as
the DIP Agent or the Security Trustee shall specify for this purpose).

 

 

(c)

All notices from or to an Obligor shall be sent through the DIP Agent.

 

 

(d)

Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

 

(e)

Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

 

35.4

Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address, or fax number pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the DIP Agent shall notify the other Parties.

 

 

35.5

English language

 

 

(a)

Any notice given under or in connection with any Finance Document must be in
English.

  

 
132

--------------------------------------------------------------------------------

 

 

 

(b)

All other documents provided under or in connection with any Finance Document
must be:

 

 

(i)

in English; or

 

 

(ii)

if not in English, and if so required by the DIP Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

36

CALCULATIONS AND CERTIFICATES

 

 

36.1

Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

 

36.2

Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

 

36.3

Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

37

PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

38

REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights or remedies provided by law.

 

 
133

--------------------------------------------------------------------------------

 

  

39

AMENDMENTS AND WAIVERS

 

 

39.1

Required consents

 

 

(a)

Subject to Clause 39.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Required DIP Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.

 

 

(b)

The DIP Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.

 

 

39.2

Exceptions

 

 

(a)

An amendment or waiver that has the effect of changing or which relates to:

 

 

(i)

the definition of “Required DIP Lenders” in Clause 1.1 (Definitions);

 

 

(ii)

a postponement of the date of payment of any amount under the Finance Documents;

 

 

(iii)

a reduction in the Margin or the amount of any payment of principal, interest,
fees or commission payable;

 

 

(iv)

an increase in or extension of any Commitment, including any waiver of the
conditions to the extension of the Maturity Date set forth in Clause 6.4(a)
(Extension of Maturity Date);

 

 

(v)

a change to the Borrower or Guarantors other than in accordance with Clause 28
(Changes to the Obligors);

 

 

(vi)

any provision which expressly requires the consent of all the DIP Lenders; or

 

 

(vii)

Clause 2.2 (Finance Parties ‘ rights and obligations), Clause 27 (Changes to the
DIP Lenders) or this Clause 39;

 

shall not be made without the prior consent of all the DIP Lenders.

 

 

(b)

An amendment or waiver which relates to the rights or obligations of the DIP
Agent, the Security Trustee, the Arranger or the Bookrunner may not be effected
without the consent of the DIP Agent, the Security Trustee, the Arranger or the
Bookrunner.

 

 

39.3

[Reserved.]

 

 

39.4

[Reserved.]

  

 
134

--------------------------------------------------------------------------------

 

 

40

COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

41

ENTIRE AGREEMENT

 

This Agreement and the Schedules and Exhibits hereto embody the entire agreement
between the Parties relating to the subject matter hereof and supersede all
prior agreements, representations and understandings, if any, relating to such
subject matter; provided that in the case of any conflict or inconsistency
between the DIP Order and this Agreement, the provisions of the DIP Order shall
govern.

  

 
135

--------------------------------------------------------------------------------

 

 

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

42

GOVERNING LAW

 

EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE, THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS APPLICABLE IN THE STATE
OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

43

ENFORCEMENT

 

 

43.1

Jurisdiction

 

 

(a)

EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE GENERAL JURISDICTION AND VENUE OF THE BANKRUPTCY
COURT (AND, IF THE BANKRUPTCY COURT DOES NOT HAVE, OR ABSTAINS FROM, EXERCISING
SUCH JURISDICTION, THE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT
OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE
COURT THEREOF) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OBLIGOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH BANKRUPTCY COURT
(OR, IF APPLICABLE, NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT). EACH OBLIGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SUBJECT TO THE FOREGOING AND TO PARAGRAPH (b) BELOW, NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY OTHER PARTY HERETO
IN THE COURTS OF ANY JURISDICTION.

  

 
136

--------------------------------------------------------------------------------

 

 

 

(b)

EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT AND
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR
FROM ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ITS PROPERTY.

 

 

43.2

Service of process

 

EACH OBLIGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE ON IT BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO ITS ADDRESS SPECIFIED IN CLAUSE 35.2 (Addresses), OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.

 

 

43.3

WAIVER OF JURY TRIAL

 

EACH OF THE OBLIGORS AND THE FINANCE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE FINANCE
DOCUMENTS, THE LOANS OR THE ACTIONS OF THE FINANCE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

 
137

--------------------------------------------------------------------------------

 

  

ANNEX 1

 

MILESTONES

 

MILESTONE

DEADLINE

Petition Date (the Debtor to commence the Chapter 11 Case)

August 6, 2014

Entry of the Interim DIP Order

By no later than 5 business days following the Petition Date

Voting Deadline

August 12, 2014

Disclosure Statement Approval/Plan Confirmation Hearing Date; Final Relief for
“First Day” Motions/Final DIP Order (28 days’ notice of disclosure/confirmation
objection/hearing; objections to confirmation not later than 7 days prior to the
hearing)

Petition Date +43 days

Plan Confirmation Date

Petition Date +51 days

Plan Effective Date

Petition Date +66 days

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:

EAGLE BULK SHIPPING INC.,

          By: /s/ Adir Katzav               

     Name: Adir Katzav

     Title:    Chief Financial Officer

 

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

 

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

 

 

SHIP-OWNING SUBSIDIARY OBLIGORS:

AVOCET SHIPPING LLC

BITTERN SHIPPING LLC

CANARY SHIPPING LLC

CARDINAL SHIPPING LLC

CONDOR SHIPPING LLC

CRANE SHIPPING LLC

CRESTED EAGLE SHIPPING LLC

CROWNED EAGLE SHIPPING LLC

EGRET SHIPPING LLC

FALCON SHIPPING LLC

GANNET SHIPPING LLC

GOLDEN EAGLE SHIPPING LLC

GOLDENEYE SHIPPING LLC

GREBE SHIPPING LLC

HARRIER SHIPPING LLC

HAWK SHIPPING LLC

IBIS SHIPPING LLC

IMPERIAL EAGLE SHIPPING LLC

JAEGER SHIPPING LLC

JAY SHIPPING LLC

KESTREL SHIPPING LLC

KINGFISHER SHIPPING LLC

KITE SHIPPING LLC

KITTIWAKE SHIPPING LLC

MARTIN SHIPPING LLC

 

 


--------------------------------------------------------------------------------

 

  

 

MERLIN SHIPPING LLC

NIGHTHAWK SHIPPING LLC

ORIOLE SHIPPING LLC

OSPREY SHIPPING LLC

OWL SHIPPING LLC

PEREGRINE SHIPPING LLC

PETREL SHIPPING LLC

PUFFIN SHIPPING LLC

REDWING SHIPPING LLC

ROADRUNNER SHIPPING LLC

SANDPIPER SHIPPING LLC

SHRIKE SHIPPING LLC

SKUA SHIPPING LLC

SPARROW SHIPPING LLC

STELLAR EAGLE SHIPPING LLC

TERN SHIPPING LLC

THRASHER SHIPPING LLC

THRUSH SHIPPING LLC

WOODSTAR SHIPPING LLC

WREN SHIPPING LLC

   

 

By: Eagle Bulk Shipping Inc., its Sole Member

       

 

By: /s/ Adir Katzav               

 

  Name: Adir Katzav

 

  Title: Chief Financial Officer

 

 

 

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

     

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

OTHER SUBSIDIARY OBLIGORS:     

GRIFFON SHIPPING LLC

HERON SHIPPING LLC

EAGLE BULK (DELAWARE) LLC

EAGLE SHIPPING INTERNATIONAL
(USA) LLC

      By: Eagle Bulk Shipping Inc., its Sole Member           By: /s/ Adir
Katzav                    Name: Adir Katzav     Title: Chief Financial Officer  
   

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

     

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

 

 


--------------------------------------------------------------------------------

 

 

EAGLE MANAGEMENT CONSULTANTS
LLC

EAGLE SHIP MANAGEMENT LLC

 

By: Eagle Shipping International (USA) LLC, its Sole Member

By: Eagle Bulk Shipping Inc., its Sole Member

 

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title: Chief Financial Officer

 

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

 

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

 

 


--------------------------------------------------------------------------------

 

 

 

AGALI SHIPPING S.A.



KAMPIA SHIPPING S.A.

MARMARO SHIPPING S.A.

MESTA SHIPPING S.A.

MYLOS SHIPPING S.A.

NAGOS SHIPPING S.A.

RAHI SHIPPING S.A.

SIRIKARI SHIPPING S.A.

SPILIA SHIPPING S.A.

ANEMI MARITIME SERVICES S.A.

       

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title: Attorney-In-Fact

 

 

 

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

 

 

 

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

 

 

 

EAGLE BULK PTE. LTD.

EAGLE MANAGEMENT CONSULTANCY PTE. LTD.

       

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title: Attorney-In-Fact

 

 

 

Eagle Bulk Shipping Inc.

477 Madison Avenue, Suite 1405

New York, NY 10002

     

Attn: Adir Katzav

Facsimile: (212) 785-2500

Email: akatzav@eagleships.com

 

 


--------------------------------------------------------------------------------

 

 

AGENT AND SECURITY TRUSTEE:

 

WILMINGTON TRUST (LONDON) LIMITED

 

 

By: /s/ Paul Barton               

Name: Paul Barton

Title: Director                

 

 

Please send notices to the following address:

 

Wilmington Trust (London) Limited

Third Floor, 1 King’s Arms Yard

London EC2R 7AF

United Kingdom

 

Attn: Paul Barton

Facsimile: +44 (0) 207 397 3601

Email: pbarton@wilmingtontrust.com

 

 


--------------------------------------------------------------------------------

 

 

LEAD ARRANGER AND SOLE BOOKRUNNER:

 

GOLDMAN SACHS LENDING PARTNERS

 

 

By: /s/ Charles D. Johnston               
     Name: Charles D. Johnston
     Title: Authorized Signatory

 

Goldman, Sachs & Co..

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

 

Attn: Michelle Latzoni

Facsimile: (646) 769-7700

Email: gs-sbd-admin-contacts@ny.email.gs.com

 

 

 


--------------------------------------------------------------------------------

 

 

  

LENDERS:

Bank OF AMERICA, N.A., solely on behalf of Global Credit & Special Situations

      By:      /s/ Jonathan M Barnes                  Name: Jonathan M Barnes  
Title: Vice President       Please send notices to:      

Bank of America, N.A.

214 North Tryon Street

NC1-027-15-01

Charlotte, NC 28255

     

Attn: Jonathan M Barnes/Credit Info Group

Facsimile: 704-409-0768

EMAIL: jon.barnes@baml.com

Bas.infomanager@bankofamerica.com

      * For the avoidance of doubt, Bank of America, N.A. (“BANA”) is executing
this Agreement solely in connection with interests which are the record and
beneficial ownership of the Global Credit & Special Situations (“GCSS”) business
unit and for no other line of business at Bank of America Merrill Lynch,
including without limitation, shares held in accounts for which BANA is the
investment manager, but not related to the GCSS business unit. 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

BLUEBAY ASSET MANAGEMENT LLP, acting as agent for BlueBay Funds Management
Company S.A. acting for and on behalf of BlueBay Specialised Funds: Global
Unconstrained High Yield (Master) Fund

 

 

 

BLUEBAY ASSET MANAGEMENT LLP, acting as agent for BlueBay Structured Funds
acting on behalf of its sub-fund, Global Multi-Asset Credit Fund

 

 

 

BLUEBAY ASSET MANAGEMENT LLP, acting as agent for BlueBay COF Loan Investments
S.A.

 

 

 

BLUEBAY ASSET MANAGEMENT LLP, acting as agent for BlueBay Global Unconstrained
High Yield Investments (Luxembourg) S.à.r.l

 

 

 

BLUEBAY ASSET MANAGEMENT LLP, acting as agent for BlueBay European Distressed
Opportunities Investments (Luxembourg) S.à.r.l

 

 

  By:      /s/ Desmond FitzGerald             Name: Desmond FitzGerald   Title:
Senior Legal Counsel       By:      /s/ Dan Bebello                  Name: Dan
Bebello   Title: Authorised Signatory       Please send notices to:      
C/O BlueBay Asset Management LLP   77 Grosvenor St   London, W1K 3JR U.K.      

Attn: Claire Hardwick

Facsimile: +44 (0) 20 7930 7400

EMAIL: loanclosing@bluebayinvest.com

 

 


--------------------------------------------------------------------------------

 

 

 

BRIGADE DISTRESSED VALUE MASTER FUND, LTD.

 

 

 

By: Brigade Capital Management, LP, as Investment Manager

 

 

 

By:      /s/ Raymond Luis               

 

Name: Raymond Luis

 

Title: CFO

 

 

 

Please send notices to:

 

 

 

Brigade Capital Management, LP

399 Park Avenue, 16th Floor

New York, NY 10022

     

Attn: Jim Keogh

Facsimile: 469-304-2965

EMAIL:14693042965@tls.ldsprod.com

BankDebt@brigadecapital.com

 

 


--------------------------------------------------------------------------------

 

 

 

CANYON BALANCED MASTER FUND, LTD.

 

CANYON BLUE CREDIT INVESTMENT FUND L.P.

 

CANYON DISTRESSED OPPORTUNITY INVESTING FUND, L.P.

 

CANYON DISTRESSED OPPORTUNITY MASTER FUND, L.P.

 

CANYON VALUE REALIZATION FUND L.P.

 

CANYON VALUE REALIZATION MAC 18 LTD.

 

CANYON-GRF MASTER FUND II, LP

 

CANYON-TCDRS FUND, LLC

 

CITI CANYON LTD.

 

PERMAL CANYON FUND LTD

 

THE CANYON VALUE REALIZATION MASTER FUND, L.P.

 

 

 

AAI CANYON FUND PLC, an umbrella investment company with variable capital and
segregated liability between sub-funds, solely in respect of Canyon Reflection
Fund

 

 

 

By: Canyon Capital Advisors LLC

 

On behalf of the above-referenced funds and accounts

 

 

 

By:      /s/ John P. Plaga               

 

Name: John P. Plaga

 

Title: Authorized Signatory

 

 

  Please send notices to:      

Canyon Partners, LLC

2000 Avenue of the Stars, 11th Floor

Los Angeles, CA 90067

 

 


--------------------------------------------------------------------------------

 

 

 

Attn: Canyon Legal

Facsimile: (310) 272-1371

EMAIL: Legal@canyonpartners.com

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS

 

 

 

By:      /s/ Dennis Lafferty               

 

Name: Dennis Lafferty

 

Title: Managing Director

 

 

 

Please send notices to:

 

Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

 

Attn: Michelle Latzoni

Facsimile: 646-769-7700

EMAIL: gs-sbd-admin-contacts@ny.email.gs.com

 

 


--------------------------------------------------------------------------------

 

 

 

 

MERRILL LYNCH CREDIT PRODUCTS, LLC, solely on behalf of Global Credit & Special
Situations

 

 

 

By:      /s/ Jonathan M Barnes               

 

Name: Jonathan M Barnes

 

Title: Vice President

 

 

 

Please send notices to:

 

Merrill Lynch Credit Products, LLC

214 North Tryon Street

NC1-027-15-01

Charlotte, NC 28255

 

Attn: Jonathan M Barnes/Credit Info Group

Facsimile: 704-409-0768

EMAIL: jon.barnes@baml.com

Bas.infomanager@bankofamerica.com

 

* For the avoidance of doubt, Merrill Lynch Credit Products, LLC (“MLCP”) is
executing this Agreement solely in connection with interests which are the
record and beneficial ownership of the Global Credit & Special Situations
(“GCSS”) business unit and for no other line of business at Bank of America
Merrill Lynch.

 

 


--------------------------------------------------------------------------------

 

 

 

MIDTOWN ACQUISITIONS L.P.

 

By: Midtown Acquisitions GP LLC, its general partner

 

 

 

By:      /s/ Connor Bastable               

 

Name: Connor Bastable

 

Title: Manager

 

 

 

Please send notices to:

 

Midtown Acquisitions L.P.

65 East 55th Street, 19th Floor

New York, NY 10022

 

Attn: Scott Vogel, Christian Cantalupo

Facsimile: 212-371-4318

EMAIL: svogel@dkpartners.com ccantalupo@dkpartners.com

 

 


--------------------------------------------------------------------------------

 

 

 

 

OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P.

 

By: Oaktree Value Opportunities Fund GP, L.P.

Its: General Partner

 

By: Oaktree Value Opportunities Fund GP, Ltd.

Its: General Partner

 

By: Oaktree Capital Management, L.P.

Its: Director

 

 

 

By:      /s/ Emily Stephens               

 

Name: Emily Stephens

 

Title: Managing Director

 

 

 

By:      /s/ Mahesh Balakrishnan          

 

Name: Mahesh Balakrishnan

 

Title: Senior Vice President

 

 

     

Please send notices to:

 

c/o Oaktree Capital Management LP

333 So. Grand Ave., 28th Floor

Los Angeles, CA 90071

 

Attn: Bill Santangelo

EMAIL: bsantangelo@oaktreecapital.com

 

 


--------------------------------------------------------------------------------

 

 

 

OAKTREE HUNTINGTON INVESTMENT FUND, L.P.

 

By: Oaktree Huntington Investment Fund GP, L.P.

Its: General Partner

 

By: Oaktree Huntington Investment Fund GP Ltd.

Its: General Partner

 

By: Oaktree Capital Management, L.P.

Its: Director

 

 

 

By:      /s/ Emily Stephens               

 

Name: Emily Stephens

 

Title: Managing Director

 

 

 

By:      /s/ Mahesh Balakrishnan          

 

Name: Mahesh Balakrishnan

 

Title: Senior Vice President

 

 

 

Please send notices to:

 

c/o Oaktree Capital Management LP

333 So. Grand Ave., 28th Floor

Los Angeles, CA 90071

 

Attn: Bill Santangelo

EMAIL: bsantangelo@oaktreecapital.com

 

 


--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES FUND VIIIB DELAWARE, L.P.

 

By: Oaktree Fund GP, LLC

Its: General Partner

 

By: Oaktree Capital I, L.P.

Its: General Partner

 

By: OCM Holdings I, LLC

Its: General Partner

\

 

 

By: Oaktree Fund GP I, L.P.

Its: Managing Member

 

 

 

By:      /s/ Emily Stephens               

 

Name: Emily Stephens

 

Title: Managing Director

 

 

 

By:      /s/ Mahesh Balakrishnan          

 

Name: Mahesh Balakrishnan

  Title: Senior Vice President      

Please send notices to:

 

c/o Oaktree Capital Management LP

333 So. Grand Ave., 28th Floor

Los Angeles, CA 90071

 

Attn: Bill Santangelo

EMAIL: bsantangelo@oaktreecapital.com

 

 

 


--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPS IX HOLDCO LTD.

 

OAKTREE OPPS IX (PARALLEL 2) HOLDCO LTD.

 

OAKTREE VOF (CAYMAN) 1 CTB LTD.

 

OAKTREE HUNTINGTON (CAYMAN) 5 CTB LTD.

 

OAKTREE OPPS VIII (CAYMAN) 3 CTB LTD.

 

OAKTREE OPPS IX PARALLEL (CAYMAN) 1 CTB LTD.

 

OAKTREE OPPS IX (CAYMAN) 1 CTB LTD.

 

OAKTREE OPPS IX PARALLEL 2 (CAYMAN) 1 CTB LTD.

 

By: Oaktree Capital Management, L.P.

Their: Director

 

 

 

By:      /s/ Emily Stephens               

 

Name: Emily Stephens

 

Title: Managing Director

 

 

 

By:      /s/ Mahesh Balakrishnan          

 

Name: Mahesh Balakrishnan

 

Title: Senior Vice President

 

 

 

Please send notices to:

 

c/o Oaktree Capital Management LP

333 So. Grand Ave., 28th Floor

Los Angeles, CA 90071

 

Attn: Bill Santangelo

EMAIL: bsantangelo@oaktreecapital.com

 

 


--------------------------------------------------------------------------------

 

 

 

OCP INVESTMENT TRUST

 

By: Onex Credit Partners, LLC, its manager

 

 

 

By:      /s/ Kevin Connors               

 

Name: Kevin Connors

 

Title: Portfolio Manager

 

 

 

Please send notices to:

 

notifications@onexcredit.com

 

Attn: Andrew Walker

Facsimile: 201-541-2611

EMAIL: notifications@onexcredit.com

 

 


--------------------------------------------------------------------------------

 

 

 

 

ONEX DEBT OPPORTUNITY FUND, LTD.

 

By: Onex Credit Partners, LLC, its

investment manager

 

 

 

By:      /s/ Kevin Connors               

 

Name: Kevin Connors

 

Title: Portfolio Manager

 

 

 

Please send notices to:

 

notifications@onexcredit.com

 

Attn: Andrew Walker

Facsimile: 201-541-2611

EMAIL: notifications@onexcredit.com

 

 


--------------------------------------------------------------------------------

 

 

 

PANNING MASTER FUND, LP

 

By: Panning Capital Management, LP, its investment manager

 

 

 

By:      /s/ Kieran Goodwin               

 

Name: Kieran Goodwin

 

Title: Authorized Signatory

 

 

 

Please send notices to:

 

Panning Master Fund, LP

510 Madison Ave., 24th Fl

New York, NY 10022

 

Attn: Robert Bowers

Facsimile: 212-916-1861

EMAIL: Robert@panning.com

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULES

 

SCHEDULE 1

THE PARTIES

 

PART I

 

THE BORROWER

 

 



Name of Borrower

Place of Incorporation

Registration number

Eagle Bulk Shipping Inc.

Marshall Islands

14155



 

PART II

 

THE GUARANTORS

 

Guarantors

 

(a)     Guarantors that are owners of the Ships

 



Name of Guarantor

Place of Formation

Registration number

Avocet Shipping LLC

Marshall Islands

961535

Bittern Shipping LLC

Marshall Islands

961510

Canary Shipping LLC

Marshall Islands

961511

Cardinal Shipping LLC

Marshall Islands

960647

Condor Shipping LLC

Marshall Islands

960610

Crane Shipping LLC

Marshall Islands

961536

Crested Eagle Shipping LLC

Marshall Islands

961008

Crowned Eagle Shipping LLC

Marshall Islands

961009

Egret Shipping LLC

Marshall Islands

961537

Falcon Shipping LLC

Marshall Islands

960609

Gannet Shipping LLC

Marshall Islands

961584

Golden Eagle Shipping LLC

Marshall Islands

960908

Goldeneye Shipping LLC

Marshall Islands

961351

Grebe Shipping LLC

Marshall Islands

961585

Harrier Shipping LLC

Marshall Islands

960611

Hawk Shipping LLC

Marshall Islands

960608

Ibis Shipping LLC

Marshall Islands

961586

Imperial Eagle Shipping LLC

Marshall Islands

960909

Jaeger Shipping LLC

Marshall Islands

960845

Jay Shipping LLC

Marshall Islands

961654

Kestrel Shipping LLC

Marshall Islands

960846

Kingfisher Shipping LLC

Marshall Islands

961655

Kite Shipping LLC

Marshall Islands

960635



  



 
 

--------------------------------------------------------------------------------

 



 



Name of Guarantor Place of Formation Registration number

Kittiwake Shipping LLC

Marshall Islands

960847

Martin Shipping LLC

Marshall Islands

961656

Merlin Shipping LLC

Marshall Islands

960723

Nighthawk Shipping LLC

Marshall Islands

961842

Oriole Shipping LLC

Marshall Islands

960848

Osprey Shipping LLC

Marshall Islands

960634

Owl Shipping LLC

Marshall Islands

961886

Peregrine Shipping LLC

Marshall Islands

960646

Petrel Shipping LLC

Marshall Islands

961146

Puffin Shipping LLC

Marshall Islands

961147

Redwing Shipping LLC

Marshall Islands

961354

Roadrunner Shipping LLC

Marshall Islands

961148

Sandpiper Shipping LLC

Marshall Islands

961149

Shrike Shipping LLC

Marshall Islands

961010

Skua Shipping LLC

Marshall Islands

961011

Sparrow Shipping LLC

Marshall Islands

960636

Stellar Eagle Shipping LLC

Marshall Islands

961061

Tern Shipping LLC

Marshall Islands

960850

Thrasher Shipping LLC

Marshall Islands

961512

Thrush Shipping LLC

Marshall Islands

961781

Woodstar Shipping LLC

Marshall Islands

961391

Wren Shipping LLC

Marshall Islands

961353



 

 

(b)     Other Guarantors

 



Name of Guarantor

Place of Formation

Registration number

Agali Shipping S.A.

Marshall Islands

22708

Eagle Bulk Pte. Ltd.

Singapore

201014311N

Griffon Shipping LLC

Marshall Islands

960644

Heron Shipping LLC

Marshall Islands

960722

Kampia Shipping S.A.

Marshall Islands

22441

Marmaro Shipping S.A.

Marshall Islands

22711

Mesta Shipping S.A.

Marshall Islands

22440

Mylos Shipping S.A.

Marshall Islands

22709

Nagos Shipping S.A.

Marshall Islands

22799

Rahi Shipping S.A.

Marshall Islands

22710

Sirikari Shipping S.A.

Marshall Islands

22707

Spilia Shipping S.A.

Marshall Islands

23053

Anemi Maritime Services S.A.

Liberia

C-107667

Eagle Bulk (Delaware) LLC

Delaware

4205214

Eagle Management Consultancy Pte. Ltd.

Singapore

201014812W

Eagle Management Consultants LLC

Delaware

4697620

Eagle Ship Management LLC

Delaware

4697618

Eagle Shipping International (USA) LLC

Marshall Islands

960607



  



 
 

--------------------------------------------------------------------------------

 



   

PART III

 

DIP LENDERS

 

 



Name of DIP Lender

 

Term Facility

Commitment (US$)

 

Bank of America

    $1,603,835  

Merrill Lynch Credit Products

       $688,572  

BlueBay Asset Management LLP

    $2,222,355  

Brigade Capital Management

    $3,227,947  

Canyon Partners LLC

    $7,305,051   Davidson Kempner Capital Management     $6,548,565  

Goldman Sachs Lending Partners

    $3,319,425  

Oaktree Capital Management L.P.

  $21,938,785  

Onex Credit Partners, LLC

    $1,212,988  

Panning Capital Management LP

    $1,932,477  

Total

  $50,000,000  



  



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 2

CONDITIONS PRECEDENT

 

PART I

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 



1

Obligors



 



(a)

A copy of the constitutional documents of each Obligor (in the case of any
Obligor the interests in which will be pledged to the Security Trustee under the
Pledge Agreement, reflecting such amendments as may be required by the Security
Trustee in connection with the Pledge Agreement).



 



(b)

A copy of a resolution of the board of directors or sole member, as appropriate,
of each Obligor:



 



 

(i)

approving the terms of, and the transactions contemplated by, the Finance
Documents and all other documents, instruments and agreements contemplated to be
entered into in connection with this Agreement (the “Transaction Documents”) to
which it is a party and resolving that it execute the Transaction Documents to
which it is a party;



 



 

(ii)

authorizing a specified person or persons to execute the Transaction Documents
to which it is a party on its behalf; and



 



 

(iii)

authorizing a specified person or persons, on its behalf, to sign and/or deliver
all documents and notices (including, if relevant, any notice of borrowing and
Selection Notice) to be signed and/or delivered by it under, or in connection
with, the Transaction Documents to which it is a party.



 



(c)

A specimen signature of each person authorized by the resolution referred to in
paragraph (b) above.



 



(d)

In the case of each Guarantor incorporated under the laws of Singapore, a copy
of a resolution of the sole member or sole shareholder, as appropriate, of such
Guarantor, approving the terms of, and the transactions contemplated by, the
Transaction Documents to which such Guarantor is a party.



 



(e)

A certificate issued by the appropriate authority in the jurisdiction of
incorporation or formation of each Obligor confirming its valid existence in
good standing in such jurisdiction as at a recent date acceptable to the Agent.



 



(f)

A certificate of an authorized signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Part 1 of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.



  



 
 

--------------------------------------------------------------------------------

 



 



(g)

A written confirmation from the Borrower as to which individuals are authorized
to execute and deliver Selection Notices.



 



2

Transaction Documents



 



(a)

A duly executed original of:



 



 

(i)

this Agreement;



 



 

(ii)

the Interim DIP Order



 



 

(iii)

the Intercreditor Agreement;



 



 

(iv)

the Prepetition Facility Amendment;



 



 

(v)

a Security Agreement from each Obligor;



 



 

(vi)

the Pledge Agreement;



 



 

(vii)

the Commitment Letter; and



 



 

(viii)

any Fee Letter to be entered into in connection with this Agreement.



 



3

Other documents and evidence



 



(a)

A corporate structure chart in respect of the Group certified by an officer of
the Borrower as true, complete and correct as at the Effective Date.



 



(b)

A perfection certificate in form and substance reasonably satisfactory to the
Agent.



 



(c)

Evidence that Corporation Service Company, as process agent has accepted its
appointment.



 



(d)

Evidence that the fees, costs and expenses then due from the Borrower owing to
the DIP Agent (in its capacity as such) pursuant to Clause 11 (Fees) and
Clause 16 (Costs and expenses) have been paid or will be paid by the Effective
Date.



  



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 3

REQUESTS

 

PART I

 

BORROWING NOTICE

 

From:     Eagle Bulk Shipping Inc.

 

To:         Wilmington Trust (London) Limited, as Agent

 

Dated:     __________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 



1.

We refer to the Agreement. This is a notice of borrowing (“Borrowing Notice”).
Terms defined in the Agreement have the same meaning in this Borrowing Notice
unless given a different meaning in this Borrowing Notice.



 



2.

We wish to borrow a Loan on the following terms:



 



 

Proposed date of borrowing:

___________ (or, if that is not a Business Day, the next Business Day)

        Facility to be utilized  Term Facility



      



 

Amount:

____________

        Interest Period: ____________         Funding Type  Initial/Final
Funding



 



3.

The Loan is for the following working capital purposes: [provide details].



 



4.

We confirm that each condition specified in Clause [4.2][4.3] of the Agreement
is satisfied on the date of this Borrowing Notice.



 



5.

The proceeds of this Loan should be credited to the DIP Account.



 



6.

This Borrowing Notice is irrevocable.



  



 
 

--------------------------------------------------------------------------------

 



 



 

EAGLE BULK SHIPPING INC.

 

By: _______________________
Name:
Title:



 



 
 

--------------------------------------------------------------------------------

 



   

PART II

 

SELECTION NOTICE

 

From:   Eagle Bulk Shipping Inc.

 

To:       Wilmington Trust (London) Limited, as Agent

 

Dated:_____________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 



1.

We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.



 



2.

We refer to the following Loan(s) with an Interest Period ending on _________.*

    3.  [We request that the above Loans[s] be divided into     Loans with the
following amounts and Interest Period:]**       or       [We request that the
next Interest Period for the above Loan[s] be _________].



 



4.

This Selection Notice is irrevocable.



 

 



 

EAGLE BULK SHIPPING INC.

 

By: ________________________

Name:

Title:



 

__________________________

* Insert details of all Loans which have an Interest Period ending on the same
date.

** Use this portion if division of Loans is requested. 

 



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 4

MANDATORY COST FORMULA

 



1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.



 



2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.



 



3.

The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.



 



4.

The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:



 

E x 0.01 per cent. per annum
300

 

Where:

 



 

E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.



 



5.

For the purposes of this Schedule:



 



(a)

“Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;



 



(b)

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;



  



 
 

--------------------------------------------------------------------------------

 



 



(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.l Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);



 



(d)

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union; and



 



(e)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



 



6.

If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.



 



7.

Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:



 



 

(a)

the jurisdiction of its Facility Office; and



 



 

(b)

any other information that the Agent may reasonably require for such purpose.



  



  Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.    

8.

The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraph 6 above and on the assumption that, unless a Lender notifies the Agent
to the contrary, each Lender’s obligations in relation to cash ratio deposits
and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.



 



9.

The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 6 and 7 above is true and correct in all respects.



 



10.

The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 6 and 7 above.



  



 
 

--------------------------------------------------------------------------------

 



 



11.

Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.



 



12.

The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.



  



 
 

--------------------------------------------------------------------------------

 



  

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:         Wilmington Trust (London) Limited, as Agent

 

From:     [Existing Lender] (the “Existing Lender”) and [New Lender] (the “New
Lender”)

 

Dated:    __________

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 



1.

We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.



 



2.

We refer to Clause 27.5 (Procedure for transfer) of the Agreement:



 



(a)

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s
Commitment(s), rights and obligations referred to in the Schedule to this
Transfer Certificate in accordance with Clause 27.5 (Procedure for transfer) of
the Agreement.



 



(b)

The proposed Transfer Date is _____________.



 



(c)

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 35.2 (Addresses) of the Agreement are
set out in the Schedule.



 



3.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 27.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.



 



4.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.



 



5.

This Transfer Certificate shall be governed by, and construed in accordance
with, the laws applicable in the State of New York (without regard to conflicts
of law principles law).



  



 
 

--------------------------------------------------------------------------------

 



   

THE SCHEDULE

 

Commitment(s)/rights and obligations to be transferred

 

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for
payments.]

 



[Existing Lender]

[New Lender]

       

By:______________________________

By:___________________________

Name: 

Name:

Title:

Title:



 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as _______________

 



 

WILMINGTON TRUST (LONDON) LIMITED,
as Agent

           

 

By:____________________________

 

Name:

  Title:



 



 
 

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE 6

FORM OF RESIGNATION LETTER

 

To:         Wilmington Trust (London) Limited, as Agent

 

From:     [resigning Obligor] and Eagle Bulk Shipping Inc.

 

Dated:    ____________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 



1.

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.



 



2.

Pursuant to Clause 28.4 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Obligor] be released from its obligations as a Guarantor
under the Agreement.



 



3.

We confirm that:



 



(a)

no Default is continuing or would result from the acceptance of this request;



 



(b)

[[resigning Obligor] has sold its Ship – or – [resigning Obligor]’s Ship has
become a Total Loss]; and



 



(c)

The Borrower has complied with the provisions of Clause 7.5 (Mandatory
Prepayment).



 



4.

This Resignation Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).



 



EAGLE BULK SHIPPING INC.

[resigning Obligor]

 

 

   

By: _______________________

By: ______________________

Name:

Name:

Title: Title:



 



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 7

FORM OF COMPLIANCE CERTIFICATE

 

To:         Wilmington Trust (London) Limited

 

From:     Eagle Bulk Shipping Inc.

 

Dated:   _________

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 



1.

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.



 



2.

The undersigned hereby certifies as of the date hereof that he/she is the Chief
Financial Officer of the Borrower and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Agent on behalf of the
Borrower, and that:



  



    [Use following paragraph (a) for fiscal year-end financial statements]      
 

(a)

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Clause 19.1(a) of the Agreement for the fiscal year of the Borrower
and its Subsidiaries ended as of the above date, together with the certification
of an independent certified public accountant. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments.



  



    [Use following paragraph (a) for fiscal quarter-end financial statements]  
     

(a)

Attached hereto as Schedule 1 are the unaudited financial statements required by
Clause 19.1(b) of the Agreement for the fiscal quarter of the Borrower and its
Subsidiaries ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments.



  



    [Use following paragraph (a) for fiscal month-end financial statements]    
   

(a)

Attached hereto as Schedule 1 are the unaudited financial statements required by
Clause 19.1(c) of the Agreement for the fiscal quarter of the Borrower and its
Subsidiaries ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at



  



 
 

--------------------------------------------------------------------------------

 



 



 

(b)

A review of the activities of the Obligors during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Obligors performed and observed all their
respective obligations under the Finance Documents, and



 

[select one]

 

[no Default or Event of Default exists on the date of this Certificate.]

 

[or]

  



  [the following sets forth the details of each Default or Event of Default that
has occurred and is continuing, and the action which the Borrower is taking or
proposes to take with respect thereto:]    

3.

As at the date of this Certificate, the Obligors are in compliance with the
financial covenants set forth in Clause 20 (Financial Covenants) and the
requirements of Clause 22.24(a) (Eagle Chartering) of the Agreement.



 



4.

The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.



 



5.

Attached hereto as Schedule 3 is a valuation of each Ship made by an Approved
Broker indicating the market value of such Ship.



 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of___________.

 

 

 



 

____________________________

 

[Name]

 

Chief Financial Officer



 

The undersigned, the Chief Executive Officer of the Borrower, hereby certify
that:

 



1.

[Name] is the duly elected and qualified Chief Financial Officer of the Borrower
and the signature above is his/her genuine signature.



 



2.

The certifications made by [Name] above are true and correct.



 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________.

 



 

_______________________________

 

[Name]

 

Chief Executive Officer



 



 
 

--------------------------------------------------------------------------------

 



 

For the Month/Quarter/Year ended ____________ (“Statement Date”)

 

Schedule 2
to the Compliance Certificate

 

[Include those of the following ratios that are to be tested for the relevant
Account Period for which the Compliance Certificate is delivered.]

 

 



I.

Clause 20.1 (Minimum Liquidity).

                 

A.Minimum Liquidity at Statement Date:

 

$________________

             

B.Maximum Permitted Liquidity:

  $22,500,000             II.

Clause 20.2 (Maximum Capital Expenditures).

                 

A.Capital Expenditures as of Month ending at Statement Date:

 

$________________

             

B.Maximum Capital Expenditures Amount:

 

$________________

 



  



 
 

--------------------------------------------------------------------------------

 



 

SCHEDULE 8

FORM OF CONFIDENTIALITY UNDERTAKING

 

To:         [Existing Lender/Existing Lender’s Agent/Broker]

 

From:     [Potential Purchaser/Purchaser’s agent/broker]

 

Dated:    __________

 

Eagle Bulk Shipping Inc. – $50,000,000 Facility Agreement
dated as of August 8, 2014 (the “Agreement”)

 

Dear Sirs:

 

We are considering [acquiring]3 [arranging the acquisition of]4 an interest in
the Agreement (the “Acquisition”). In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):

 



1

Confidentiality Undertaking

      We undertake (a) to keep the Confidential Information confidential and not
to disclose it to anyone except as provided for by paragraph 2 below and to
ensure that the Confidential Information is protected with security measures and
a degree of care that would apply to our own confidential information, (b) to
use the Confidential Information only for the Permitted Purpose, and (c) to use
all reasonable endeavors to ensure that any person to whom we pass any
Confidential Information (unless disclosed under paragraph 2[(c)/(d)] below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it.



  



2

Permitted Disclosure

      You agree that we may disclose Confidential Information:



  



 

(a)

to members of the Purchaser Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Purchaser Group;



 



 

(b)

[subject to the requirements of the Agreement, in accordance with the Permitted
Purpose so long as any prospective purchaser has delivered a letter to us in
equivalent form to this letter;]5

        [(b/c)]3 subject to the requirements of the Agreement, to any person to
(or through) whom we assign or transfer (or may potentially assign or transfer)
all or any of the rights, benefits and obligations which we may acquire under
the Agreement or with (or through) whom we enter into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Agreement or the Borrower or any
member of the Group in each case so long as that person has delivered a letter
to us in equivalent form to this letter; and



 ____________________________

1 Delete if potential purchaser is acting as broker or agent.

2 Delete if potential purchaser is acting as principal.

3 Delete as applicable.

 



 
 

--------------------------------------------------------------------------------

 



 

 

 



        [(c/d)]6 (i) where requested or required by any court of competent
jurisdiction or any competent judicial, governmental, supervisory or regulatory
body, (ii) where required by the rules of any stock exchange on which the shares
or other securities of any member of the Purchaser Group are listed or
(iii) where required by the laws or regulations of any country with jurisdiction
over the affairs of any member of the Purchaser Group.



 



3

Notification of Required or Unauthorized Disclosure

      We agree (to the extent permitted by law and except where disclosure is to
be made to any competent supervisory or regulatory body during the ordinary
course of its supervisory or regulatory function over us) to inform you of the
full circumstances of any disclosure under paragraph 2[(c)/(d)]6 or upon
becoming aware that Confidential Information has been disclosed in breach of
this letter.



  



4

Return of Copies

      If you so request in writing, we shall return all Confidential Information
supplied by you to us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by us and
use all reasonable endeavors to ensure that anyone to whom we have supplied any
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that we or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2[(c)/(d)]6 above.



  



5

Continuing Obligations

      The obligations in this letter are continuing and, in particular, shall
survive the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date we become a party to or otherwise acquire
(by assignment, sub-participation or otherwise) an interest, direct or indirect,
in the Agreement [and] (b) twelve months after we have returned all Confidential
Information supplied to us by you and destroyed or permanently erased (to the
extent technically practicable) all copies of Confidential Information made by
us (other than any such Confidential Information or copies which have been
disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed)
[and (c) in any event [       ] months from the date of this letter].



   



 
 

--------------------------------------------------------------------------------

 



 



6

No Representation; Consequences of Breach, etc

      We acknowledge and agree that:



  



 

(a)

neither you, [nor your principal]’6 nor any member of the Group nor any of your
or their respective officers, employees or advisers (each a “Relevant Person”)
(i) make any representation or warranty, express or implied, as to, or assume
any responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect to the Confidential Information or any such information; and



 



 

(b)

you [or your principal]7 or members of the Group may be irreparably harmed by
the breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by us.



 



7

No Waiver; Amendments, etc

      This letter sets out the full extent of our obligations of confidentiality
owed to you in relation to the information the subject of this letter. No
failure or delay in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise of any
right, power or privilege preclude any further exercise thereof or the exercise
of any other right, power or privileges hereunder. The terms of this letter and
our obligations hereunder may only be amended or modified by written agreement
between us.



  



8

Inside Information

      We acknowledge that some or all of the Confidential Information is or may
be price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.



  



9

Nature of Undertakings

      The undertakings given by us under this letter are given to you and
(without implying any fiduciary obligations on your part) are also given for the
benefit of [your principal,]4 the Borrower and each other member of the Group.



______________________________  

 4 Delete if letter is addressed to the Existing Lender rather than the Existing
Lender’s broker or agent.

 



 
 

--------------------------------------------------------------------------------

 



 



10

Third Party Rights



 



(a)

Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right to enforce or to enjoy the benefit of any term
of this letter.



 



(b)

The Relevant Persons may enjoy the benefit of and rely on the terms of
paragraphs 6 and 9 subject to and in accordance with this paragraph 10.



 



(c)

The parties to this letter do not require the consent of the Relevant Persons to
rescind or vary this letter at any time.



 



11

Governing Law and Jurisdiction



 



(a)

This letter (including the agreement constituted by your acknowledgment of its
terms) shall be governed by, and construed in accordance with, the laws
applicable in the State of New York (without regard to conflicts of laws
principles).



 



(b)

The parties submit to the non-exclusive jurisdiction of any New York State Court
or Federal Court of the United States of America sitting in New York City in any
action or proceeding arising out of or relating to this letter.



 



12

Definitions



 

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

 

“Confidential Information” means any information relating to the Borrower, the
Group, the Agreement and/or the Acquisition provided to us by you or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by us
before the date the information is disclosed to us by you or any of your
affiliates or advisers or is lawfully obtained by us thereafter, other than from
a source which is connected with the Group and which, in either case, as far as
we are aware, has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality.

 

“Permitted Purpose” means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]2 considering and
evaluating whether to enter into the Acquisition.

 

“Purchaser Group” means us and any other person that, directly or indirectly,
controls, is controlled by or is under common control with us or is a director
or officer of us or such person. For purposes of this definition, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a person means the possession, direct or indirect, of the
power to vote 50% or more of the voting stock, membership or partnership
interests, or other similar interests of such person or to direct or cause
direction of the management and policies of such person, whether through the
ownership of voting stock, membership or partnership interests, or other similar
interests, by contract or otherwise.

  



 
 

--------------------------------------------------------------------------------

 



 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 



 

Very Truly Yours,

 

 

[POTENTIAL PURCHASER/PURCHASER’S AGENT/BROKER]

 

 

By:_____________________________

Name:

Title:



 



 
 

--------------------------------------------------------------------------------

 



  

To:     [Potential Purchaser/Purchaser’s Agent/Broker]
We acknowledge and agree to the above:

 

[EXISTING LENDER/EXISTING LENDER’S AGENT/BROKER]

 

 

By: __________________________

Name:

Title:

 



 
 

--------------------------------------------------------------------------------

 



  

SCHEDULE 10

TIMETABLES

 

 



Delivery of a duly completed
Borrowing Notice (Clause 5.1
(Delivery of a Borrowing Notice))

Not later than 11.00 a.m. London time
3 Business Days before the relevant
date of borrowing.

   

Delivery of a duly completed Selection
Notice (Clause 9.1 (Selection of Interest Periods))

Not later than 11.00 a.m. London time
5 Business Days before relevant
Interest Period

   

LIBOR is fixed

Quotation Day as of 11:00 a.m. London
time



  



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 11

DETAILS OF EXISTING SHIPS AND APPROVED CHARTERS

 

PART I

 

EXISTING SHIPS

 

 



Name of Vessel

 

Official Number

 

Name of Owner

AVOCET

 

3819

 

Avocet Shipping LLC

BITTERN

 

3710

 

Bittern Shipping LLC

CANARY

 

3777

 

Canary Shipping LLC

CARDINAL

 

2349

 

Cardinal Shipping LLC

CONDOR

 

2238

 

Condor Shipping LLC

CRANE

 

3817

 

Crane Shipping LLC

CRESTED EAGLE

 

3477

 

Crested Eagle Shipping LLC

CROWNED EAGLE

 

3413

 

Crowned Eagle Shipping LLC

EGRET BULKER

 

3818

 

Egret Shipping LLC

FALCON

 

2239

 

Falcon Shipping LLC

GANNET BULKER

 

3902

 

Gannet Shipping LLC

GOLDEN EAGLE

 

3794

 

Golden Eagle Shipping LLC

GOLDENEYE

 

3248

 

Goldeneye Shipping LLC

GREBE BULKER

 

3905

 

Grebe Shipping LLC

HARRIER

 

2240

 

Harrier Shipping LLC

HAWK I

 

2237

 

Hawk Shipping LLC

IBIS BULKER

 

3946

 

Ibis Shipping LLC

IMPERIAL EAGLE

 

3820

 

Imperial Eagle Shipping LLC

JAEGER

 

2659

 

Jaeger Shipping LLC

JAY

 

3972

 

Jay Shipping LLC

KESTREL I

 

2658

 

Kestrel Shipping LLC

KITE

 

2352

 

Kite Shipping LLC

KITTIWAKE

 

2882

 

Kittiwake Shipping LLC

KINGFISHER

 

3974

 

Kingfisher Shipping LLC

MARTIN

 

3973

 

Martin Shipping LLC



  



 
 

--------------------------------------------------------------------------------

 



 



Name of Vessel   Official Number   Name of Owner

MERLIN

 

2488

 

Merlin Shipping LLC

NIGHTHAWK

 

4193

 

Nighthawk Shipping LLC

ORIOLE

 

4303

 

Oriole Shipping LLC

OSPREY I

 

2355

 

Osprey Shipping LLC

OWL

 

4337

 

Owl Shipping LLC

PEREGRINE

 

2353

 

Peregrine Shipping LLC

PETREL BULKER

 

4338

 

Petrel Shipping LLC

PUFFIN BULKER

 

4339

 

Puffin Shipping LLC

REDWING

 

3271

 

Redwing Shipping LLC

ROADRUNNER BULKER

 

4340

 

Roadrunner Shipping LLC

SANDPIPER BULKER

 

4341

 

Sandpiper Shipping LLC

SHRIKE

 

2876

 

Shrike Shipping LLC

SKUA

 

2885

 

Skua Shipping LLC

SPARROW

 

2354

 

Sparrow Shipping LLC

STELLAR EAGLE

 

3521

 

Stellar Eagle Shipping LLC

TERN

 

2657

 

Tern Shipping LLC

THRASHER

 

3788

 

Thrasher Shipping LLC

THRUSH

 

4106

 

Thrush Shipping LLC

WOODSTAR

 

3369

 

Woodstar Shipping LLC

WREN

 

3236

 

Wren Shipping LLC



 

PART II

 

APPROVED CHARTERS

 

Charterer: Korea Line Corporation of Seoul, Korea

 



Vessel

 

Name of Owner

 

Date of Charter

         

AVOCET

 

Avocet Shipping LLC

 

02/27/07

BITTERN

 

Bittern Shipping LLC

 

02/01/07

CANARY

 

Canary Shipping LLC

 

02/01/07

CRANE

 

Crane Shipping LLC

 

02/01/07

JAY

 

Jay Shipping LLC

 

04/17/07



  



 
 

--------------------------------------------------------------------------------

 



 



KINGFISHER

 

Kingfisher Shipping LLC

 

04/17/07

MARTIN

 

Martin Shipping LLC

 

04/23/07

NIGHTHAWK

 

Nighthawk Shipping LLC

 

04/23/07

ORIOLE

 

Oriole Shipping LLC

 

04/23/07

OWL

 

Owl Shipping LLC

 

04/23/07

THRASHER

 

Thrasher Shipping LLC

 

02/27/07

WOODSTAR

 

Woodstar Shipping LLC

 

02/01/07

WREN

 

Wren Shipping LLC

 

04/17/07



 

Charterer: Lauritzen Bulkers A/S of Copenhagen

 



Vessel

 

Name of Owner

 

Date of Charter

         

EGRET BULKER

 

Egret Shipping LLC

 

04/30/07

GANNET BULKER

 

Gannet Shipping LLC

 

04/30/07

GREBE BULKER

 

Grebe Shipping LLC

 

04/30/07

IBIS BULKER

 

Ibis Shipping LLC

 

04/30/07

PETREL BULKER

 

Petrel Shipping LLC

 

05/11/07

PUFFIN BULKER

 

Puffin Shipping LLC

 

05/11/07

ROADRUNNER BULKER

 

Roadrunner Shipping LLC

 

05/11/07

SANDPIPER BULKER

 

Sandpiper Shipping LLC

 

05/11/07



 

 



 
 

--------------------------------------------------------------------------------

 



  

SCHEDULE 12

ERISA

 

None.

 

 



 
 

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE 13

INACTIVE SUBSIDIARIES

 

None.

 



 
 

--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE 14

BANK ACCOUNTS

 

PART I

 

BANK ACCOUNTS TO BE SUBJECT TO GENERAL ACCOUNT
CHARGES

 



Security Provider

Account no.

Currency

Name and location of bank

or financial institution

       

Eagle Bulk Shipping Inc.

EAGBUSH-USD1

USD

RBS, London

       

Eagle Bulk Shipping Inc.

705798267

USD

HSBC Bank USA, N.A., New York

       

Eagle Bulk Shipping Inc.5

TBD

USD

HSBC Bank USA, N.A., New York

       

Avocet Shipping LLC

AVOCSHIP-USDA

USD

RBS, London

       

Bittern Shipping LLC

BITTSHIP-USDA

USD

RBS, London

       

Canary Shipping LLC

CANASHIP-USDA

USD

RBS, London

       

Cardinal Shipping LLC

CARDISHI-USD1

USD

RBS, London

       

Condor Shipping LLC

CONDSHI-USD1

USD

RBS, London

       

Crane Shipping LLC

CRANSHIP-USDA

USD

RBS, London

       

Crested Eagle Shipping LLC

CREEAGSH-USDA

USD

RBS, London

       

Crowned Eagle Shipping LLC

CROEAGSH-USDA

USD

RBS, London

       

Egret Shipping LLC

EGRESHIP-USDA

USD

RBS, London

       

Falcon Shipping LLC

FALCSHI-USD1

USD

RBS, London

       

Gannet Shipping LLC

GANNSHIP-USDA

USD

RBS, London

       

Golden Eagle Shipping LLC

GOEASH-USD1

USD

RBS, London

       

Goldeneye Shipping LLC

GOEYSHIP-USD1

USD

RBS, London

       

Grebe Shipping LLC

GREBSHIP-USDA

USD

RBS, London

       

Harrier Shipping LLC

HARSHI-USD1

USD

RBS, London

       

Hawk Shipping LLC

HAWKSHI-USD1

USD

RBS, London

       

Ibis Shipping LLC

IBISSHIP-USDA

USD

RBS, London



 

___________________________

5 Account to be opened to hold any Adequate Assurance Deposit required under a
first day order. 

 



 
 

--------------------------------------------------------------------------------

 



 



Imperial Eagle Shipping LLC

IMEASH-USD1

USD

RBS, London

       

Jaeger Shipping LLC

JAESHI-USD1

USD

RBS, London

       

Jay Shipping LLC

JAYSHI-USDA

USD

RBS, London

       

Kestrel Shipping LLC

KESSHI-USD1

USD

RBS, London

       

Kingfisher Shipping LLC

KINSHI-USDA

USD

RBS, London

       

Kite Shipping LLC

KITESHI-USD1

USD

RBS, London

       

Kittiwake Shipping LLC

KITTSHI-USDA

USD

RBS, London

       

Martin Shipping LLC

MARTSHIP-USDA

USD

RBS, London

       

Merlin Shipping LLC

MERLSHIP-USD1

USD

RBS, London

       

Nighthawk Shipping LLC

NIGSHI-USDA

USD

RBS, London

       

Oriole Shipping LLC

ORIOSHIP-USD1

USD

RBS, London

       

Osprey Shipping LLC

OSPRSHI-USD1

USD

RBS, London

       

Owl Shipping LLC

OWLSHI-USD1

USD

RBS, London

       

Peregrine Shipping LLC

PERESHI-USD1

USD

RBS, London

       

Petrel Shipping LLC

PETSHIPL-USD1

USD

RBS, London

       

Puffin Shipping LLC

PUFSHI-USD1

USD

RBS, London

       

Redwing Shipping LLC

REDWSHIP-USD1

USD

RBS, London

       

Roadrunner Shipping LLC

ROASHI-USD1

USD

RBS, London

       

Sandpiper Shipping LLC

SANDSHIP-USD1

USD

RBS, London

       

Shrike Shipping LLC

SHRSHI-USDA

USD

RBS, London

       

Skua Shipping LLC

SKUASH-USDA

USD

RBS, London

       

Sparrow Shipping LLC

SPARSHI-USD1

USD

RBS, London

       

Stellar Eagle Shipping LLC

STEEAGSH-USDA

USD

RBS, London

       

Tern Shipping LLC

TERNSHI-USD1

USD

RBS, London

       

Thrasher Shipping LLC

THRASHIP-USDA

USD

RBS, London

       

Thrush Shipping LLC

THRSHIP-USDA

USD

RBS, London

       

Woodstar Shipping LLC

WOODSHIP-USD1

USD

RBS, London

       

Wren Shipping LLC

WRENSHIP-USD1

USD

RBS, London

       

Agali Shipping S.A.

None.

N/A

N/A

       

Eagle Bulk Pte. Ltd

05.03.22.672

USD

The Royal Bank

of Scotland N.V.,

Singapore



  



 
 

--------------------------------------------------------------------------------

 



 



Eagle Bulk Pte. Ltd

62-9319237-001

SGD

Oversea-Chinese

Banking

Corporation

Limited, Singapore

Griffon Shipping LLC

GRIFSHI-USD1

USD

RBS, London

       

Heron Shipping LLC

HEROSHIP-USD1

USD

RBS, London

       

Kampia Shipping S.A.

None.

N/A

N/A

       

Marmaro Shipping S.A.

None.

N/A

N/A

       

Mesta Shipping S.A.

None.

N/A

N/A

       

Mylos Shipping S.A.

None.

N/A

N/A

       

Nagos Shipping S.A.

None.

N/A

N/A

       

Rahi Shipping S.A,

None.

N/A

N/A

       

Sirikari Shipping S.A.

None.

N/A

N/A

       

Spilia Shipping S.A.

None.

N/A

N/A

       

Anemi Maritime Services S.A.

None.

N/A

N/A

       

Eagle Bulk (Delaware) LLC

None.

N/A

N/A

       

Eagle Management Consultancy Pte. Ltd.

05.03.22.702

USD

The Royal Bank of

Scotland N.V.,

Singapore

       

Eagle Management Consultancy Pte. Ltd.

05.03.22.702

USD

The Royal Bank of Scotland N.V., Singapore

       

Eagle Management Consultancy Pte. Ltd.

003-926528-0

SGD

DBS Bank Ltd., Singapore

       

Eagle Management Consultancy Pte. Ltd.

003-392261-02

SGD

DBS Bank Ltd., Singapore

       

Eagle Management Consultants LLC

EAMACO-USDA

USD

RBS, London

       

Eagle Ship Management LLC

EASHMA-USDA

USD

RBS, London

       

Eagle Shipping International (USA) LLC

EASHINUS-USD1

USD

RBS, London

       

Eagle Shipping International (USA) LLC

50028634

GBP

RBS, London

       

Eagle Shipping International (USA) LLC

705741605

USD

HSBC Bank USA, N.A., New York



  



 
 

--------------------------------------------------------------------------------

 



 



Eagle Shipping International (USA) LLC

7054719346

USD

HSBC Bank USA, N.A., New York



 

PART II

DBS BANK LTD. ACCOUNT

 



Obligor account holder

Account no.

Currency

Name and location of bank or financial institution

       

Eagle Bulk Pte. Ltd.

EBPLG7

USD

DBS Bank Ltd. Singapore



 

PART III

OTHER ACCOUNTS

 



Obligor account holder

Account no.

Currency

Name and location of bank or financial institution

       

Eagle Management Consultants LLC

705790738

USD

HSBC Bank USA, N.A., New York



 

In this Schedule 14, “RBS” means The Royal Bank of Scotland, plc.

 

 

 

6 Account opened for purpose of holding security deposit for the benefit of the
landlord under the New York office lease.

7 On June 10, 2014, all accounts with DBS Vickers Securities (Singapore) Pte.
Ltd. were novated to DBS Bank Ltd. Singapore and all accounts were consolidated
into one account number EBPLG.

  



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 15

MATERIAL CONTRACTS

 

Time Charter dated July 28, 2011 between Shoei Kisen Kaisha, Ltd., Japan, and
Eagle Bulk Pte. Ltd. in respect of the motorship T.B.N. / Imabari Hull No.
S-H605.

 

Account documentation dated on or about October 8, 2010 between Eagle Bulk Pte.
Ltd. and DBS Vickers Securities (Singapore) Pte Ltd in respect of the DBS
Vickers Account. On June 10, 2014, all accounts with DBS Vickers Securities
(Singapore) Pte. Ltd. were novated to DBS Bank Ltd., Singapore and all accounts
were consolidated into one account number EBPLG.

 

Management Agreement dated as of August 4, 2009 between the Borrower and Delphin
Shipping LLC.

 



 
 

--------------------------------------------------------------------------------

 



 

 

SCHEDULE 16
INSURANCE

 



Policy

Holder

Type of

Policy

Insurance

Company

Term

Policy #

Contact info

Annual

Premiums

Amount Outstanding as of 8/1/14

Eagle Bulk Director & ACE American   6/30/14- DOXG24591281003 James C. Knox,
Esq.  Senior Vice President $ 270,000 None Shipping Officer Insurance 6/30/15  
Financial Services Group     Inc.         AON RISK SERVICES NORTHEAST          
6/30/14- DOXG24591281003 INC $580,500         6/30/20   199 WATER STREET    

 

 

 

 

 

 

 

 

 

 

30TH FLOOR
NEW YORK NY 10038
P: 212.441.2618;
F: 212.441.1978
M: 646.207.5746 James_Knox@ars.aon.com

 

 

 

 

Eagle Bulk Director and Allied World 6/30/14- 03084707 James C. Knox, Esq. 
Senior Vice President $130,000 None Shipping Officer Assurance 6/30/15  
Financial Services Group         Company Inc.     AON RISK SERVICES NORTHEAST  
        6/30/14- 03084707 INC $279,500  

 

 

 

6/30/20

 

 

 

199 WATER STREET
30TH FLOOR
NEW YORK NY 10038
P: 212.441.2618;
F: 212.441.1978
M: 646.207.5746 James_Knox@ars.aon.com

 

 

 

 

Eagle Bulk Director Freedom Specialty 6/30/2014 to XMF1400785 James C. Knox,
Esq.  |  Senior Vice $39,000 None Shipping Officer Insurance

 6/30/2015

  President     Inc.   Company     Financial Services Group               AON
RISK SERVICES NORTHEAST           6/30/14- XMF1400785 INC $83,850  

 

 

 

 6/30/20

 

 

 

 

199 WATER STREET
30TH FLOOR
NEW YORK NY 10038
P: 212.441.2618
F: 212.441.1978
M: 646.207.5746 James_Knox@ars.aon.com

 

 

 

 



  



 
 

--------------------------------------------------------------------------------

 



 



Policy

Holder

Type of

Policy

Insurance

Company

Term Policy # Contact info

Annual

Premiums

Amount Outstanding as of 8/1/14 Eagle Bulk Director Illinois National 6/30/2014
to 013073634 James C. Knox, Esq.  |  Senior Vice $ 70,200 None Shipping Officer
Insurance  6/30/2015   President     Inc.   Company     Financial Services Group
              AON RISK SERVICES NORTHEAST           6/30/14- 013073634 INC
$150,930 None

 

 

 

6/30/20

 

 

 

199 WATER STREET
30TH FLOOR
NEW YORK NY 10038
P: 212.441.2618

F: 212.441.1978
M:

646.207.5746     James_Knox@ars.aon.com

 

 

 

 

 

 

Eagle Bulk Director Illinois National 6/30/2014 to 013073632 James C. Knox,
Esq.  |  Senior Vice $775,000 None Shipping Officer Insurance 6/30/2015  
President     Inc.   Company     Financial Services Group               AON RISK
SERVICES NORTHEAST           6/30/14- 013073632 INC $1,666,250 None

 

 

 

6/30/20

 

 

 

199 WATER STREET
30TH FLOOR
NEW YORK NY 10038

P: 212.441.2618

F: 212.441.1978
M: 646.207.5746    
James_Knox@ars.aon.com

 

 

 

 

 

 

Eagle Bulk Director XL Specialty 6/30/2014 to ELU13478214 James C. Knox, Esq. 
|  Senior Vice $208,000 None Shipping Officer Insurance 6/30/2015   President  
  Inc.   Company     Financial Services Group               AON RISK SERVICES
NORTHEAST    

 

 

 

6/30/14-6/30/20

ELU13478214

INC
199 WATER STREET
30TH FLOOR
NEW YORK NY 10038
P: 212.441.2618

F: 212.441.1978
M: 646.207.5746     James_Knox@ars.aon.com

$447,200 

None

Eagle Bulk Shipping Inc.

Commercial Liability

Compass Rose Service, Inc.

12/09/2013 to 12/09/2014

CP3121169H

Compass Rose Service, Inc.
Nikki K. Murale
130 William Street, Room 402
New York, NY 10038

$1,672

None

Eagle Bulk Shipping Inc.

Commercial Property

Compass Rose Service, Inc.

12/09/2013 to 12/09/2014

CP3121169H

Compass Rose Service, Inc.
Nikki K. Murale
130 William Street, Room 402
New York, NY 10038

$1,509

None

Eagle Bulk Shipping Inc.

Excess Liability

Compass Rose Service, Inc.

12/09/2013 to 12/09/2014

XL1112795D

Compass Rose Service, Inc.
Nikki K. Murale
130 William Street, Room 402
New York, NY 10038

$ 2,600

None



  



 
 

--------------------------------------------------------------------------------

 



 



Policy

Holder

Type of

Policy

Insurance

Company

Term Policy # Contact info

Annual

Premiums

Amount Outstanding as of 8/1/14

 

Protection & Indemnity

 

Freight, Demurrage, & Defense

The London P&I Club

2/20/14 - 2/20/15

 

2/20/14-2/20/15

 

The London P&I Club
50 Leman Street
London E1 8HQ, UKReto Toggwiler
Phone No: 44 (0) 207 772 8000
Fax No: 44 (0) 207 772 8200

$4,449,399

$1,345,100

  Protection The Standard 2/20/14 -   Hugh Wood Inc. $1,280,190.10 $384,057  
Indemnity   2/20/15   One Exchange Plaza               55 Broadway, 24th Floor  
    Freight,       New York, NY, 10006Gary Ferrazzano $234,836.88  

 

Demurrage,

& Defense

 

 

 

Phone No: 212 509 3777
Fax No: 212 509 4906

 

 

 

 

Hull & Machinery

Hugh Wood Inc

4/18/14-10/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY 10006Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$2,948,158.83

$491,360

 

Difference in Conditions8 

Hugh Wood Inc.

4/18/14-10/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY 10006Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$72,200

None

 

Increased Value Insurance

Hugh Wood Inc

4/18/14-10/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY 10006Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$172,960.52

$28,826

 

War and Hull & Machinery

Hugh Wood Inc

4/18/14-10/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY 10006Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$148,251.87

$24,708



 

_______________________

8  This policy insures $25,000 of the London Market deductible (from $100,000
deductible to $75,000, which is the same as all other underwriters).

 



 
 

--------------------------------------------------------------------------------

 



 



Policy

Holder

Type of

Policy

Insurance

Company

Term Policy # Contact info

Annual

Premiums

Amount Outstanding as of 8/1/14

 

War Increased Value Insurance

Hugh Wood Inc.

4/18/14-10/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY, 10006
Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$18,531.46

$3,089

               

 

War and Loss of Hire

Hugh Wood Inc.

 07/18/14-7/18/15

 

Hugh Wood Inc.
One Exchange Plaza
55 Broadway, 24th Floor
New York, NY, 10006
Gary Ferrazzano
Phone No: 212 509 3777
Fax No: 212 509 4906

$81,818

$65,454

               

 

Hull & Machinery

Henschien Insurance

4/18/13 - 10/18/14

 

Ole Landmarksvei 14
5053 Bergen - Norway
Petter Gustav Meyer
Phone No: 47 55 38 98 00
Fax No: 47 55 38 98 01

$1,663,233

None

               

 

Increased Value

Henschien Insurance

4/15/13 - 10/18/14

 

Ole Landmarksvei 14
5053 Bergen - Norway
Peter Gustav Meyer
Phone No: 47 55 38 98 00
Fax No: 47 55 38 98 01

$173,949

None



 

 



 
 

--------------------------------------------------------------------------------

 



 

SCHEDULE 17

REAL ESTATE ASSETS

  

 



Company

Address

Owned/Leased/Operated by Third Party

Eagle Shipping International (USA) LLC

477 Madison Avenue, Suites 1401 and 1410

New York, NY 10022

Leased



 



 
 

--------------------------------------------------------------------------------

 



   

SCHEDULE 18

INSTRUMENTS, TANGIBLE CHATTEL PAPER AND DOCUMENTS

 

The Prepetition Credit Agreement

 

 



 
 

--------------------------------------------------------------------------------

 



    

SCHEDULE 19

POST-CLOSING OBLIGATIONS

 



 

(a)

Insurance. Within 10 Business Days after the Effective Date, the DIP Agent shall
have received certificates of insurance, together with endorsements naming the
DIP Agent, on behalf of the DIP Lenders, as an additional insured and loss
payee, as applicable, under all insurance policies to be maintained with respect
to the Collateral, the form and substance of which shall be reasonably
satisfactory to the DIP Agent and the Required DIP Lenders.



 



 

(b)

Account Charges: By the date of entry of the Final DIP Order, the DIP Agent
shall have received the Security Interest Deed, Account Charges and General
Account Charges with respect to all accounts in London and Singapore (other than
the DBS Vickers accounts), as disclosed in Schedule 14, in form and substance
reasonably acceptable to the Agent, along with any requisite Process Agent
Appointment.



 



 

(c)

Evidence that any stamp duty payable under the laws of Singapore in connection
with the Finance Documents has been paid.



 



 

(d)

Additional Items: By the date of entry of the Final DIP Order, (i) P&I Club
Certificates of Entry for each Vessel, (ii) Cover Notes for Hull Marine and War
Risk coverages for each Vessel, (iii) Broker Opinion Letters concerning the
Vessels and (iv) the Approved Manager’s Undertaking with respect to V. Ships
shall have been delivered.



 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 EXHIBIT A

 

INTERIM DIP ORDER

 

 
 

--------------------------------------------------------------------------------

 

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK 

 

 

) 

 

In re: 

) 

 

 

)

Chapter 11 

EAGLE BULK SHIPPING, INC., 

)

 

 

)

Case No. 14-12303 (SHL) 

Debtor. 

)

 

 

)

 

  

INTERIM ORDER (I) AUTHORIZING THE DEBTOR TO OBTAIN POSTPETITION

FINANCING AND TO USE CASH COLLATERAL; (II) GRANTING LIENS AND

PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS;

(III) GRANTING ADEQUATE PROTECTION; (IV) MODIFYING AUTOMATIC

STAY; (V) SCHEDULING A FINAL HEARING TO CONSIDER ENTRY

OF A FINAL ORDER; AND (VI) GRANTING RELATED RELIEF 

 

Upon the motion (the “Motion”), dated August 6, 2014, of Eagle Bulk Shipping
Inc., as debtor and debtor in possession (the “Debtor”), in the above-captioned
case (this “Case”) pursuant to sections 105, 361, 362, 363(c), 364(d)(1), 364(e)
and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the
“Bankruptcy Code”), rules 2002, 4001, 6004, and 9014 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy Rules
for the Southern District of New York (the “SDNY Local Rules”), including

 

SDNY Local Rule 4001-2 , seeking, among other things:

 

(1)     authorization for the Debtor to obtain postpetition financing in an
aggregate principal amount of up to $50 million, of which (a) $25,000,000 will
be made available to the Debtor upon entry of this Interim Order and (b) the
remaining $25,000,000 will be made available to the Debtor as a delayed draw
occurring after the entry of the Final Order and prior to Maturity Date (as
defined in the DIP Documents (as defined below)) if the aggregate cash balances
of the Debtor and the Guarantors (as defined below) fall below $15,000,000 (the
actual principal amount available to be borrowed at any time being subject to
those conditions set forth in the DIP Documents (as defined below) and this
Interim Order), pursuant to a term loan facility (the “DIP Facility”, and the
loans thereunder the “DIP Loans”), in which Wilmington Trust (London) Limited
will act as sole Agent and Security Trustee (in such capacities, the “DIP
Agent”), for a syndicate of banks, financial institutions and other
institutional lenders party to the DIP Facility from time to time (together with
the DIP Agent, the “DIP Lenders”), and arranged by Goldman Sachs Lending
Partners LLC, as sole bookrunner and sole arranger (solely in its capacity as
such, the “Arranger”);

 

 
 

--------------------------------------------------------------------------------

 

  

(2)     authorization for the Debtor to execute and enter into the DIP Documents
and to perform all such other and further acts as may be required in connection
with the DIP Documents;

 

(3)     authorization for the Debtor to cause all of its non-debtor subsidiaries
(the “Guarantors”) to (i) guarantee the Debtor’s obligations under the DIP
Facility, (ii) execute and enter into guarantees (the “Guarantees”), (iii) grant
security interests and liens thereunder, and (iv) perform all such other and
further acts as may be required in connection with the DIP Documents;

 

(4)     authorization for the granting of adequate protection to the Prepetition
Secured Lenders (as defined below) under or in connection with that certain
Fourth Amended and Restated Credit Agreement, dated as of June 20, 2012 (as
heretofore amended, supplemented or otherwise modified, the “Prepetition Credit
Agreement”), among Eagle Bulk Shipping Inc. (the “Prepetition Borrower”), each
of the Prepetition Borrower’s subsidiaries, as guarantors (the “Prepetition
Guarantors” and, together with the Prepetition Borrower, the “Prepetition
Obligors”), the lenders that are party thereto from time to time (the
“Prepetition Secured Lenders”), Wilmington Trust (London) Limited (as successor
to The Royal Bank of Scotland plc), as Agent (in such capacity, the “Prepetition
Agent” and together with the Prepetition Secured Lenders, the “Prepetition
Secured Creditors”), and that certain Security Agreement, dated as of June 20,
2012, between the Prepetition Borrower, the Prepetition Guarantors, and
Wilmington Trust (London) Limited (as successor to The Royal Bank of Scotland
plc), as security trustee (as heretofore amended, supplemented or otherwise
modified, the “Security Agreement” and, collectively with the Prepetition Credit
Agreement, and the mortgages and all other documentation executed in connection
therewith, the “Existing Agreements”), whose liens and security interests are
being primed by the DIP Facility;

 

 
2

--------------------------------------------------------------------------------

 

  

(5)     authorization for the Debtor to use Cash Collateral (as defined below)
and all other collateral in which the Prepetition Secured Creditors have an
interest, and the granting of adequate protection to the Prepetition Secured
Lenders with respect to, inter alia, such use of their Cash Collateral and all
use and diminution in the value of the Prepetition Collateral (as defined
below);

 

(6)     approval of certain stipulations by the Debtor with respect to the
Existing Agreements and the respective liens and security interests arising
therefrom;

 

 
3

--------------------------------------------------------------------------------

 

 

(7)     the granting of superpriority claims to the DIP Lenders and first
priority priming liens in favor of the DIP Agent (for the benefit of the DIP
Lenders) on all prepetition and postpetition property of the Debtor’s estate and
all proceeds thereof, subject to the Carve-Out (as defined below) and the terms
of this Interim Order;

 

(8)     subject only to and effective upon entry of a final order granting the
foregoing relief and such other relief as provided herein and in such final
order (the “Final Order”), the waiver of any right to surcharge against
collateral pursuant to section 506(c) of the Bankruptcy Code;

 

(9)     pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim
Hearing”) on the Motion be held before this Court to consider entry of this
Interim Order (a) authorizing the Debtor, on an interim basis, to borrow from
the DIP Lenders under the DIP Documents up to an aggregate principal or face
amount not to exceed $25,000,000 under the DIP Facility (w) for operational,
working capital, and general corporate purposes of the Debtor, (x) to pay the
fees, costs and expenses incurred by the Debtor in connection with this Case,
(y) to pay the fees, costs and expenses incurred in connection with the
foregoing, and (z) to provide liquidity to the Debtor’s subsidiaries, (b)
authorizing the Debtor’s use of Cash Collateral and all other collateral, and
(c) granting the liens, superpriority claims and adequate protection described
herein; and

 

(10)     that this Court schedule a final hearing (the “Final Hearing”) to be
held no later than thirty-seven (37) days following the entry of this Interim
Order to consider entry of the Final Order authorizing the balance of the
borrowings under the DIP Documents on a final basis, as set forth in the Motion
and the DIP Documents.

 

 
4

--------------------------------------------------------------------------------

 

 

Due and appropriate notice of the Motion, the relief requested therein and the
Interim Hearing having been served by the Debtor on (a) the United States
Trustee for the Southern District of New York (the “U.S. Trustee”); (b) those
creditors holding the twenty (20) largest unsecured claims against the Debtor’s
estate; (c) the DIP Agent and its attorneys; (d) the Prepetition Agent and its
attorneys; (e) the Internal Revenue Service; (f) the Securities and Exchange
Commission; and (g) the United States Attorney for the Southern District of New
York (collectively, the “Notice Parties”).

 

The Interim Hearing having been held by this Court on August 6, 2014.

  

Upon the record made by the Debtor in the Motion, the Declaration of Adir
Katzav, Chief Financial Officer of Eagle Bilk Shipping Inc., Pursuant to Local
Bankruptcy Rule 1007-2 and in Support of First Day Filings and the Declaration
of Thane Carlston in Support of Debtor’s Motion for Entry of an Interim Order
Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy Code,
Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local Rule 4001-2 (A)
Authorizing the Debtor to Obtain Postpetition DIP Facility and to Use Cash
Collateral; (B) Granting Liens and Providing Superpriority Administrative
Expense Status; (C) Granting Adequate Protection; (D) Modifying Automatic Stay;
and (E) Scheduling a Final Hearing to Consider Entry of a Final Order, and at
the Interim Hearing and after due deliberation and consideration and sufficient
cause appearing therefor;

 

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that: 

 

1.     Disposition. No objections to this Motion have been made and the Motion
is granted on an interim basis in accordance with the terms of this Interim
Order. This Interim Order shall become effective immediately upon its entry.

 

 
5

--------------------------------------------------------------------------------

 

  

2.     Petition Date. On August 6, 2014 (the “Petition Date”), the Debtor
commenced the Case under chapter 11 of the Bankruptcy Code before this Court.
The Debtor is authorized to operate its business and manage its properties as
debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code.

 

3.     Jurisdiction. This Court has core jurisdiction over this Case, the Motion
and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and
1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
The Guarantors submit to the jurisdiction of this Court with respect to any and
all matters arising under the Existing Agreements and the DIP Documents (each as
defined below), and any and all disputes with the Debtor or a Guarantor arising
in connection with the Existing Agreements or actions taken thereunder with the
Debtor or a Guarantor shall be resolved by this Court.

 

4.     Notice. Notice of the Motion, the relief requested therein and the
Interim Hearing was served by the Debtor on the Notice Parties. The interim
relief granted herein is necessary to avoid immediate and irreparable harm to
the Debtor, its estate and its subsidiaries pending the Final Hearing. Under the
circumstances, the notice given by the Debtor of the Motion and the Interim
Hearing (i) was, in the Debtor’s good faith belief, the best available under the
circumstances, (ii) constitutes due and sufficient notice thereof and (iii)
complies with Bankruptcy Rules 4001(b) and (c) and the SDNY Local Rules. No
further notice of the relief sought at the Interim Hearing is necessary or
required.

 

5.     Debtor’s Stipulations. Without prejudice to the rights of any other party
(but subject to the limitations thereon contained in paragraphs 23 and 24
below), the Debtor admits, stipulates and agrees that:

 

 
6

--------------------------------------------------------------------------------

 

 

(a)     Prepetition Debt. (i) As of the Petition Date, the Prepetition Obligors
were indebted and liable to the Prepetition Secured Lenders, without defense,
counterclaim or offset of any kind, in the aggregate amount of (A) approximately
$1,200,000,000 in principal amount owing under the Prepetition Credit Agreement,
and (B) all accrued and unpaid interest and fees thereon and any additional
accrued and unpaid fees, expenses (including any reasonable and documented
attorneys’, accountants’, appraisers’ and financial advisors’ fees and expenses
that are chargeable or reimbursable under the Existing Agreements), charges and
other amounts, in each case, due under the Existing Agreements (collectively,
the “Prepetition Debt”), (ii) the Prepetition Debt constitutes the legal, valid
and binding obligation of the Debtor, enforceable in accordance with the terms
of the Existing Agreements (other than in respect of the stay of enforcement
arising from section 362 of the Bankruptcy Code) and (iii) no portion of the
Prepetition Debt is subject to avoidance, recharacterization, recovery or
subordination pursuant to the Bankruptcy Code or applicable nonbankruptcy law;

 

(b)    the Existing Agreements are valid, binding and enforceable;

 

(c)     the liens and security interests granted to the Prepetition Agent
pursuant to and in connection with the Existing Agreements (including, without
limitation, all security agreements, pledge agreements, mortgages, deeds of
trust, account control agreements and other security documents executed by the
Debtor or any other loan party thereto in favor of the Prepetition Agent, for
its benefit and for the benefit of the Prepetition Secured Lenders) (the
“Prepetition Liens”), (i) are valid, binding, perfected, enforceable,
first-priority liens and security interests in the personal and real property
described in the Existing Agreements (the “Prepetition Collateral”), (ii) were
granted to, or for the benefit of, the Prepetition Secured Creditors for fair
consideration and reasonably equivalent value, (iii) are not subject to
avoidance, recharacterization or subordination pursuant to the Bankruptcy Code
or applicable nonbankruptcy law and (iv) are subject and subordinate only to (A)
the DIP Liens (as defined below), (B) the Carve-Out (as defined below) to which
the DIP Liens are subject and (C) valid, perfected and unavoidable liens
permitted under the Existing Agreements to the extent that such permitted liens
are senior to or pari passu with the liens of the Prepetition Agent on the
Prepetition Collateral;

 

 
7

--------------------------------------------------------------------------------

 

  

(d)     the Debtor’s borrowings from the DIP Lenders under the DIP Facility and
this Interim Order will be used in a manner consistent with the terms and
conditions of the DIP Documents, solely for (a) working capital and other
general corporate purposes, (b) permitted payment of costs of administration of
this Case, and (c) providing liquidity to the Debtor’s subsidiaries;

 

(e)     (i) the proceeds from the DIP Loans shall not be loaned or advanced to,
or invested in (in each case, directly or indirectly), any entity that is not a
subsidiary of the Debtor or a Guarantor, (ii) the proceeds from the DIP Facility
loaned or advanced to, or invested in, any subsidiary of the Debtor or a
Guarantor shall be evidenced by an intercompany note, in form and substance
reasonably satisfactory to the DIP Agent, for the full amount of the proceeds so
loaned, advanced or invested, (iii) such intercompany note shall be pledged to
the DIP Agent, for the benefit of the DIP Lenders, to secure the DIP Obligations
(as defined herein), and (iv) all intercompany liens of the Debtor and the
Guarantors, if any, will be contractually subordinated to the liens securing the
DIP Facility and to the Adequate Protection Liens (as defined herein) on terms
satisfactory to the DIP Agent; and

 

 
8

--------------------------------------------------------------------------------

 

  

(f)     subject to the reservation of rights set forth in paragraph 24 below,
each Obligor (as defined in the Prepetition Credit Agreement) shall be deemed to
have forever waived, discharged and released each of the Prepetition Secured
Creditors and their respective affiliates and each of the respective members,
managers, equity holders, agents, attorneys, financial advisors, consultants,
officers, directors, employees and other representatives thereof (all of the
foregoing, solely in their respective capacities as such, collectively, the
“Prepetition Secured Lender Releasees”) of any and all “claims” (as defined in
the Bankruptcy Code), counterclaims, causes of action (including, without
limitation, causes of action in the nature of “lender liability”), defenses,
setoff, recoupment or other offset rights against any and all of the Prepetition
Secured Lender Releasees, whether arising at law or in equity, relating to
and/or otherwise in connection with the Prepetition Obligations, the Prepetition
Liens or the debtor-creditor relationship between any of the Prepetition Agent
or the Prepetition Secured Lenders, on the one hand, and the Debtor and each
Obligor (as defined in the Prepetition Credit Agreement), on the other hand,
from the beginning of time through the date hereof, including, without
limitation, (i) any recharacterization, subordination, avoidance or other claim
arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or
under any other similar provisions of applicable state law, federal law or
municipal law and (ii) any right or basis to challenge or object to the amount,
validity or enforceability of the Prepetition Obligations or any payments made
on account of the Prepetition Obligations, or the validity, enforceability,
priority or non-avoidability of the Prepetition Liens securing the Prepetition
Obligations. For the avoidance of doubt, the foregoing release shall not act to
release any independent, non-derivative claims of third parties against the
Prepetition Secured Lender Releasees.

 

6.     Findings Regarding the DIP Facility. Based on representations of the
Debtor, including, but not limited to, those made in the Motion, the First Day
Declaration, and the declaration of Thane Carlston, the Debtor’s investment
banker, in support of the Motion, the Court makes the following findings of fact
and conclusions of law:

 

 
9

--------------------------------------------------------------------------------

 

  

(a)     Good cause has been shown for the entry of this Interim Order. 

 

(b)     The Debtor has an immediate need to enter into the DIP Facility and use
Cash Collateral in order to permit, among other things, the orderly continuation
of the operation of its business, to maintain business relationships with
vendors, suppliers and customers, to make capital expenditures, and to satisfy
other working capital and operational needs. The access of the Debtor to
sufficient working capital and liquidity made available through the use of Cash
Collateral, incurrence of new indebtedness for borrowed money and other
financial accommodations provided for, under or in connection with the DIP
Facility is vital to the preservation and maintenance of the value of the Debtor
and to a successful reorganization of the Debtor or sale of the Debtor’s assets
as a going concern or otherwise.

 

(c)     The Debtor is unable to obtain financing on more favorable terms from
sources other than the DIP Lenders under the DIP Facility and is unable to
obtain adequate unsecured credit allowable under section 503(b)(1) of the
Bankruptcy Code as an administrative expense. The Debtor is also unable to
obtain secured credit allowable under sections 364(c)(1), 364(c)(2) and
364(c)(3) of the Bankruptcy Code without the Debtor granting to the DIP Agent
and the DIP Lenders, subject to the Carve-Out as provided for herein, the DIP
Liens and the Superpriority Claims (as defined below) under the terms and
conditions set forth in this Interim Order and in the DIP Documents, as well as
any and all other protections provided to the DIP Agent and the DIP Lenders
herein and therein.

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     The terms of the DIP Facility and the use of Cash Collateral are fair
and reasonable and reflect the Debtor’s exercise of prudent business judgment
consistent with its fiduciary duties.

 

(e)     The DIP Facility has been negotiated in good faith and at arm’s length
among the Debtor, the DIP Agent, the Arranger and the DIP Lenders, and all of
the Debtor’s obligations and indebtedness arising under, in respect of or in
connection with the DIP Facility and the DIP Documents, including without
limitation, (i) all loans made to the Debtor pursuant to the superpriority
secured debtor-in-possession credit agreement, substantially in the form
attached as Exhibit B to the Motion (the “DIP Credit Agreement”), and (ii) all
other “Obligations” (as defined in the DIP Credit Agreement) of the Debtor, in
each case owing to the DIP Agent, any DIP Lender or any of their respective
affiliates, in accordance with the terms of the DIP Documents (all of the
foregoing, collectively, the “DIP Obligations”), shall be deemed to have been
extended by the DIP Agent and the DIP Lenders and their affiliates in good
faith, as that term is used in section 364(e) of the Bankruptcy Code and in
express reliance upon the protections offered by section 364(e) of the
Bankruptcy Code, and shall be entitled to full protection thereunder.

 

(f)     Based upon the record before the Court, the terms of the DIP Facility,
the use of Cash Collateral and the adequate protection granted in this Interim
Order have been negotiated at arm’s length and in good faith, as that term is
used in section 364(e) of the Bankruptcy Code, and are in the best interests of
the Debtor and its estate and creditors and are consistent with the Debtor’s
fiduciary duties.

 

(g)     In light of the subordination of the Prepetition Liens to the Carve-Out
and the DIP Liens, the Debtor and the Guarantors consent and agree that the
Prepetition Secured Creditors are entitled to all of the rights and benefits of
section 552(b) of the Bankruptcy Code, and, subject to the entry of the Final
Order, that the “equities of the case” exception shall not apply.

 

 
11

--------------------------------------------------------------------------------

 

  

(h)     The Debtor has requested entry of this Interim Order pursuant to
Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent granting the relief set forth
in this Interim Order, the Debtor’s estate and business will be immediately and
irreparably harmed. Consummation of the DIP Facility and the use of Cash
Collateral in accordance with this Interim Order and the DIP Documents are
therefore in the best interests of the Debtor’s estate.

 

7.     Authorization of the DIP Facility and the DIP Documents.

 

(a)     The Debtor is hereby authorized to enter into and perform all
obligations under the DIP Documents. The Debtor is hereby authorized to borrow
money pursuant to the DIP Credit Agreement, and the Guarantors are hereby
authorized to guarantee such borrowings and the Debtor’s obligations with
respect to such borrowings, up to an aggregate principal amount of $25,000,000
on an interim basis and up to an aggregate principal amount of $50,000,000
subject to entry of the Final Order and as set forth in the DIP Documents (plus
interest, fees, amounts paid-in-kind, expenses (including reasonable
professional fees and expenses) and other amounts, in each case, as provided for
in the DIP Documents) under the DIP Facility, in accordance with the terms of
this Interim Order and the DIP Documents, which borrowings shall be used for all
purposes permitted under the DIP Documents, including, without limitation, to
provide working capital for the Debtor and to pay interest, fees and expenses in
accordance with this Interim Order and the DIP Documents.

 

 
12

--------------------------------------------------------------------------------

 

  

(b)     In furtherance of the foregoing and without further approval of this
Court, the Debtor is authorized and directed to perform all acts, to make,
execute and deliver all instruments and documents (including, without
limitation, the execution or recordation of security agreements, mortgages and
financing statements), and to pay all fees and expenses, that may be required or
reasonably necessary for the Debtor’s performance of its obligations under or
related to the DIP Facility, including, without limitation:

 

(i)     the execution, delivery and performance of the Loan Documents (as
defined in the DIP Credit Agreement) and any exhibits attached thereto,
including, without limitation, the DIP Credit Agreement, the Security Agreement
(as defined in the DIP Credit Agreement), any account control agreements and all
other related documents contemplated by the foregoing (collectively, and
together with the letter agreements referred to in clause (iii) below, the “DIP
Documents”);

 

(ii)     the execution, delivery and performance of one or more amendments to or
waivers of the requirements of the DIP Documents, including the DIP Credit
Agreement for, among other things, the purpose of adding additional financial
institutions as DIP Lenders and reallocating the commitments for the DIP
Facility among the DIP Lenders, in each case in such form as the Debtor, the DIP
Agent and the applicable DIP Lenders may agree (it being understood that no
further approval of the Court shall be required for non-material amendments to
the DIP Credit Agreement (and any fees paid in connection therewith), including
those that do not shorten the maturity of the extensions of credit thereunder or
increase the aggregate commitments or the rate of interest payable thereunder;

 

(iii)     the non-refundable payment to the DIP Agent, the Arranger or the DIP
Lenders, as the case may be, of any fees and other amounts due, including any
reimbursement of indemnified obligations referred to in the DIP Credit Agreement
(and in any separate letter agreements between such applicable parties and the
Debtor in connection with the DIP Facility) and reasonable costs and expenses as
may be due from time to time, including, without limitation, the reasonable fees
and expenses of the professionals retained as provided for in the DIP Documents,
without the need to file retention motions or fee applications but subject to
paragraph 25, in each case, solely to the extent provided for in the DIP Credit
Agreement;

 

 
13

--------------------------------------------------------------------------------

 

  

(iv)     the performance of all other acts required under or in connection with
the DIP Documents, including the granting and perfection of the DIP Liens and
the Superpriority Claims as permitted herein and therein; and

 

(v)     cause the execution and delivery of and performance under the
Guarantees.

 

(c)     Upon execution and delivery of the DIP Documents, the DIP Documents
shall constitute valid and binding obligations of the Debtor, enforceable
against the Debtor in accordance with the terms of such DIP Documents and this
Interim Order.

 

8.     Superpriority Claims. 

 

(a)     Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP
Obligations shall constitute allowed claims (the “Superpriority Claims”) against
the Debtor (without the need to file any proof of claim) with priority over any
and all administrative expenses, diminution claims (including all Adequate
Protection Obligations (as defined below)) and all other claims against the
Debtor, now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 365, 503(b), 506(c), (subject only to and effective upon entry of the
Final Order, to the extent therein approved), 507(a), 507(b), 726, 1113 or 1114
of the Bankruptcy Code, whether or not such expenses or claims may become
secured by a judgment lien or other non-consensual lien, levy or attachment,
which allowed Superpriority Claims shall be payable from and have recourse to
all pre- and postpetition property of the Debtor and all proceeds thereof (but
excluding all Avoidance Actions and Avoidance Proceeds (each as defined below),
subject only to the payment of the Carve-Out to the extent specifically provided
for herein. Any payments, distributions or other proceeds received on account of
such Superpriority Claims shall be promptly delivered to the DIP Agent to be
applied or further distributed by the DIP Agent on account of the DIP
Obligations in such order as is specified in the DIP Documents. The
Superpriority Claims shall be entitled to the full protection of section 364(e)
of the Bankruptcy Code in the event that this Interim Order or any provision
hereof is vacated, reversed or modified, on appeal or otherwise.

 

 
14

--------------------------------------------------------------------------------

 

 

 

(b)     For purposes hereof, the “Carve-Out” means (i) all fees required to be
paid pursuant to 28 U.S.C. §1930 and 31 U.S.C. §3717, (ii) all reasonable fees
and expenses incurred by a trustee under section 726(b) of the Bankruptcy Code
in an amount not to exceed $50,000, (iii) to the extent allowed at any time
whether by interim order, procedural order, or otherwise, but subject in all
respects to the Budget (as defined in the DIP Credit Agreement), all accrued and
unpaid fees, disbursements, costs and expenses (“Professional Fees”) (other than
any restructuring fee, sale fee or other success fee of any investment bankers
or financial advisors of the Debtor (except the Debtor’s current financial
advisor Moelis & Company engaged pursuant to its existing engagement letter with
the Debtor) or the Creditors’ Committee (as defined below)), incurred by
professionals or professional firms whose retention has been approved by the
Court during this Case pursuant to sections 327 and 1103 of the Bankruptcy Code
(collectively, “Professional Persons”) retained by the Debtor and the official
committee of unsecured creditors appointed in this Case (the “Creditors’
Committee”), if any, at any time before or on the first business day following
delivery by the DIP Agent of a Carve Out Trigger Notice (as defined below), to
the extent such Professional Fees are allowed by this Court whether by interim
order, procedural order or otherwise, prior to or after delivery of a Carve Out
Trigger Notice; and (iv) after the first business day following delivery by the
DIP Agent of the Carve Out Trigger Notice, to the extent allowed by this Court
whether by interim order, procedural order or otherwise, prior to or after
delivery of a Carve Out Trigger Notice, all unpaid fees, disbursements, costs
and expenses incurred by Professional Persons, in an aggregate amount not to
exceed $2,500,000 (the amount set forth in this clause (iv) being the “Carve-Out
Cap”); provided, however, that any use of the Prepetition Collateral, the Cash
Collateral, the Collateral, the DIP Facility or borrowings thereunder, the
Carve-Out, the Carve-Out Cap or any portion or proceeds of the foregoing, for
any purpose, shall be subject in all respects to paragraph 19. For purposes of
the foregoing, the term “Carve-Out Trigger Notice” shall mean a written notice
delivered by the DIP Agent to the Debtor and its lead counsel, the U.S. Trustee
and lead counsel to the Creditors’ Committee, if any, which notice may be
delivered following the occurrence and during the continuation of an Event of
Default under the DIP Documents, expressly stating that the Carve-Out Cap is
invoked and the Event of Default that is alleged to have occurred and be
continuing.

 

 
15

--------------------------------------------------------------------------------

 

  

(c)     The DIP Agent, DIP Lenders, Prepetition Agent, and Prepetition Lenders
shall not be responsible for the direct payment or reimbursement of any fees or
disbursements of any Professional Persons incurred in connection with this Case
or any successor case under any chapter of the Bankruptcy Code. Nothing in this
Interim Order or otherwise shall be construed (i) to obligate the DIP Agent, DIP
Lenders, Prepetition Agent or Prepetition Lenders, in any way to pay
compensation to or to reimburse expenses of any Professional Persons, or to
guarantee that the Debtor has sufficient funds to pay such compensation or
reimbursement; (ii) to increase the Carve Out if actual Allowed Professional
Fees are higher in fact than reflected in the Budget (as defined in the DIP
Credit Agreement); or (iii) as consent to the allowance of any professional fees
or expenses of any Professional Persons. Any funding of the Carve Out shall be
added to and made a part of the DIP Obligations and secured by the Collateral
and otherwise entitled to the protections granted under this Interim Order, the
DIP Documents, the Bankruptcy Code and applicable law. The DIP Agents’ and DIP
Lenders’ liens and claims shall, however, be subject to the Carve Out as set
forth in this Interim Order.

 

 
16

--------------------------------------------------------------------------------

 

  

9.     DIP Liens. 

 

As security for the DIP Obligations, effective and perfected upon the date of
this Interim Order and without the necessity of the execution, recordation of
filings by the Debtor of mortgages, security agreements, control agreements,
pledge agreements, financing statements or other similar documents, or the
possession or control by the DIP Agent of, or over, any Collateral (including
Cash Collateral), the security interests and liens identified in clauses (a),
(b) and (c) below are hereby granted to the DIP Agent for its own benefit and
the benefit of the DIP Lenders (all property identified in clauses (a), (b) and
(c) below, together with all other property to which the DIP Agent is granted a
lien under the DIP Documents (other than as expressly excluded pursuant to this
Interim Order), being collectively referred to as the “Collateral”), subject,
only in the event of the occurrence and during the continuance of an Event of
Default, to the payment of the Carve-Out as provided herein (all such liens and
security interests granted to the DIP Agent, for its benefit and for the benefit
of the DIP Lenders, pursuant to this Interim Order and the DIP Documents, the
“DIP Liens”). Notwithstanding the foregoing, the DIP Agent and the DIP Lenders
may take any action (and are, to the extent necessary in connection therewith,
hereby granted relief from the automatic stay), to evidence, confirm, validate
or perfect, or to ensure the contemplated priority of, such liens, and the
Debtor shall execute and deliver to the DIP Agent and the DIP Lenders all such
financing statements, notices and other documents as the DIP Agent or any DIP
Lender may reasonably request in connection therewith and shall deliver account
control agreements or other documentation in respect of and evidencing
perfection of all collection and deposit accounts to the extent required by the
DIP Documents.

 

 
17

--------------------------------------------------------------------------------

 

  

(a)    First Lien on Unencumbered Property. Pursuant to section 364(c)(2) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
first priority senior security interest in and lien upon all pre- and
postpetition tangible and intangible property of the Debtor and the Debtor’s
estate, whether existing on the Petition Date or thereafter acquired, that, on
or as of the Petition Date is not subject to valid, perfected and non-avoidable
liens, other than the junior and subordinated Adequate Protection Liens (or to
valid liens in existence as of the Petition Date that are subsequently perfected
as permitted by section 546(b) of the Bankruptcy Code) (collectively,
“Unencumbered Property”), including without limitation, all inventory, accounts
receivable, general intangibles, chattel paper, contracts, owned real estate,
real and personal property leaseholds, property, plants, fixtures and machinery
and equipment, vehicles, vessels, deposit accounts, cash and cash collateral of
the Debtor (whether maintained with the DIP Agent or otherwise) and any
investment of such cash and cash collateral, including Cash Collateral, letter
of credit rights, patents, copyrights, trademarks, trade names, rights under
license agreements and other intellectual property and capital stock of
subsidiaries of the Debtor. Unencumbered Property shall exclude the Debtor’s
claims and causes of action under sections 502(d), 544, 545, 547, 548, 549 and
550 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy
Code (collectively, “Avoidance Actions”) and any proceeds or property recovered,
unencumbered or otherwise the subject of successful Avoidance Actions, whether
by judgment, settlement or otherwise (“Avoidance Proceeds”).

 

 
18

--------------------------------------------------------------------------------

 

 

(b)    Liens Priming Prepetition Secured Lenders’ Liens. Pursuant to
section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing,
enforceable, fully-perfected first priority senior priming security interest in
and lien upon all pre- and postpetition property of the Debtor (including,
without limitation, cash and cash collateral of the Debtor (whether maintained
with the DIP Agent or otherwise), including Cash Collateral, and any investment
of such cash and cash collateral, inventory, accounts receivable, letter of
credit rights and other rights to payment whether arising before or after the
Petition Date, contracts, properties, plants, equipment, vehicles, vessels,
general intangibles, documents, instruments, interests in leaseholds, real
properties, patents, copyrights, trademarks, trade names, other intellectual
property, capital stock of subsidiaries and the proceeds, product, offspring of
profits of all the foregoing), whether now existing or hereafter acquired, that
is subject to the existing liens presently securing the Prepetition Debt. Such
security interests and liens shall be senior in all respects to the interests in
such property of the Prepetition Secured Creditors arising from current and
future liens of the Prepetition Secured Creditors (including, without
limitation, the Adequate Protection Liens granted hereunder), but shall not be
senior to (i) any valid, perfected and unavoidable interests of other secured
parties arising out of liens, if any, on such property existing immediately
prior to the Petition Date, (ii) any valid, perfected and unavoidable interests
in such property arising out of liens to which the liens of the Prepetition
Secured Creditors become subject subsequent to the Petition Date as permitted by
section 546(b) of the Bankruptcy Code.

 

 
19

--------------------------------------------------------------------------------

 

 

(c)    Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
security interest in and lien upon all pre- and postpetition tangible and
intangible property of the Debtor and the Debtor’s estate (other than the
property described in clauses (a), (b) or (d) of this paragraph 9, as to which
the liens and security interests in favor of the DIP Agent will be as described
in such clauses), whether now existing or hereafter acquired, that is subject to
valid, perfected and unavoidable liens in existence immediately prior to the
Petition Date, or to any valid and unavoidable liens in existence immediately
prior to the Petition Date that are perfected subsequent to the Petition Date as
permitted by section 546(b) (in each case, other than the Prepetition Liens and
the Adequate Protection Liens) of the Bankruptcy Code, which security interests
and liens in favor of the DIP Agent are junior to such valid, perfected and
unavoidable liens.

 

(d)   Liens Senior to Certain Other Liens. The DIP Liens and the
Adequate Protection Liens (as defined below) shall not be subject or subordinate
to any lien or security interest that is avoided and preserved for the benefit
of the Debtor and its estate under section 551 of the Bankruptcy Code.

 

 
20

--------------------------------------------------------------------------------

 

 

10. Protection of DIP Lenders' Rights.

  

(a)     So long as there are any borrowings or other amounts (other than
contingent indemnity obligations as to which no claim has been asserted when all
other amounts have been indefeasibly paid in full in cash) outstanding, or the
DIP Lenders have any outstanding Commitments (as defined in the DIP Credit
Agreement), under the DIP Credit Agreement, the Prepetition Secured Creditors
shall (i) have no right to and shall take no action to foreclose upon or recover
in connection with the liens granted on the Collateral thereto pursuant to the
Existing Agreements or this Interim Order, or otherwise seek to exercise or
exercise any enforcement rights or remedies against any Collateral, including in
connection with the Adequate Protection Liens, (ii) be deemed to have consented
to any transfer, disposition or sale of, or release of liens on, Collateral, to
the extent such transfer, disposition, sale or release is authorized under the
DIP Documents, (iii) not file any financing statements, trademark filings,
copyright filings, mortgages, notices of lien or similar instruments, or
otherwise take any action to perfect their security interests in the Collateral
unless, solely as to this clause (iii) (other than with respect to mortgages,
which shall not be filed), prior to the expiration of the Challenge Period,
there has been a Successful Challenge (as defined below) and (iv) deliver or
cause to be delivered, at the Debtor’s cost and expense, any termination
statements, releases and/or assignments in favor of the DIP Lenders or other
documents necessary to effectuate and/or evidence the release, termination
and/or assignment (to the extent provided herein) of liens on any portion of the
Collateral that is sold or otherwise disposed, including the Prepetition Liens
or Adequate Protection Liens upon the sale or disposition of such Collateral or
upon the expiration of the Challenge Period (without the occurrence of a
Successful Challenge).

 

 
21

--------------------------------------------------------------------------------

 

  

(b)     Notwithstanding section 362 of the Bankruptcy Code, the automatic stay
provisions of section 362 of the Bankruptcy Code shall be vacated and modified
to the extent necessary to permit the DIP Agent and the DIP Lenders to exercise
all rights and remedies provided for in the DIP Loan Documents and this Interim
Order, including to take any or all of the following actions, without further
order of or application or motion to this Court, immediately upon the occurrence
of the Termination Date (as defined in the DIP Credit Agreement) and, but
subject in all respects to clause (b) of paragraph 17 and the Carve Out Cap as
set forth in clause (b) of paragraph 8, upon seven days’ prior written notice
(which seven days’ notice period (the “Notice Period”) shall run concurrently
with any notice provided under the DIP Documents) to the Debtor and the
Creditors’ Committee, if any, of the DIP Agent’s intent to exercise such rights
and remedies: (i) immediately terminate the Debtor’s use of any Cash Collateral;
(ii) freeze monies or balances in the Debtor’s accounts and sweep all funds
contained therein and apply the same to pay the DIP Obligations; (iii) declare
all DIP Obligations to be immediately due and payable; (iv) immediately set-off
any and all amounts in accounts maintained by the Debtor with the DIP Agent or
any DIP Lender or on their behalf against the DIP Obligations, or otherwise
enforce any and all rights against the Collateral in the possession of the DIP
Agent or any of the DIP Lenders or being held on their behalf, including,
without limitation, disposition of the Collateral solely for application towards
the DIP Obligations; and (v) take any other actions or exercise any other rights
or remedies permitted under this Interim Order, the DIP Documents or applicable
law to effect the repayment of the DIP Obligations; provided that neither the
Debtor nor the Guarantors shall have the right to contest the enforcement of the
remedies set forth in this Interim Order and the DIP Documents on any basis
other than an assertion that an Event of Default has not occurred or has been
cured within the cure periods expressly set forth herein or in the applicable
DIP Documents; and provided further that during the Notice Period, but subject
in all respects to clause (b) of paragraph 17 and paragraph 19, the Debtor shall
have no authority to borrow under the DIP Facility, and the DIP Agent may
terminate the DIP Facility and declare all DIP Obligation to be immediately due
and payable, and the Debtor’s authority to use Cash Collateral shall be as set
forth in the Budget (as defined in the DIP Credit Agreement) and limited solely
to payment of expenses critical to preservation of the Debtor’s estate and the
payment of the fees, costs and expenses to administer this Case, as agreed by
the DIP Agent in its sole discretion. The Debtor, the Prepetition Agent and the
Prepetition Secured Creditors shall waive any right to seek relief under the
Bankruptcy Code, including under section 105 thereof, to the extent such relief
would restrict or impair the rights and remedies of the DIP Agent and the DIP
Lenders set forth in this Interim Order and in the DIP Documents. The Debtor,
the DIP Agent and the DIP Lenders shall waive any right to seek relief under the
Bankruptcy Code, including under section 105 thereof, to the extent such relief
would restrict or impair the rights and remedies of the Prepetition Agent set
forth in this Interim Order.

 

 
22

--------------------------------------------------------------------------------

 

  

(c)     In no event shall the DIP Agent, the DIP Lenders, the Prepetition Agent
or any of the Prepetition Secured Creditors be subject to the equitable doctrine
of “marshaling” or any similar doctrine with respect to the Collateral.

 

(d)     No rights, protections, or remedies of the DIP Agents or the DIP Lenders
granted by the provisions of this Interim Order or the DIP Documents shall be
limited, modified, or impaired in any way by (i) any actual or purported
withdrawal of the consent of any party to the Debtor’s authority to use Cash
Collateral or to grant the DIP Liens and the Superiority Claims or (ii) any
actual or purported termination of the Debtor’s authority to use Cash Collateral
or to grant the DIP Liens and the Superiority Claims.

 

11.     Limitation on Charging Expenses Against Collateral. Subject only to and
effective upon entry of the Final Order and to the extent provided therein,
except to the extent of the Carve-Out, no expenses of administration of this
Case, any successor case or any future proceeding that may result therefrom,
including liquidation in bankruptcy or other proceedings under the Bankruptcy
Code, shall be charged against or recovered from the Collateral pursuant to
section 506(c) of the Bankruptcy Code or any similar principle of law, without
the prior written consent of the DIP Agent (acting with the consent of the
Required Lenders (as defined in the DIP Credit Agreement)), the Prepetition
Agent and the Prepetition Secured Lenders, as the case may be with respect to
their respective interests, and no such consent shall be implied from any other
action, inaction or acquiescence by the DIP Agent, the DIP Lenders, the
Prepetition Agent or the Prepetition Secured Lenders, respectively.

 

 
23

--------------------------------------------------------------------------------

 

  

12.     The Cash Collateral. The Prepetition Collateral includes cash collateral
within the meaning of section 363(a) of the Bankruptcy Code. Any cash and cash
equivalent proceeds of the Prepetition Collateral, including any cash and cash
equivalent proceeds located in deposit or securities accounts subject to control
agreements or otherwise, are cash collateral of the Prepetition Secured
Creditors within the meaning of section 363(a) of the Bankruptcy Code. Except as
otherwise specifically provided for herein, cash collateral of any of the
Prepetition Secured Creditors within the meaning of section 363(a) of the
Bankruptcy Code (including, without limitation, all proceeds of Prepetition
Collateral) is collectively referred to herein as “Cash Collateral”.

 

13.     Use of Cash Collateral. The Debtor is hereby authorized, subject to the
terms and conditions of the DIP Documents and this Interim Order, to use all
Cash Collateral, and each of the Prepetition Secured Creditors is directed
promptly to turn over to the Debtor all Cash Collateral received or held by
them; provided that the Prepetition Secured Creditors are granted adequate
protection as provided herein. Unless and to the extent otherwise consented to
by the Required Lenders (as defined in the DIP Credit Agreement) in accordance
with the DIP Documents, the Debtor’s right to use Cash Collateral hereunder
shall terminate automatically on the Termination Date upon the giving of five
business days’ prior written notice (which shall run concurrently with any
notice provided under the DIP Documents) to the Debtor and the Creditors’
Committee, if any, subject to the Carve Out Cap as set forth in paragraph 8(b),
the second proviso in paragraph 10(b) and paragraph 17(b) hereof.
Notwithstanding the foregoing, the Debtor will apply the collections and
proceeds from asset sales, debt or equity issuances, and  insurance recoveries
to reduce the DIP Obligations, in each case, to the extent required by the terms
of the DIP Credit Agreement.

 

 
24

--------------------------------------------------------------------------------

 

  

14.     Adequate Protection. The Prepetition Secured Lenders are entitled,
pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code, to
adequate protection of their interest in the Prepetition Collateral, including
the Cash Collateral, for and equal in amount to the aggregate diminution in the
value of the Prepetition Secured Lenders’ interest in the Prepetition
Collateral, including, without limitation, any such diminution resulting from
the sale, lease or use by the Debtor (or other decline in value) of Cash
Collateral and any other Prepetition Collateral, the priming of the Prepetition
Agent’s security interests and liens in the Prepetition Collateral by the DIP
Agent and the DIP Lenders pursuant to the DIP Documents and this Interim Order,
and the imposition of the automatic stay pursuant to section 362 of the
Bankruptcy Code. As adequate protection, the Prepetition Agent and the
Prepetition Secured Lenders are hereby granted the following (collectively, the
“Adequate Protection Obligations”):

 

 
25

--------------------------------------------------------------------------------

 

 

(a)     Adequate Protection Liens. The Prepetition Agent (for itself and for
the benefit of the Prepetition Secured Lenders) is hereby granted (effective and
perfected upon the date of this Interim Order and without the necessity of the
execution by the Debtor of mortgages, security agreements, pledge agreements,
financing statements or other agreements), in the amount of such diminution, (1)
a replacement security interest in and lien upon all the Collateral (such liens
securing the Adequate Protection Obligations, the “Adequate Protection Liens”),
subject and subordinate only to (i) the DIP Liens and any liens on the
Collateral to which such DIP Liens are junior and (ii) the Carve-Out and (2) (A)
until such time as all of the DIP Obligations are indefeasibly paid in full in
cash in accordance with the DIP Documents and this Interim Order, the
Prepetition Agent and the Prepetition Secured Creditors shall have no right to
seek or exercise any enforcement rights or remedies in connection with the
Adequate Protection Liens, including, without limitation, in respect of the
occurrence or continuance of any Event of Default (as defined in the Prepetition
Credit Agreement); (B) the Prepetition Agent and the Prepetition Secured
Creditors shall be deemed to have consented to any sale or disposition of
Collateral permitted under the DIP Credit Agreement or approved, arranged for or
by the DIP Agent or the Required Lenders (as defined in the DIP Credit
Agreement), and shall terminate and release upon any such sale or disposition
all of its liens on and security interests in such Collateral (where the DIP
Agent also releases any DIP Liens as necessary); (C) the Prepetition Agent
and/or the Prepetition Secured Creditors shall deliver or cause to be delivered,
at the Debtor’s costs and expense (for which the Prepetition Agent and/or the
Prepetition Secured Creditors, as the case may be, shall be reimbursed upon
submission to the Debtor of invoices or billing statements), any termination
statements, releases or other documents necessary to effectuate and/or evidence
the release and termination of any Prepetition Secured Creditors’ liens on or
security interests in any portion of the Collateral subject to any sale or
disposition permitted under the DIP Credit Agreement or approved or arranged for
by the DIP Agent or any of the DIP Lenders (where the DIP Agent also releases
any DIP Liens as necessary); and (D) upon the Final Order becoming a final and
nonappealable order and the expiration of the Challenge Period (as defined
below) with no challenge having been brought, or if such a challenge is brought,
until the entry of a final judgment and the payment to the Prepetition Agent and
the Prepetition Secured Creditors of all amounts owed by the Debtor under the
Existing Agreements and this Interim Order (or the Final Order), the Adequate
Protection Liens shall terminate and be released (automatically and without
further action of the parties), and the Prepetition Secured Creditors shall
execute and deliver such agreements to evidence and effectuate such termination
and release as the Debtor or the DIP Agent may request, and the Debtor and the
DIP Agent shall be authorized to file on behalf of the Prepetition Secured
Creditors such UCC termination statements or such other filings as may be
applicable to the extent such authorization is required under the Uniform
Commercial Code of the applicable jurisdiction. Without limiting the generality
of the foregoing, the Adequate Protection Liens granted to the Prepetition Agent
shall be junior and subordinate in all respects to the DIP Liens and the Carve
Out.

 

 
26

--------------------------------------------------------------------------------

 

  

(b)    Section 507(b) Claim. The Prepetition Agent and the Prepetition
Secured Creditors are hereby granted, subject only to the Superpriority Claims
and the Carve-Out, a superpriority claim, as provided for in section 507(b) of
the Bankruptcy Code, immediately junior to the Superpriority Claims and any
other claims under section 364(c)(1) of the Bankruptcy Code held by the DIP
Agent and the DIP Lenders, and payable from and having recourse to all
prepetition and postpetition property of the Debtor and all proceeds thereof
(but excluding Avoidance Actions and any Avoidance Proceeds); provided, however,
that the Prepetition Agent and the Prepetition Secured Creditors shall not
receive or retain any payments, property or other amounts in respect of the
superpriority claims under section 507(b) of the Bankruptcy Code granted
hereunder or under the Existing Agreements unless and until the DIP Obligations
have indefeasibly been paid in full in cash in accordance with the DIP
Documents.

 

 
27

--------------------------------------------------------------------------------

 

  

(c)    Fees and Expenses. As further adequate protection, the Debtor is
authorized and directed to provide adequate protection to the Prepetition Agent
and the Prepetition Lenders, in the form of: (i) current cash payments of all
reasonable out-of-pocket costs, fees and expenses payable to the Prepetition
Agent under the Existing Agreements as may hereafter be incurred in accordance
with the Existing Agreements, (ii) the reasonable fees and expenses of the
following legal, financial and other professionals collectively retained by the
Prepetition Agent and certain Prepetition Lenders: (a) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, legal counsel, (b) Houlihan Lokey Capital, Inc.,
financial advisor, (c) maritime counsel; (d) foreign counsel for each applicable
jurisdiction, and (e) one local counsel to the Prepetition Agent upon any change
of venue, in each case in cash within ten (10) calendar days of receipt of an
invoice therefor without the need to file retention motions or fee
applications, (iii) continued maintenance and insurance of the Prepetition
Collateral in amounts and for the risks, and by the entities, as required under
the Existing Agreements; (iv) financial and other reporting substantially in
compliance with the Existing Agreements, and (v) all obligations, including
accrued but unpaid interest, under the Existing Agreements owing by the Debtor
thereunder and other fees owing by the Debtor thereunder shall continue to
accrue interest (and interest on interest) at the default rate applicable on the
Petition Date under the Existing Agreements, but shall not be payable in cash.
Payments in clause (ii) above are subject to paragraph 25 of this Interim Order.

 

(d)     Notwithstanding anything in this paragraph 14 to the contrary, following
delivery of a Carve-Out Trigger Notice and prior to the payment to the
Prepetition Agent or any Prepetition Secured Creditor on account of any adequate
protection or otherwise, the Carve-Out Reserve (as defined in the DIP Credit
Agreement) shall have been fully funded and the DIP Obligations shall have been
paid in full.

 

(e)     The Debtor and the Guarantors consent and agree that the Adequate
Protection Obligations (A) shall not be subject to sections 510, 549, 550 or 551
of the Bankruptcy Code or, subject to entry of the Final Order, section 506(c)
of the Bankruptcy Code or the “equities of the case” exception of section 552 of
the Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x)
any lien that is avoided and preserved for the benefit of the Debtor and its
estate under section 551 of the Bankruptcy Code or otherwise or (y) any
intercompany or affiliate liens or claims of the Debtor, and (C) shall be valid
and enforceable against any trustee or any other estate representative appointed
in this Case or any successor cases, and/or upon the dismissal of this Case.

 

 
28

--------------------------------------------------------------------------------

 

  

15.     Sufficiency of Adequate Protection. Under the circumstances and given
that the above-described adequate protection is consistent with the Bankruptcy
Code, including section 506(b) thereof, the Court finds that the adequate
protection provided herein is reasonable and sufficient to protect the interests
of the Prepetition Secured Lenders.

 

16.    Perfection of DIP Liens.

 

(a)     The DIP Agent and the DIP Lenders are hereby authorized, but not
required, to file or record financing statements or take control over deposit
accounts and securities accounts, in each case, in order to validate and perfect
the liens and security interests granted to them hereunder. Whether or not the
DIP Agent on behalf of the DIP Lenders in its discretion, chooses to file such
financing statements or take control over deposit accounts and securities
accounts, such liens and security interests shall be deemed valid, perfected,
allowed, enforceable, non-avoidable and not subject to challenge dispute or
subordination, at the time and on the date of entry of this Interim Order. Upon
the request of the DIP Agent, without any further consent of any party, the DIP
Agent, the Debtor and each DIP Lender are authorized and directed to take,
execute, deliver and file such instruments (in each case, without representation
or warranty of any kind) to enable the DIP Agent to further perfect the DIP
Liens.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     A certified copy of this Interim Order may, in the discretion of the DIP
Agent, be filed with or recorded in filing or recording offices in addition to
or in lieu of such financing statements, mortgages, notices of lien or similar
instruments, and all filing offices are hereby authorized to accept such
certified copy of this Interim Order for filing and recording. For the avoidance
of doubt, the automatic stay provisions of section 362(a) of the Bankruptcy Code
shall be modified to the extent necessary to permit the DIP Agent to take all
actions, as applicable, referenced in this subparagraph (b) and in the
immediately preceding subparagraph (a).

 

17.    Preservation of Rights Granted Under this Interim Order.

 

(a)     Except as otherwise provided for herein, or permitted under the DIP
Credit Agreement, no claim or lien having a priority superior to or pari passu
with those granted by this Interim Order to the DIP Agent and the DIP Lenders or
to the Prepetition Agent and the Prepetition Secured Lenders, respectively,
shall be granted or allowed while any portion of the DIP Facility (or any
refinancing thereof) or the Commitments thereunder or the DIP Obligations or the
Adequate Protection Obligations remain outstanding, and the DIP Liens and the
Adequate Protection Liens shall not be (i) subject or junior to any lien or
security interest that is avoided and preserved for the benefit of the Debtor’s
estate under section 551 of the Bankruptcy Code or (ii) subordinated to or made
pari passu with any other lien or security interest, whether under section
364(d) of the Bankruptcy Code or otherwise, in each case other than the
Carve-Out; provided, however, a claim or lien granted by this Interim Order to
the Prepetition Agent and the Prepetition Secured Lenders shall be subordinated
to any claim or lien that may be granted from time to time having a priority
superior to or pari passu with those liens or claims granted under the DIP
Documents and/or by this Interim Order to the DIP Agent and the DIP Lenders,
solely to the extent the DIP Agent and DIP Lenders consent to the granting of
any such claim or lien.

 

 
30

--------------------------------------------------------------------------------

 

  

(b)     In addition to the Events of Default set forth in the DIP Documents,
unless all DIP Obligations shall have been indefeasibly paid in full in cash,
and the Prepetition Debt and the Adequate Protection Obligations (if any) shall
have been paid in full, the Debtor shall not seek, and it shall constitute an
Event of Default and terminate the right of the Debtor to use Cash Collateral if
the Debtor seeks, or there is entered, unless the DIP Agent has otherwise
consented, (i) any modification or extension of this Interim Order without the
prior written consent of the DIP Agent, and no such consent shall be implied by
any other action, inaction or acquiescence by the DIP Agent, (ii) any
modification or extension of this Interim Order with respect to the Prepetition
Debt or the Adequate Protection Obligations without the prior written consent of
the Prepetition Agent, and no such consent shall be implied by any other action,
inaction or acquiescence by the Prepetition Agent, (iii) an order converting or
dismissing this Case and such order shall not have been reversed or vacated
within ten (10) days; (iv) an order appointing a chapter 11 trustee in this Case
and such order shall not have been reversed or vacated within ten (10) days, and
(v) an order approving a plan of reorganization or the sale of all or
substantially all of the Collateral shall have been entered which does not
provide for the repayment in full in cash of the DIP Obligations (other than any
contingent obligations not yet due and payable) upon the consummation thereof.
If an order dismissing this Case under section 1112 of the Bankruptcy Code or
otherwise is at any time entered, such order shall provide (in accordance with
sections 105 and 349 of the Bankruptcy Code) that (x) the Superpriority Claims,
priming liens, security interests and replacement security interests granted to
the DIP Agent and the DIP Lenders, including the DIP Liens, and, as applicable,
the Prepetition Agent and the Prepetition Secured Lenders pursuant to this
Interim Order shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order (and that such Superpriority
Claims, priming liens and replacement security interests, shall, notwithstanding
such dismissal, remain binding on all parties in interest, including the
priorities set forth herein and in the DIP Documents) until all DIP Obligations
and the Adequate Protection Obligations, as applicable, shall have been paid and
satisfied in full and (y) this Court shall retain jurisdiction, notwithstanding
such dismissal, for the purposes of enforcing the claims, liens and security
interests referred to in clause (x) above.

 

 
31

--------------------------------------------------------------------------------

 

  

(c)     Notwithstanding the foregoing, any modification or extension of this
Interim Order with respect to the Adequate Protection Obligations or the
Prepetition Debt, shall require the prior written consent of the Prepetition
Agent, and no such consent shall be implied by any other action, inaction or
acquiescence by the Prepetition Agent.

 

(d)     If any or all of the provisions of this Interim Order are hereafter
reversed, modified, vacated or stayed, such reversal, modification, vacation or
stay shall not affect (i) the validity of any DIP Obligations or Adequate
Protection Obligations incurred prior to the effective date of such reversal,
modification, vacation or stay or (ii) the validity or enforceability of any
lien or priority authorized or created hereby or pursuant to the DIP Documents
with respect to any DIP Obligations or Adequate Protection Obligations.
Notwithstanding any such reversal, modification, vacation or stay, any use of
Cash Collateral, or DIP Obligations or Adequate Protection Obligations incurred
by the Debtor to the DIP Agent, the DIP Lenders, the Prepetition Agent or the
Prepetition Secured Lenders prior to the effective date of such reversal,
modification, vacation or stay shall be governed in all respects by the original
provisions of this Interim Order, and the DIP Agent, the DIP Lenders, the
Prepetition Agent and the Prepetition Secured Lenders shall be entitled to all
the rights, remedies, privileges and benefits granted in section 364(e) of the
Bankruptcy Code, this Interim Order and pursuant to the DIP Documents with
respect to all uses of Cash Collateral and proceeds of the DIP Facility, DIP
Obligations and Adequate Protection Obligations.

 

 
32

--------------------------------------------------------------------------------

 

  

(e)     Except as expressly provided in this Interim Order or in the DIP
Documents, the DIP Liens, the Superpriority Claims and all other rights and
remedies of the DIP Agent and the DIP Lenders, and the Adequate Protection Liens
granted by the provisions of this Interim Order and the DIP Documents shall
survive, and shall not be modified, impaired or discharged by the entry of an
order converting this Case to a case under chapter 7, dismissing this Case,
approving the sale of any Collateral pursuant to section 363(b) of the
Bankruptcy Code (except to the extent permitted by the DIP Documents) or the
entry of an order confirming a plan of reorganization in this Case (except as
provided for herein and in the Acceptable Reorganization Plan (as defined in the
DIP Credit Agreement)) and, pursuant to section 1141(d)(4) of the Bankruptcy
Code, the Debtor has waived any discharge as to any remaining DIP Obligations or
Adequate Protection Obligations. The terms and provisions of this Interim Order
and the DIP Documents shall continue in this Case, in any successor case, or in
any superseding chapter 7 case under the Bankruptcy Code, and the DIP Liens, the
Superpriority Claims, all other rights and remedies of the DIP Agent and the DIP
Lenders, the DIP Documents, the Adequate Protection Liens granted by the
provisions of this Interim Order shall continue in full force and effect until
(i) the DIP Obligations are indefeasibly paid in full in cash and (ii) the
Adequate Protection Obligations (if any) are paid in full in cash.

 

 
33

--------------------------------------------------------------------------------

 

 

(f)     The Prepetition Agent, on behalf of itself and the Prepetition Secured
Creditors, will not be required to file proofs of claim in this Case or
successor cases for any prepetition claim arising under the Existing Agreements
allowed herein. The Debtor’s stipulations herein shall be deemed to constitute a
timely filed proof of claim for any prepetition claims arising under the
Existing Agreements. Notwithstanding any order entered by the Court in relation
to the establishment of a bar date in this Case or successor cases to the
contrary, the Prepetition Agent, for the benefit of itself and the Prepetition
Secured Lenders, is hereby authorized and entitled, in its sole discretion, but
not required, to file (and amend and/or supplement, as it sees fit) a proof of
claim and/or aggregate proofs of claim in this Case or successor cases for any
claim allowed herein.

 

18.     Exculpation. Nothing in this Interim Order, the DIP Documents, or any
other documents related to the transactions contemplated hereby shall in any way
be construed or interpreted to impose or allow the imposition upon any DIP Agent
or any DIP Lender any liability for any claims arising from the prepetition or
postpetition activities of the Debtor in the operation of its businesses, or in
connection with its restructuring efforts. In addition, (a) the DIP Agent and
the DIP Lenders shall not, in any way or manner, be liable or responsible for
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, servicer, bailee,
custodian, forwarding agency, or other person, and (b) all risk of loss, damage,
or destruction of the Collateral shall be borne by the Debtor; provided that,
(i) the foregoing shall not apply to any act or omission by the DIP Agent or the
DIP Lenders that constitutes gross negligence or willful misconduct by the DIP
Agent or the DIP Lenders as finally determined by a court of competent
jurisdiction.

 

 
34

--------------------------------------------------------------------------------

 

 

 

19.

Limitation on Use of DIP Facility Proceeds and Collateral.

 

(a)     Notwithstanding anything herein or in any other order by this Court to
the contrary, none of the Prepetition Collateral, the Cash Collateral, the
Collateral, the DIP Facility or borrowings thereunder, the Carve-Out, the
Carve-Out Cap or any portion or proceeds of the foregoing may be used by any
party in connection with (i) investigating, objecting to, challenging or
contesting in any manner, or in raising any defenses to, the amount, validity,
extent, perfection, priority or enforceability of the Interim Order, any
obligations outstanding under the DIP Documents or the Existing Agreements, or
any liens or security interests with respect thereto, or any other rights or
interests of any of the DIP Agent, the DIP Lenders, the Prepetition Agent or any
Prepetition Lender or their respective agents, affiliates, representatives,
attorneys or advisors (whether in their capacity as such or otherwise),
including with respect to the Adequate Protection Liens (as defined herein), or
in asserting any claims or causes of action against any of the DIP Agent, the
DIP Lenders, the Prepetition Agent or any Prepetition Lender or their respective
agents, affiliates, representatives, attorneys or advisors (whether in their
capacity as such or otherwise), including, without limitation, for lender
liability or pursuant to sections 105, 510, 544, 547, 548, 549, 550, or 552 of
the Bankruptcy Code, applicable non- bankruptcy law or otherwise, provided that
the Debtor may use the Carve-Out Cap as set forth in paragraph 8(b) of this
Interim Order to contest or dispute whether an Event of Default has occurred as
provided for in paragraph 10 of this Interim Order; (ii) making any payment in
settlement or satisfaction of any prepetition or administrative expense claim,
unless in compliance with the DIP Documents and, with respect to the payment of
any prepetition claim or non-ordinary course administrative expense claim,
separately approved by the Court pursuant to a filing in form and substance
acceptable to the DIP Agent and the Required Lenders (as defined in the DIP
Credit Agreement), provided that the motions filed by the Debtor on the Petition
Date shall be deemed to be so acceptable; (iii) objecting to or interfering with
the exercise of rights and remedies by the DIP Agent and the DIP Lenders with
respect to the Collateral once an Event of Default has occurred, provided that
the Debtor may use the Carve-Out Cap as set forth in paragraph 8(b) of this
Interim Order to contest or dispute whether an Event of Default has occurred as
provided for in paragraph 10 of this Interim Order; (iv) except as expressly
provided by the DIP Documents, making any payment or distribution to any
affiliate, equity holder, or insider of the Debtor outside of the ordinary
course of business; (v) using or seeking to use any insurance proceeds related
to the Collateral except as permitted by the DIP Documents or otherwise with the
consent of the DIP Agent and, to the extent provided in the DIP Credit
Agreement, the DIP Lenders; (vi) a request, without the prior consent of the DIP
Agent, and, to the extent provided in the DIP Credit Agreement, the DIP Lenders,
for authorization to obtain debtor in possession financing pursuant to section
364(c) or (d) of the Bankruptcy Code that does not indefeasibly discharge in
full in cash the DIP Obligations immediately upon the closing of such financing,
(vii) paying any amount on account of any claims arising prior to the Petition
Date unless such payments are (x) approved by an order of this Court and (y) in
accordance with the DIP Credit Agreement and the Budget (as defined in the DIP
Credit Agreement), (viii) using or seeking to use Cash Collateral except to the
extent permitted under the DIP Documents and not otherwise prohibited hereunder,
or (ix) selling or otherwise disposing of the Collateral except as permitted by
the DIP Documents or otherwise with the consent of the DIP Agent or the Required
Lenders (as defined in the DIP Credit Agreement).

 

 
35

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, professionals to any committee appointed
in this Case may investigate claims and liens under the Existing Agreements
during the Challenge Period at an aggregate expense for such investigation not
to exceed $75,000.

 

20.     Priorities Among Prepetition Secured Lenders. Notwithstanding anything
to the contrary herein or in any other order of this Court, in determining the
relative priorities and rights of the Prepetition Secured Lenders (including,
without limitation, the relative priorities and rights of the Prepetition
Secured Lenders with respect to the Adequate Protection Obligations granted
hereunder), such priorities and rights shall continue to be governed by the
Existing Agreements.

 

21.     Retention of Jurisdiction. This Court has and will retain exclusive
jurisdiction with respect to any and all disputes or matters under, or arising
out of or in connection with, either the DIP Documents or this Interim Order.

 

22.     Interim Order Governs. In the event of any inconsistency between the
provisions of this Interim Order or Final Order, if and when entered, and the
DIP Documents, the provisions of this Interim Order or Final Order, as
applicable, shall govern. Additionally, to the extent that there may be an
inconsistency between the terms of this Interim Order or Final Order, if and
when entered, and the Order Establishing Certain Case Management Procedures and
Granting Related Relief, the terms of this Interim Order or Final Order, as
applicable, shall govern.

 

 
36

--------------------------------------------------------------------------------

 

 

23.     Binding Effect; Successors and Assigns. The DIP Documents and the
provisions of this Interim Order, including all findings herein, shall be
binding upon all parties in interest in this Case, including, without
limitation, the DIP Agent, the DIP Lenders, the Prepetition Agent, the
Prepetition Secured Lenders, any statutory or nonstatutory committee appointed
or formed in this Case, and the Debtor and its successors and assigns (including
any chapter 7 trustee, chapter 11 trustee or similar responsible person or
similar designee or litigation trust hereinafter appointed or elected for the
estate of the Debtor) and shall inure to the benefit of the DIP Agent, the DIP
Lenders, the Prepetition Agent, the Prepetition Secured Lenders and the Debtor
and their respective successors and assigns; provided, however, that the DIP
Agent and the DIP Lenders shall have no obligation to extend any financing to
any chapter 7 trustee, chapter 11 trustee or similar responsible person or
similar designee or litigation trust hereunder appointed or elected for the
estate of the Debtor. In determining to make any loan under the DIP Credit
Agreement or in exercising any rights or remedies as and when permitted pursuant
to this Interim Order or the DIP Documents, the DIP Agent and the DIP Lenders
shall not be deemed to be in control of the operations of or participating in
the management of the Debtor or to be acting as an “owner or operator” with
respect to the operation or management of the Debtor (as such terms, or any
similar terms, are used in the United States Comprehensive Environmental
Response, Compensation and Liability Act, 29 U.S.C. §§ 9601, et seq., as
amended, or any similar federal or state statute).

 

24.     Effect of Stipulations on Third Parties. The stipulations and admissions
contained in this Interim Order, including, without limitation, in paragraph 5
of this Interim Order, shall be binding upon the Debtor and any successor
thereto (including, without limitation, any chapter 7 or chapter 11 trustee
appointed or elected for any of the Debtor) in all circumstances. Unless (a) a
party in interest has timely and properly filed an adversary proceeding or
contested matter (subject to the limitations contained herein, including, inter
alia, in paragraph 17) by no later than the date that is sixty (60) calendar
days after the date of entry of the Final Order or such later date (x) as has
been agreed to, in writing, by the Prepetition Agent, in its sole discretion or
(y) as has been ordered by the Court (the “Challenge Period”), (i) challenging
the validity, enforceability, priority or extent of the Prepetition Debt or the
Prepetition Agent’s or the Prepetition Secured Creditors’ liens on the
Prepetition Collateral or (ii) otherwise asserting or prosecuting any action for
preferences, fraudulent conveyances, other avoidance power claims or any other
claims, counterclaims or causes of action, objections, contests or defenses
(collectively, “Claims and Defenses”) against the Prepetition Agent or any of
the Prepetition Secured Creditors or any of such parties’ affiliates,
representatives, attorneys or advisors in connection with matters related to the
Existing Agreements, the Prepetition Debt, the Prepetition Collateral, and (b)
there is a final order in favor of the plaintiff sustaining any such challenge
or claim in any such timely filed adversary proceeding or contested matter (a
“Successful Challenge”), the stipulations and admissions contained in this
Interim Order, including, without limitation, in paragraph 5 of this Interim
Order and in the proviso to this sentence, shall be binding upon the Debtor, the
Guarantors and all other parties in interest, including, without limitation, any
statutory or nonstatutory committees appointed or formed in this Case (including
the Creditors’ Committee) and any other person or entity acting on behalf of the
Debtor’s estate; provided that all such Claims and Defenses are hereby
irrevocably waived and relinquished by the Debtor and the Guarantors as of the
Petition Date. If the Challenge Period expires and a Successful Challenge has
not occurred, (w) the Prepetition Debt and all related obligations of the Debtor
(the “Prepetition Obligations”) shall constitute allowed claims, not subject to
counterclaim, setoff, subordination, recharacterization, defense or avoidance,
for all purposes in this Case, any successor case and any subsequent chapter 7
case, and (x) the Prepetition Liens on the Prepetition Collateral shall be
deemed to have been, as of the Petition Date, legal, valid, binding and
perfected, not subject to recharacterization, subordination or avoidance, (y)
the Prepetition Obligations, the Prepetition Liens on the Prepetition Collateral
and the Prepetition Agent and the Prepetition Secured Lenders shall not be
subject to any other or further challenge by any party in interest seeking to
exercise the rights of the Debtor’s estate, including, without limitation, any
successor thereto (including, without limitation, any chapter 7 or 11 trustee
appointed or elected for the Debtor). If any such adversary proceeding or
contested matter is timely and properly filed, the stipulations and admissions
contained in paragraph 5 of this Interim Order shall nonetheless remain binding
and preclusive (as provided in the second sentence of this paragraph) on any
statutory or nonstatutory committee appointed or formed in this Case (including
the Creditors’ Committee) and on any other person or entity, except to the
extent that such findings and admissions were expressly challenged in such
adversary proceeding or contested matter. Nothing in this Interim Order vests or
confers on any Person (as defined in the Bankruptcy Code), including any
statutory or nonstatutory committees appointed or formed in this Case (including
the Creditors’ Committee), standing or authority to pursue any cause of action
belonging to the Debtor or its estate, including, without limitation, Claims and
Defenses with respect to the Existing Agreements or the Prepetition Obligations.

 

 
37

--------------------------------------------------------------------------------

 

  

25.     Notice of Professional Fees. Except as set forth in this paragraph 25,
no payments (including professional fees and expenses) with respect to the DIP
Obligations, the Prepetition Obligations, or the Adequate Protection
Obligations, including pursuant to paragraphs 7(iii) and 14(c) of this Interim
Order, shall be subject to Court approval or required to be maintained in
accordance with the U.S. Trustee Guidelines, and no recipient of any such
payments shall be required to file any interim or final fee applications with
the Court or otherwise seek Court’s approval of any such payments. A copy of
each invoice submitted to the Debtor for the professional fees and expenses to
the extent incurred by such professionals after the Petition Date shall be
provided by the Debtor to the U.S. Trustee contemporaneously with the delivery
of such  invoice to the Debtor. Any such invoice shall include the number of
hours billed and a reasonably detailed description of the services provided and
the expenses incurred by the applicable professional; provided, however, that
any such invoice may be redacted to protect privileged, confidential or
proprietary information. To the extent that the U.S. Trustee has an objection to
the fees and expenses of any such professional, the U.S. Trustee shall be
afforded ten (10) calendar days after receipt of such invoice to submit to the
applicable professional, the Debtor, counsel to the DIP Agent and counsel to the
Creditors’ Committee, if any, a written objection to the reasonableness of such
fees, which must contain a specific basis for the objection. If any objection is
properly submitted as set forth above and cannot be resolved and/or withdrawn
within ten (10) calendar days after such objection has been properly submitted,
the Court shall adjudicate the matter and fashion an appropriate remedy. Payment
of any such costs, fees and expenses shall not be delayed based on any
objections thereto, and the relevant agent or professional shall only be
required to disgorge amounts objected to upon being “so ordered” pursuant to a
final non-appealable order of the Bankruptcy Court.

 

 
38

--------------------------------------------------------------------------------

 

 

 

26.     Fee Letter. The Fee Letter (as defined in the DIP Credit Agreement)
shall be filed in redacted form and unredacted copies shall be provided solely
to (i) the U.S. Trustee, (ii) counsel to the Creditors’ Committee, if any, and
(iii) any other party as may be ordered by the Court or agreed by the Debtor and
the DIP Agent (collectively, the “Limited Notice Parties”). The Limited Notice
Parties shall at all times keep the Fee Letter strictly confidential and shall
not disclose the contents of the Fee Letter to any party whatsoever, including
but not limited to their respective clients. Any pleadings filed in this Case
that reference or disclose information that is redacted from the Fee Letter
shall be filed under seal or redacted accordingly.

 

 
39

--------------------------------------------------------------------------------

 

 

27.     Final Hearing. The Final Hearing to consider the Motion and Final Order
is hereby scheduled for September 18, 2014 at 10:00 a.m. (prevailing Eastern
Time) at United States Bankruptcy Court, Southern District of New York, before
the undersigned United States Bankruptcy Judge.

 

28.     Notice. Following entry of this Interim Order, the Debtor shall, on or
before August 11, 2014, provide notice of the Motion, this Interim Order and the
Final Hearing by telecopy, overnight delivery service, hand delivery or U.S.
mail to each of the Initial Notice Parties and, without duplication, to the
parties who have filed a request for service prior to such date. The notice will
expressly provide that the DIP Agent will request at the Final Hearing that
Avoidance Proceeds shall be subject to all liens and claims of the DIP Agent,
the DIP Lenders, the Prepetition Agent and the Prepetition Secured Parties
(including the DIP Liens, Prepetition Liens, Superpriority Claims, Adequate
Protection Liens and superpriority claims of the Prepetition Agent and the
Prepetition Secured Parties Such). Such notice shall constitute good and
sufficient notice of the Final Hearing. The notice of approval of this Interim
Order shall state that any party in interest objecting to the DIP Facility, the
adequate protection being provided to the Adequate Protection Parties, or the
terms of the Final Order shall serve and file written objections in this Case
with the Court, and shall serve such objections so that they are actually
received, by not later than 5:00 p.m. (prevailing Eastern Time) on September 5,
2014 (with reply papers thereto filed and served not later than 5:00 p.m.
(prevailing Eastern Time) on September 15, 2014). Any such objections shall be
served upon: (a) proposed counsel for the Debtor, Milbank, Tweed, Hadley &
McCloy LLP, 1 Chase Manhattan Plaza, New York, NY 10005, Attn: Tyson M. Lomazow,
Esq. and Matthew Brod, Esq.; (b) counsel for the DIP Agent and Prepetition
Agent, Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York 10019, Attn: Andrew N. Rosenberg, Esq., Alice
Belisle Eaton, Esq. and Oksana Lashko, Esq.; and (c) the U.S. Trustee, 201
Varick Street, New York, NY 10014, Attn: Paul K. Schwartzberg, Esq. and Michael
Driscoll, Esq.

 

 
40

--------------------------------------------------------------------------------

 

 

 

SO ORDERED by the Court this 8th day of August, 2014.

 

 

 

  

/s/ Sean H. Lane

THE HONORABLE SEAN H. LANE

 

UNITED STATES BANKRUPTCY JUDGE

 

 
41

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF NOTE

 

PROMISSORY NOTE

 

U.S.$

 

 

 

, 20    

 

 

 New York, New

     

 

 

 York

   

 

 

FOR VALUE RECEIVED, the undersigned, EAGLE BULK SHIPPING INC., a Marshall
Islands corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of or
its registered assigns (the “DIP Lender”), in lawful money of the United States
of America in immediately available funds at the office of Wilmington Trust
(London) Limited (the “Agent”) located at Third Floor, 1 King’s Arms Yard,
London EC2R 7AF, United Kingdom on the Maturity Date (as defined in the Credit
Agreement referred to below)

the principal sum of 

 

Dollars

 

) or, if less, the

 

 

(U.S.$

 

 

then aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement) made by the DIP Lender pursuant to the Credit Agreement.

  

The Borrower also promises to pay interest as provided on the unpaid principal
amount hereof in like money at said office from the date hereof until paid at
the rates and at the times provided in Clause 8 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Superpriority
Debtor-in-Possession Credit Agreement dated as of August [_], 2014 (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among the Borrower, the other companies
and corporations described therein as Guarantors, the DIP Lenders named therein,
Wilmington Trust (London) Limited, as Agent and Security Trustee, and the other
parties party thereto. Reference is made to the Credit Agreement for provisions
relating to the prepayment, repayment and the acceleration of the maturity
hereof. This Note is also entitled to the benefits of the Finance Documents
referred to therein.

 

The Borrower hereby waives presentment, demand, protest, notice of dishonor and
notice of intent to accelerate in connection with this Note.

 

If an Event of Default (as defined in Clause 26 of the Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
become or be declared to be due and payable in the manner and with the effect
provided in the Credit Agreement.

 

EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE, THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS APPLICABLE IN THE STATE
OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

EAGLE BULK SHIPPING INC.

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 